tigers eye trading llc sentinel advisors llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date the stipulated decision in this son of boss tefra part- nership-level case entered by the court date was agreed to by r and the tax_matters_partner tmp of tigers eye trading llc tigers eye with concurrence of partici- pating partner p a partner other than tmp the first deci- sion paragraph specifies that the partnership items of ordi- nary loss other deductions distributions of property and cap- ital contributions were reduced to zero as determined in the notice of final_partnership_administrative_adjustment fpaa issued to tigers eye the second decision paragraph deter- mining that the fpaa is correct includes the determinations that tigers eye is disregarded for federal_income_tax pur- poses outside_basis is reduced to zero and a penalty applies to any gross valuation_basis misstatement the third and fourth decision paragraphs respectively determine that the gross_valuation_misstatement penalty under sec_6662 e and h applies to any underpayment_of_tax attributable to overstating the capital contributions claimed to have been made to the purported partnership and a penalty for negligence or substantial_underpayment under sec_6662 applies to any additional under- payment of tax attributable to the partnership_item adjust- verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports ments other than the claimed capital contributions on date the court_of_appeals for the d c circuit to which this case would be appealable issued 591_f3d_649 d c cir 131_tc_84 petaluma i in petaluma ii the court_of_appeals for the d c circuit held that outside_basis is not a partnership_item that the tax_court had jurisdiction to deter- mine in the partnership-level proceeding and remanded the case on the applicability of penalties on date p filed a motion for leave to file a motion to revise the stipulated decision and lodged the motion to revise on date the court granted the motion for leave nunc_pro_tunc as of date and as of that date filed the motion to revise in the motion to revise p asks the court to revise the stipu- lated decision to conform to the jurisdictional limits on the authority of the tax_court established in petaluma ii on date this court issued 135_tc_581 petaluma iii on appeal d c cir date holding that for this court to have jurisdiction over a penalty at the partnership level petaluma ii requires that the penalty be computable without partner-level proceedings to determine affected items leading at least potentially to only a computational adjustment to the partners’ returns id pincite after petaluma ii and petaluma iii were issued the supreme court issued mayo found for med educ research v united_states u s ll 131_sct_704 in mayo found the supreme court made clear that courts must defer to regulations that interpret the internal_revenue_code unless they fail to meet the two-step standard of 467_us_837 in the recently issued opinion in 650_f3d_691 d c cir rev’g and remanding 134_tc_211 supplementing tcmemo_2009_195 the court_of_appeals for the d c circuit held that prior caselaw to the contrary notwithstanding the tax_court must defer to a regulation unless it holds the regulation invalid under chevron held the motion to revise the stipu- lated decision will be denied the jurisdictional limitations established in petaluma ii were based on a concession by the government that does not apply in the case at hand the applicability of the accuracy-related_penalties determined by the stipulated decision in the case at hand is sustained by the decision’s adoption of adjustments to partnership items that are related to said penalties held further because tigers eye filed a partnership return for the tefra proce- dures apply with respect to to tigers eye and its items and to tmp p and other persons holding an interest in verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner items as defined tigers eye and the tax_court has jurisdiction to determine that tigers eye does not exist and is not a partnership for federal_income_tax purposes see sec_6233 sec_301_6233-1t a c temporary proced admin regs fed reg date held further because tigers eye does not exist and is not a partnership for federal_income_tax purposes the court has jurisdiction to make determinations with respect to all items of tigers eye that would be partnership in sec_6231 and sec_301_6231_a_3_-1 proced admin regs if tigers eye had been a partnership including the nature and character of those items see sec_6233 sec_301_6233-1t a c temporary proced admin regs supra held further because tigers eye is disregarded for federal_income_tax purposes it acted as a nominee and agent for p and others who participated in the transactions at issue and tigers eye’s items are of that nature and character held further the determination that tigers eye is disregarded as a partnership for federal_income_tax purposes serves as a basis for a computational adjustment reflecting the disallow- ance of any loss or credit claimed by p or any other purported partner with respect to tigers eye and the court has juris- diction to determine that all items of tigers eye that pur- ported to be partnership items are adjusted to zero see sec_6233 sec_301_6233-1t a temporary proced admin regs supra held further items of tigers eye that are nec- essary for maintaining its books_and_records as nominee-agent acting on behalf of the purported partners and providing information to them are entity partnership items that the court has jurisdiction to decide in this partnership entity- level proceeding see sec_301_6231_a_3_-1 proced admin regs held further because tigers eye conducted the transactions as nominee-agent for p p’s basis in the distrib- uted property is tigers eye’s cost_basis in the property which p concedes is the amount of the distributions shown on the schedule_k-1 partner’s share of income credits deductions etc tigers eye issued to p tigers eye’s cost_basis in the distributed property is an entity partnership_item that this court has jurisdiction to decide in this proceeding see sec_301_6231_a_3_-1 c iii proced admin regs held further in accordance with mayo found and intermountain we must apply the tefra regulations that satisfy the chevron standard and are not bound to follow a contrary holding of petaluma ii to the extent those regulations were not specifically considered and applied by the court_of_appeals in deciding the issue held further petaluma ii not- withstanding outside_basis is an entity partnership_item related to contributions and distributions that tigers eye needed to determine for purposes of maintaining its books and verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports records and providing information to its purported partners that the court has jurisdiction to decide in the partnership entity-level proceeding see sec_301_6231_a_3_-1 proced admin regs held further sec_301_6231_a_3_-1 proced admin regs is valid under the two-step chevron standard held further the ordinary_loss and other deduc- tions reduced to zero by the first decision paragraph flowed directly through to the purported partners’ returns and r may compute and assess the deficiencies related to the adjust- ments of those partnership items to zero without issuing a statutory_notice_of_deficiency under petaluma ii this court has jurisdiction in this partnership-level proceeding to deter- mine applicability of penalties to the underpayments of tax resulting from the adjustments to zero of the ordinary_loss and other deductions that flowed directly through to the pur- ported partners’ individual returns held further the adjust- ment of the ordinary_loss to zero is attributable to overstating the capital contributions claimed to have been made to the purported partnership pursuant to the stipulated decision the gross_valuation_misstatement penalty and the neg- ligence penalty apply respectively to the underpayments of tax resulting from the adjustments of the loss and other deductions to zero held further the overstatement of the purported partners’ bases in the distributed property is attrib- utable to claiming that capital contributions were made to the purported partnership the underpayment_of_tax resulting from the overstatement of basis in the distributed property distributed property loss deficiency is attributable to the reduction to zero of capital contributions claimed to have been made to the purported partnership that is disregarded for federal_income_tax purposes this court has jurisdiction in this partnership-level proceeding to determine in the stipu- lated decision that the gross basis misstatement penalty applies to the distributed property loss deficiency held fur- ther there will be a gross_misstatement of basis in the distrib- uted property if the misstatement exceeds four times the amount of the distributions shown on the schedule_k-1 issued to the purported partner the penalty will apply to any underpayment_of_tax attributable to claiming basis in the property that is more than four times the amount of the distributions shown on the schedule_k-1 issued to the pur- ported partner felix b laughlin and mark d allison for petitioner david d aughtry hale e sheppard and william e buchanan for participating partner james e gray for respondent verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner contents background discussion introduction complexity of income_tax treatment of partners i and partnerships a overview of subchapter_k b tefra in general tefra penalty litigation structure before tra tefra penalty litigation structure after tra c attempted exploitation by tax_shelter promoters of com- plex interactions and disconnects of subchapter_k sub- stantive rules and tefra procedural rules ii jurisdiction under tefra when entity filing partnership return is not a partnership or does not exist a tefra procedures apply when entity that filed partner- ship return is not a partnership or does not exist sec_6226 and sec_6233 b jurisdiction to determine items of disregarded_entity sec_301_6233-1t a and c temporary proced admin regs fed reg date c jurisdiction to determine applicability of any penalty that page relates to adjustment of entity item sec_6226 iii jurisdiction to enter stipulated decision as written with respect to partnership items a provisions of the stipulated decision b disregard of tigers eye c items of tigers eye d first decision paragraph partnership loss and deductions contributions and distributions items related to contributions items related to distributions adjustment of items to zero e second decision paragraph basis in property distributed by disregarded_entity outside_basis a b a petaluma superseded by mayo found and inter- mountain tefra regulations must be applied b determination of outside_basis general_rule under sec_705 c determination of outside_basis alternative rule under sec_705 d outside_basis is a partnership_item i required to be taken into account under subtitle a verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports ii more appropriately determined at the partnership level outside_basis determined under the gen- eral rule iii more appropriately determined at the partnership level outside_basis determined under alternative rule iv more appropriately determined at the partnership level outside_basis when the partnership is disregarded e misapplication of dial usa inc v commissioner f validity of the regulation under the chevron two-step standard g outside bases of tigers eye’s purported partners are partnership items iv jurisdiction to enter stipulated decision as written with a respect to application of penalties items adjusted in the stipulated decision and the applica- tion of accuracy-related_penalties thereto within the jurisdictional limitations of petaluma ii gross basis misstatement penalty negligence_penalty conclusion b petaluma ii notwithstanding jurisdiction to determine the penalty applies to the overstatement of the basis of the distributed property applicability of the penalty to the overstatement of the basis of the distributed property petaluma iii the court was bound by the law of the case and the rule_of mandate to follow petaluma ii dicta on lack of jurisdiction over outside_basis tra the tax_court has jurisdiction to determine applicability of penalties that relate to adjustment of partnership items v conclusion opinion beghe judge following entry of a stipulated decision on date this son of bo sec_1 case remains before this court on a motion to revise the decision the motion wa sec_1 the son of boss tax_shelter was described by the internal_revenue_service irs as a list- ed transaction in notice_2000_44 2000_2_cb_255 in announcement 2004_1_cb_964 the irs announced a settlement initiative for taxpayers to resolve transactions de- scribed in notice_2000_44 supra and similar son of boss transactions with penalties topping out pincite of the deficiencies within a year thereafter the irs announced that the settlement initiative had resulted in the collection of more than dollar_figure billion of federal income taxes and reduced penalties from more than big_number taxpayers see son of boss settlement initiative reaps dollar_figure billion with more expected irs says tm weekly report bna tmwr date tax_shelters verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner filed by participating partner a scott logan grantor_retained_annuity_trust i a scott logan trustee a partner other than the tax_matters_partner we refer to the trustee in his individual capacity as mr logan and to the trust as logan trust i or participating partner participating partner argues that the stipulated decision upholds adjustments in the final_partnership_administrative_adjustment fpaa and applies accuracy-related_penalties that exceed this court’s jurisdiction under sec_6226 sec_2 thereby overstepping the jurisdictional limits under the tefra statute and regulations as established by the court_of_appeals for the d c circuit in 591_f3d_649 d c cir petaluma ii aff ’g in part rev’g in part and remanding on penalty issues 131_tc_84 petaluma i on date this court responded to the remand on penalty issues with its reviewed opinion with two dissenting opinions 135_tc_581 petaluma iii and on date the commissioner filed a notice of appeal participating partner argues that under the golsen rule the court’s jurisdiction to decide the issues in dispute in this partnership-level pro- ceeding is controlled by petaluma ii so that the court must unless otherwise stated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite as amended by the taxpayer_relief_act_of_1997 tra pub_l_no sec_1238 sec_111 stat pincite sec_301_6231_a_6_-1t a temporary proced admin regs fed reg date see also sec_301_6231_a_6_-1 proced admin regs in most son of boss cases-as in the case at hand and in 135_tc_581 petaluma iii on remand from 591_f3d_649 d c cir petaluma ii aff ’g in part rev’g in part and remanding on penalty issues 131_tc_84 petaluma i -the taxpayers contributed money and offsetting long and short foreign_currency options to a partnership and reported multi- million-dollar losses on the sale of property that they claimed was distributed to them in liquida- tion of their partnership interests appeal docketed no d c cir date we note that petaluma ii has al- ready been followed by the court_of_appeals_for_the_federal_circuit in 598_f3d_1372 fed cir 80_fedclaims_11 98_fedclaims_453 451_fedappx_954 fed cir and by the unpublished summary order of another panel of the court_of_appeals for the d c circuit in lkf x invs llc v commissioner a f t r 2d ria u s tax cas cch para big_number d c cir aff ’g in part rev’g in part and remanding on penalty issues tcmemo_2009_192 54_tc_742 aff ’d 445_f2d_985 10th cir verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports vacate and revise the stipulated decision to conform to the jurisdictional limits imposed by petaluma ii we observe that the limiting holdings in petaluma ii were the result of a concession by the government that the court_of_appeals accepted without any discussion of the applicable regulations in an opinion issued after petaluma ii was filed mayo found for med educ research v united_states u s ll 131_sct_704 the supreme court emphatically reminded lower courts that they must defer to regulations that satisfy the two-step chevron standard more recently in 650_f3d_691 d c cir rev’g and remanding 134_tc_211 supplementing tcmemo_2009_195 the court_of_appeals for the d c circuit held that the deference given to regulations under mayo found required the court to apply the definitions of statutory terms provided in valid tefra regulations rather than follow earlier caselaw in accordance with mayo found and inter- mountain this court must apply the tefra regulations unless we hold them to be invalid rather than follow the holding in petaluma ii in which the court_of_appeals did not specifically consider and apply the regulations under the assumption that this court was bound by the holdings of the court_of_appeals in petaluma ii in respond- ent’s response to participating partner’s motion to vacate and revise the decision respondent made the same concession as the government made in petaluma ii subject-matter jurisdiction relates to a court’s statutory or constitutional power to hear a given type of case 535_us_625 467_us_822 200_f3d_732 11th cir the supreme court has held that subject-matter jurisdiction because it involves a court’s power to hear a case can never be forfeited or waived cotton u s pincite s ubject matter jurisdic- tion is an unwaivable sine qua non for the exercise of federal tigers eye trading llc was dissolved before the petition was filed pursuant to sec_7482 the proper venue for an appeal would be the court_of_appeals for the d c circuit when the tax_matters_partner filed the petition in its capacity as a notice_partner see 85_tc_900 mr logan was a resident of florida and the place of business of the tax_matters_partner was in new york the business address of ti- gers eye trading llc before its dissolution was in new york 467_us_837 verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner judicial power curley v brignoli 915_f2d_81 2d cir moreover courts have an independent obligation to determine whether subject matter jurisdiction exists even in the absence of a challenge from any party 526_us_574 whether a court has subject matter jurisdiction to adju- dicate the merits of a controversy is a question of law 271_us_176 a petition for revision will lie to bring up for review the question of law whether the court of bankruptcy has jurisdiction to adjudicate the merits of such controversy in a summary proceeding 592_f3d_1050 9th cir whether the tax_court has subject matter jurisdiction is a question of law and thus reviewed de novo aff ’g 129_tc_97 443_f3d_790 11th cir the meaning of a statutory term is also a question of law 331_us_1 tax court’s determinations of statutory terms announced rules of gen- eral applicability on clear-cut questions of law neither the supreme court nor an appellate court is bound to accept the government’s concession that the court below erred on a question of law 345_us_83 similarly the tax_court need not accept a party’s concession on a question of law particularly when to do so would strip the court of its jurisdiction see 121_tc_89 aff ’d 425_f3d_1203 9th cir the golsen_rule does not apply where the precedent from the court_of_appeals constitutes dicta or contains distin- guishable facts or law see eg 97_tc_180 dictum not controlling aff ’d 983_f2d_868 8th cir metzger trust v commissioner 76_tc_42 factual distinctions render golsen_rule not squarely on point aff ’d 693_f2d_459 5th cir 68_tc_609 n dis- tinct legal question not governed by the golsen_rule aff ’d 628_f2d_1196 9th cir as we stated in 99_tc_490 the golsen_rule applies only where the clearly established position of a court_of_appeals signals inevitable reversal upon appeal verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports in petaluma ii the government conceded that outside_basis was an affected_item but argued that the tax_court had jurisdiction to decide an affected_item where its elements consisted entirely of partnership items the court_of_appeals agreed that outside_basis was an affected_item but rejected the government’s elements argument the court_of_appeals did not decide whether under sec_301 a - a and c iii proced admin regs outside_basis is a partnership_item because it is an item related to con- tributions and distributions necessary for maintaining its books_and_records and providing information to the pur- ported partners whether outside_basis was an entity item under sec_301_6233-1t a and c temporary proced admin regs fed reg date whether the basis in the property distributed by an entity that is disregarded as a partnership for federal_income_tax purposes is an entity item under sec_301_6233-1t a and c temporary proced admin regs supra or whether sec_301_6231_a_3_-1 and c iii proced admin regs and sec_301_6233-1t a and c temporary proced admin regs supra are valid the court_of_appeals for the d c circuit recognizes its obligation to explore any promising avenue to the inferior court’s jurisdiction whether or not suggested by the parties 569_f2d_101 d c cir see also 229_f3d_358 2d cir the issue of subject matter jurisdiction is one we are required to consider even if the parties have ignored it or as here have switched sides on the issue because the court_of_appeals did not consider the precise issue we decide herein golsen does not apply see 114_tc_14 aff ’d without pub- lished opinion sub nom mulberry motor parts inc v commissioner 273_f3d_1120 11th cir 113_tc_6 aff ’d 264_f3d_904 9th cir accordingly we reject respondent’s concession and apply the applicable regulations authorized by sec_6231 and sec_6233 and hold that this court has jurisdiction to enter the stipulated decision as written even to the extent it adjusts outside_basis to zero and applies the gross basis misstatement penalty under sec_6662 to the deficiency verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner that results from the overstatement of the purported part- ners’ bases in distributed property therefore we shall deny participating partner’s motion to vacate and revise the deci- sion background entry of the stipulated decision in this taxable_year son of boss case was preceded by our opinion in tigers eye trading llc v commissioner tcmemo_2009_121 tigers eye i tigers eye i was preceded by extensive discovery and motion practice the lodging of expert reports on the in tigers eye i we denied on the authority of 131_tc_275 participating partner’s partial summary_judgment motion to invali- date sec_301_6221-1t c and d temporary proced admin regs fed reg date we thereby denied mr logan and logan trust i the right in this partnership-level proceeding to interpose their partner-level good_faith reasonable_cause defenses under sec_6664 to the accuracy-related_penalties we also granted respondent’s motion in limine to ex- clude participating partner’s expert witness report on the reliability of a tax opinion on which mr logan logan trust i and mr logan’s two other grantor trusts collectively logan trusts claim to have relied in preparing their federal_income_tax returns in tigers eye i respondent also contended that curtis mallet prevost curt mosle curtis mallet -the law firm that issued the tax opinion on which mr logan and participating partner claim to have relied in taking their federal_income_tax return positions-was a promoter of the transaction in tigers eye i we also expressed the view that this promoter contention raised a partnership-level issue that the court could address at the trial we also set forth our views on the legal standard for determining promoter status in 136_tc_67 the court notwithstanding that in tigers eye i we had expressed those views in dicta adopted and applied those views in holding that the law firm that had issued the tax opinion in the son of boss transaction in that case was a promoter of the transaction whose opinion could not be reasonably relied upon in good_faith by the partnership or the tax- payer tigers eye i concluded with an afterword that deplored the inefficiency and waste of judicial and party resources caused by the apparent splitting of the accuracy-related_penalty cause of action under tefra as amended by tra that inefficiency and waste are exemplified by the motions we have had to deal with in tigers eye i and by the continuing controversies in petaluma the case at hand and other son of boss cases over whether the accuracy-related_penalties must or can be determined at the partnership level or the partner individual tax- payer level we noted in tigers eye i that the irs has initiated a response to the observed problems rely- ing on its authority under sec_6231 to promulgate regulations with respect to special enforce- ment areas if it determines that treating certain items as partnership items under tefra will interfere with the effective and efficient enforcement of the revenue laws the irs has proposed_regulations notice of proposed rulemaking sec_301 c -9 c proposed proced admin regs fed reg date which when and if promulgated would enable the commissioner to convert partnership items to nonpartnership_items in partnership cases involv- ing listed transactions invoking this procedure would have the salutary effect of providing for one-stop shopping through application of the traditional deficiency procedures to both defi- ciencies and accuracy-related_penalties in such transactions see william s mckee et al fed- eral taxation of partners and partnerships para pincite 4th ed we also noted that the proposed_regulations would not provide relief in the case at hand or the myriad other pending son of boss cases the proposed_regulations have not been finalized including participating partner’s motion for partial summary_judgment regarding confirma- continued verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports actual and expected financial consequences of the trans- action and the lodging and later filing of two extensive stipulations of fact the undisputed factual material thereby made available enables us to describe the operative facts of the transaction the extensive and detailed facts set forth in tigers eye i are incorporated herein by this ref- erence in addressing the pending motion we take account of additional indisputable facts and repeat only the most perti- nent facts set forth in tigers eye i the subject transaction was one of a number of such trans- actions promoted by sentinel advisors llc sentinel the tax_matters_partner using a limited_liability company- tigers eye trading llc tigers eye in the case at hand- treated as a partnership for income_tax purposes as the vehicle needed to create the claimed basis step-ups that were the transaction’s reason for being tion of code and caselaw as to contingent obligations participating partner sought a ruling that helmer v commissioner tcmemo_1975_160 requires a holding that a contingent obli- gation such as the sold euro option each of the logan trusts sold to aig falls short of a fixed ‘liability’ for sec_752 and other federal_income_tax purposes by order dated date we denied the motion for a variety of reasons on date the day the stipulated decision was entered the court deemed moot and discharged its order to show cause in response to respondent’s rule f motion to show cause why proposed facts in evidence embodied in a proposed third stipulation of facts and ex- hibits 145-j through 155-j should not be accepted as established among the cases of sentinel-promoted son of boss transactions that have been filed in the court of federal claims are jade trading i 80_fedclaims_122 to which 129_tc_30 is related and 101_fedclaims_365 to which asuma trading ventures llc v commissioner infra is related other cases of sentinel-promoted transactions filed in this court include sterling trading opportunities llc v commissioner no and topaz trading llc v commissioner no stip decs entered date new millennium trading llc v commissioner no filed date asuma trading ventures llc v commissioner no filed date sapphire traders llc v commissioner no filed date eagle trading opportunities llc v com- missioner no stip dec entered date pinnacle trading opportunities llc v commissioner no filed date and oak leaf trading llc v commis- sioner no stip dec entered date stipulated decisions in sterling and topaz are virtually identical to each other and to the decision in the case at hand in adjusting to zero the same four items in not expressly making an outside_basis adjustment which was expressly made in the fpaa in providing that the penalty applies to underpayments of tax attrib- utable to overstating capital contributions and in providing that negligence or substantial_understatement penalties apply to any additional underpayments see also diebold v commis- sioner tcmemo_2010_238 in which sentinel appears to have played a facilitating role in cre- ating artificial losses claimed on the sale of corporate assets resulting in a deficiency in federal_corporation income_tax and accuracy-related_penalties not contested by the selling corporation although the parties have stipulated the correctness of the determinations in the fpaa including that the existence of tigers eye was not established as a fact and that the trans- actions in which it claimed to have participated should be disregarded in full we use the terms partnership partner and related terms for convenience verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner during mr logan realized a multimillion-dollar long- term capital_gain on his sale to a large canadian financial services holding_company of his stock interest in a corpora- tion he had cofounded to act as a distributor of variable annuities tigers eye was a delaware limited_liability_company formed in late date ostensibly to engage in for- eign currency trading but in reality to generate paper losses to offset taxpayers’ otherwise taxable capital_gains on date the logan trusts each acquired a pair of off- setting long and short foreign_currency options through aig which they then contributed along with cash to become part- ners in tigers eye on date the logan trusts inflated their adjusted bases in tigers eye to reflect their contributions of the long options without reducing those bases to reflect tigers eye’s assumption of their obligations under the short options the basis inflation is premised on treating each purchased option separately from each sold option each purchased option’s having a basis equal to the gross premium in the hands of both the logan trusts and tigers eye treating the assignment to and assump- tion by tigers eye of the contingent obligation to satisfy the sold option separately from the purchased option for pur- poses of sec_752 and disregarding the contingent obligation to satisfy the sold option in determining outside_basis in the partnership under the authority of helmer v commissioner tcmemo_1975_160 an unrelated entity the batts group also acquired interests in offsetting foreign_currency options through aig that were transferred to tigers eye and also received other_property in liquidation of its interest in tigers eye we refer to participants in offsetting options transactions with partnerships such as the offsetting option transactions of the logan trusts and the batts group with tigers eye as option partners in addition to sentinel the tax_matters_partner which contributed dollar_figure cash tigers eye also had as a partner a foreign_entity banque safra-luxembourg banque safra which contributed dollar_figure cash neither sentinel nor banque safra had any financial interest in the option trans- the batts group settled its case with the irs without any court_proceeding in the fol- lowing description and discussion we will for the most part ignore the role of the batts group verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports actions and neither has a stake in the outcome of this pro- ceeding during date sentinel caused tigers eye to unwind or terminate the paired options at a net_loss sen- tinel through tigers eye used the remaining cash contribu- tions to purchase foreign_currency euro and shares of listed stock xerox corp that were purportedly distributed to the logan trusts in liquidation of their purported partnership interests the logan trusts claimed that they had hugely inflated bases in tigers eye that attached to the foreign cur- rency and stock tigers eye transferred to them sometimes referred to herein as the distributed property they sold the currency and stock before yearend and claimed huge losses that flowed through to mr logan’s federal_income_tax return mr logan used the claimed losses on the sales of the foreign_currency to offset his ordinary_income and he used the claimed short-term losses on the sales of the xerox corp stock to offset most of the multimillion-dollar long-term_capital_gain he realized on the sale of his stock interest in the annuity distribution business on date tigers eye filed a form_1065 u s partnership return of income for its taxable_year on date respondent issued an fpaa to the tigers eye partners the fpaa comprises letter notice of final part- nership administrative adjustment form 870-pt agree- ment for partnership items and partnership level deter- minations as to penalties additions to tax and additional ignoring the various fees paid_by the logan trusts and mr logan to participate in the transaction the total outlay of the logan trusts to purchase their interests in the options and to make their cash contributions was approximately dollar_figure what is important for the claimed basis inflation in the case at hand is that the premium on each option exceeded dollar_figure mil- lion and the exercise price of each option exceeded dollar_figure million however the net premium the logan trusts paid for each purchased option was only dollar_figure more than the premium received or receivable for the offsetting sold option the net premium that tigers eye received from aig on the unwinding of each pair of options was dollar_figure resulting in a total loss of dollar_figure to the logan trusts on the unwinding of the options dollar_figure dollar_figure - dollar_figure dollar_figure dollar_figure as compared with their total dollar_figure outlay to acquire their interests in the paired options and make their cash capital contributions see supra note the logan trusts received foreign_currency and shares of xerox corp having combined cost and value of approximately dollar_figure of which approximately dollar_figure was attributable to the foreign_currency the logan trusts claimed an ordinary_loss that they flowed through to mr logan of approximately dollar_figure million on the sale of the foreign_currency mr logan and the logan trusts claimed an aggregate basis of more than dollar_figure million in the xerox corp shares resulting in claimed losses of more than dollar_figure million on their sales verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner amounts including a schedule of adjustments and an exhibit a-explanation of items setting forth respondent’s other adjustments or determinations the schedule of adjustments adjusted to zero the following five items a capital contributions sched m-2 line b distributions of property other than money sched m-2 line 6b c outside partnership basis d other deductions sched k line e ordinary_income other income loss sched k line dollar_figure big_number big_number big_number big_number items a b d and e are each identified as the adjustment of a line item on the tigers eye form_1065 item c outside partnership basis is not such an item and does not correspond to any line item on the partnership return unlike the item a b d and e amounts each of which is identified as the adjustment of a line item on the tigers eye form_1065 the item c amount does not appear on the partnership return or on the schedules k-1 partner’s share of income credits deductions etc of the partnership return and sent to the partners only two of the foregoing adjustments were to items appearing on the partnership return that directly flowed through to the returns of the logan trusts and thence to mr logan’s individual return these two adjustments change to zero two items that appeared on schedule k of the partner- ship return other deductions of dollar_figure appearing on line schedule k page of the partnership return and the negative_amount dollar_figure reported for ordinary_income other income loss on line schedule k partners’ shares of income credits deductions etc page of the partnership return these line items were described in greater detail in statement sec_1 and of the return reproduced below statement which attributes the nega- statement sec_1 and reported as follows continued verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports tive figure -big_number to ordinary_loss from sec_988 trans- actions thereby indicates that this negative figure included the net_loss claimed by tigers eye on the termination or unwinding of the contributed paired options as well as the results of other foreign_currency_transactions the partnership return schedules k-1 for the logan trusts show that their respective shares of the entries on lines and of schedule k were a loss of dollar_figure and other deductions of dollar_figure respectively for a total loss of dollar_figure and total other deductions of dollar_figure that flowed from the partnership return through the returns of the logan trusts to mr logan’s federal_income_tax return indeed the form_1041 u s income_tax return for estates and trusts for each of the logan trusts reports a dollar_figure nonpassive loss from partnerships which is within dollar_figure of the dollar_figure sum of the items allocated to each logan trust on lines and mr logan’s individual federal_income_tax return in three separate schedules entitled income from passthroughs shows a loss of dollar_figure from schedule lllllllllllllllllllllll lllllllllllllllllllllll statement schedule k llllllllllllllllllllllllllllllllllllllllllll other income loss description llllllll nonportfolio short-term_capital_gain loss interest_income withdrawal fees ordinary_loss from sec_988 transactions total to schedule k line lllllllllllllllllllllll lllllllllllllllllllllll amount lllll big_number big_number big_number -big_number lllll -big_number statement schedule k llllllllllllllllllllllllllllllllllllllllllll other deductions description llllllll amount lllll big_number lllll big_number lllll lllll operating_expenses total to schedule k line respondent’s proposed third stipulation of facts and exhibits 145-j through 155-j the sub- jects of respondent’s rule f motion see supra note would have conclusively established that the option spreads were terminated at a net_loss during date and that the loss was included in the ordinary_loss from sec_988 transactions that was claimed on the partnership return our conclusion that the contributed paired options were terminated or unwound during date is supported by the fact that tigers eye’s final return for the year which showed sentinel and banque safra to be the only partners also showed relatively small amounts of remaining assets much less than the aggregate capital contribu- tions of the logan trusts and the batts group liabilities and capital at the beginning of the year and relatively small losses and income from dispositions of assets and winding-up oper- ations the differences between these figures and the gross amounts shown on statement sec_1 and see supra note that were adjusted to zero by the fpaa were attributable to the batts group’s participation in tigers eye verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner e activity income loss for each of the logan trusts dollar_figure loss for logan trust ii for total schedule e income or loss from estates or trusts statement nonpassive loss of dollar_figure statement on the partnership return partners’ capital_account summary shows capital contributed and with- drawals the latter is identical to distributions of property other than money totaling dollar_figure and dollar_figure respec- tively that were also adjusted to zero by the fpaa the capital contributions of dollar_figure shown by the partnership return and zeroed out by the fpaa and the stipulated decision was the sum of the cash contributed by all the partners plus the net value of the paired options that the logan trusts and the batts group had ostensibly contributed to the partnership this net value was arrived at by netting the premiums on the long and short options this partnership return reporting differed from the inflated bases claimed by the logan trusts through the tax_shelter in that the option partners claimed bases in their partnership interests that included the premiums on the long options amounting to more than dollar_figure million see supra note without reduction or offset for the liabilities represented by the premiums on the short options the withdrawals distributions of property other than money of dollar_figure zeroed out by the fpaa was the book_value the aggregate purchase_price cost of the foreign cur- rency and corporate shares purchased by sentinel through tigers eye on behalf of the logan trusts and the batts group for distribution to them the logan trusts’ share of capital contributions are to be reported by a partnership at fair_market_value rather than the cost or adjusted_basis of the contributed_property to the contributing partners which is the inside_basis of such property to the partnership under sec_723 sec_1_704-1 sec_1_705-1 income_tax regs see also interhotel co v commissioner tcmemo_2001_151 mitchell v commissioner tcmemo_1997_382 n because of the short time less than month between the option partners’ purchases of the option spreads and their contribution to tigers eye it seems likely that there was little difference between the purchase prices of the option spreads and their fair market values when contributed to tigers eye in any event the determination that tigers eye is not a partnership for federal_income_tax purposes and the ad- justment of capital contributions to zero by both the fpaa and the stipulated decision has had the effects of denying the purported partnership any bases in the paired options and of dis- allowing any partnership loss claimed by tigers eye for on the termination or unwinding of the paired options and on any other foreign_currency_transactions under sec_732 the basis_of_property other than money distributed to a partner in a nonliquidating_distribution is its cost to the partnership or its inside_basis whereas under sec_732 the basis of such property distributed to a partner in liquidation is an amount equal continued verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports this cost amounted to approximately dollar_figure see supra note the aggregate inflated outside bases claimed by the logan trusts on the sales of foreign_currency and xerox corp stock were more than times greater than big_number of the withdrawals distribution amounts reported on the partnership return the exhibit a-explanation of items made the following additional adjustments or determinations tigers eye’s existence as a partnership had not been established as a fact tigers eye had no business_purpose other than tax avoid- ance lacked economic_substance and was an economic sham so that tigers eye and the transactions in which it claimed to have participated should be disregarded in full and tigers eye had been formed_or_availed_of within the meaning of sec_1_701-2 income_tax regs for a principal purpose of improperly reducing the partners’ federal_income_tax liabilities the explanation of items went on to make alternative adjustments or determinations premised on regarding tigers eye as a partnership that had received the paired foreign_currency options as contributions and assignments from the option partners the logan trusts and the batts group and thereafter distributed foreign_currency and listed shares of stock to them in liquidation of their partnership interests in that regard the explanation of items determined that the partners have not established under sec_723 adjusted bases in their respective partnership interests in amounts greater than zero the purported partners of tigers eye did not enter into the option positions and tigers eye did not purchase the foreign_currency or listed stock with a profit_motive for purposes of sec_165 and the obliga- tions under the sold options should be netted against the purchased options so that any claimed increases in the outside bases in tigers eye resulting from the contribu- tions of the sold sic purchased options should be dis- allowed the alternative adjustments described in this para- graph have been rendered inapplicable by the stipulated decision’s adoption of the primary adjustments disregarding to the distributee partner’s interest in the partnership ie its outside_basis under sec_988 and preexisting law see 80_tc_551 aff ’d 749_f2d_369 6th cir foreign_currency is generally considered property other than money for federal_income_tax purposes verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner the partnership described in the immediately proceeding paragraph finally the explanation of items determined at the part- nership level that accuracy-related_penalties to be imposed at the individual taxpayer level apply to all underpayments of tax attributable to adjustments of partnership items of tigers eye trading llc the explanation of items went on to state the penalty shall be imposed on the components of underpayment as fol- lows a a percent penalty shall be imposed on the portion of any under- payment attributable to the gross_valuation_misstatement as provided by sec_6662 a b e and h of the internal_revenue_code b a percent penalty shall be imposed on the portion of the under- payment attributable to negligence or disregard of rules and regulation as provided by sec_6662 sec_6662 sec_6662 of the internal_revenue_code c a percent penalty shall be imposed on the underpayment attrib- utable to the substantial_understatement_of_income_tax as provided by sec_6662 sec_6662 and sec_6662 of the internal_revenue_code d a percent penalty shall be imposed on the underpayment attrib- utable to the substantial_valuation_misstatement as provided by sec_6662 sec_6662 and sec_6662 of the internal_revenue_code sentinel the tax_matters_partner filed the petition in this case but claims to have no direct financial interest in its out- come mr logan as trustee of logan trust i sought and was granted leave to participate in this proceeding as partici- pating partner mr logan through his counsel has wielded the laboring oar and called the shots for the taxpayer interests in this proceeding participating partner had originally filed a refund_suit to recover a deposit of dollar_figure in the court of federal claims tigers eye trading llc v united_states no 05-00864-las filed date contemporaneously with petitioner’s filing of the petition in the case at hand after the united_states filed a motion to dismiss for lack of jurisdiction by reason of the pendency of the case at hand see sec_6226 participating partner began proceedings to par- ticipate in the case at hand this court granted leave and recognized logan trust i’s status as participating partner see this court’s order of date and the case in the court of federal claims was dismissed per order date we would observe that mr logan’s deposit in the court of federal claims case was an admission that the fpaa adjusted partner- ship items on the tigers eye partnership return such that mr logan’s federal_income_tax liability was increased thereby see sec_301_6226_e_-1t a temporary proced admin regs fed reg date see also sec_301_6226_e_-1 proced admin regs on date after the filing of tigers eye i participating partner filed a motion and supporting memorandum for partial summary_judgment regarding inapplicability of sec continued verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports within a week before the scheduled trial the court was gratified to receive the stipulated decision document signed by respondent’s counsel by sentinel through ari bergmann trustee of the bergmann revocable_trust tax_matters_partner of sentinel tax_matters_partner of tigers eye and by sentinel’s counsel participating partner through counsel indicated no objection to entry of the decision the decision provides as follows ordered and decided that the following statement shows the adjustments to the partnership items of tigers eye trading llc for the taxable_year partnership_item as reported as determined ordinary_income other income loss deductions other deductions dollar_figure dollar_figure dollar_figure-0- dollar_figure-0- h in the motion and supporting memorandum participating partner conceded that the loss on the sale of the distributed stock and foreign_currency was not allowed under sec_465 because it exceeded the amount_at_risk the motion and memorandum and subsequent filings made clear that by conceding the at-risk issue participating partner intended to take the sec_6662 gross basis misstatement penalty out of play at both the partnership and part- ner individual levels in attempting so to do participating partner cited and relied on the opin- ion of the court of federal claims in 84_fedclaims_622 in orders dated november and respectively we denied the motion for partial sum- mary judgment and explained our view citing 99_tc_298 and 81_fedclaims_793 that at risk under sec_465 is a partner-level issue on which the court lacks jurisdiction to accept a concession in a partnership-level proceeding such as the case at hand the importance of the penalty to both the irs and taxpayers in son of boss cases is shown by the repeated attempts by taxpayers to use concessions to take the penalty out of play see eg 137_tc_136 and chief_counsel notice cc-2012- date opposing the allowance of concessions to avoid imposition of valuation misstatement penalties see daily tax rept bna k-6 date in a status report filed date in the case at hand respondent provided a list with docket numbers of more than son of boss cases pending in the tax_court in which respondent was asserting both sec_465 at risk as an alternative position and the gross basis misstatement penalty in a previous filing respondent had asserted that the aggregate amount of the penalties being asserted in such cases amounted to approximately dollar_figure million of which the pen- alties in five still-pending sentinel-promoted son of boss cases amounted to approximately dollar_figure million participating partner’s counsel informed the court in filings of october and date and in a recorded telephone conference of date that participating partner would not participate in the trial that had been set for a special session scheduled to commence on date in washington d c participating partner’s counsel stated that it would be futile and prohibitively expensive to have a trial in the partnership-level proceeding instead participating partner had decided to pursue reasonable_cause in the refund action consistent with this court’s ruling that it lacks jurisdiction over that reasonable_cause in the preamble of our order of date we urged participating partner to reconsider not partici- pating in the trial we ordered participating partner and petitioner to file a status report by date informing the court whether they intend to participate in the trial of this case verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner partnership_item as reported as determined distributions of property other than money capital contributions dollar_figure dollar_figure dollar_figure-0- dollar_figure-0- it is determined that the notice of final_partnership_administrative_adjustment dated date which is the subject matter of this case is correct it is determined that a percent gross_valuation_misstatement penalty under sec_6662 b e and h applies to any underpayment_of_tax attributable to overstating the capital contributions claimed to have been made to the purported partnership it is determined that a percent penalty applies to any additional underpayment_of_tax attributable to the foregoing partnership_item adjust- ments other than the capital contributions claimed to have been made to the purported partnership as such underpayment is attributable to neg- ligence or disregard of rules or regulations under sec_6662 b and c or a substantial_understatement_of_income_tax under sec_6662 b and d on date the court issued an order striking the case from the date washington d c spe- cial trial session on date the court entered the stipulated decision the court’s gratification from receipt and entry of the stipulated decision was short lived on date the court_of_appeals for the d c circuit issued petaluma ii one week later on date participating partner filed the motion for leave to file a motion to revise the stipu- lated decision and lodged the motion to revise decision on date the court granted leave and the motion to revise decision was filed participating partner asserts that the court must vacate and revise the stipulated decision by date respondent became concerned that if the stipulated decision were not va- cated it would have already become final on date and the one-year period of limita- tions under sec d for making computational adjustments and assessing any resulting defi- ciency and accuracy-related_penalties and or issuing an affected items notice_of_deficiency would expire on date on date we granted the motion for leave nunc_pro_tunc as of the date it had been filed date and ordered the lodged motion to revise deci- sion to be filed as of that date as a result the 90-day period for appeal of the stipulated deci- sion under fed r app p does not commence to run until the motion to revise is granted or denied and the one-year period of limitations under sec d is thereby extended see 67_f3d_1489 9th cir aff ’g tcmemo_1992_731 176_f2d_230 2d cir 127_tc_109 verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports because it exceeds the jurisdictional limitations imposed by petaluma ii discussion i introduction complexity of income_tax treatment of part- ners and partnerships a overview of subchapter_k a partnership is not taxed as an entity and its items of income and loss flow through to its partners sec_701 part- nerships are required to file annual information returns reporting the partners’ distributive shares of income deduc- tions and other partnership items sec_6031 the individual partners report their distributive shares of the partnership items on their federal_income_tax returns secs the substantive law governing the income_taxation of part- ners is in subchapter_k of chapter of the code subchapter_k subchapter_k creates a detailed and complex system of rules for characterizing transactions between the partnership and the partners computing and or characterizing partner- ship income assets and liabilities allocating those items among the partners and determining and making adjust- ments to a partner’s basis cost for tax purposes under sec_1012 except as otherwise provided in subchapter_k in the partnership for his share of those items the purpose of subchapter_k is to permit taxpayers to conduct joint busi- ness including investment activities through a flexible eco- nomic arrangement without incurring an entity-level tax sec_1_701-2 income_tax regs b tefra in general the unified_audit and litigation procedural rules applicable to partnerships and their partners were enacted by congress in the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite and amended by congress in the taxpayer_relief_act_of_1997 tra pub_l_no sec_1238 sec_111 stat pincite the tefra procedures are set forth in subchapter_c tefra as amended by tra is an egregious example of hyperlexis see bayless man- verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner of chapter of the code under the tefra procedures all partnership items the proper allocation of those partnership items among the partners and the applicability of any pen- alty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item are determined in a single partnership-level proceeding sec_6226 the determinations of partnership items in partnership-level proceedings are binding on the partners and may not be challenged in subse- quent partner-level proceedings see secs c h tefra penalty litigation structure before tra before congress enacted tra any penalty addition_to_tax or additional_amount collectively penalty related to adjustment of a partnership_item or items in a tefra pro- ceeding at the partnership level was generally treated as an affected_item that required a factual determination in a sub- sequent proceeding at the partner level see n c f energy partners v commissio89_tc_741 sec_301_6231_a_5_-1t d temporary proced admin regs fed reg date before congress enacted tra the tax_court lacked jurisdiction in a partnership-level proceeding to decide the applicability of partnership-item penalties see n c f energy partners v commissioner t c pincite rather partnership-item penalties were deter- mined at the partner level as affected items in a deficiency proceeding after the related partnership-level proceeding had been completed procedurally this made sense inasmuch as the ultimate liability of each individual partner depended almost invariably upon his ability to sustain his individual reasonable_cause good_faith defenses under sec_6664 irrespective of whether the application of the penalty origi- ning hyperlexis our national disease nw u l rev and is discussed in the tax context in bayless manning hyperlexis and the law of conservation of ambiguity tax law and gordon d henderson controlling hyperlexis-the most important ‘law and ’ tax law see also richard m lipton we have met the enemy and he is us more thoughts on hyperlexis tax law walter d schwidetzky hyperlexis and the loophole okla l rev we would suggest that tefra as amended by tra has gone beyond the conservation of ambiguity described by henderson supra pincite to its exponential augmentation see generally sidney i roberts et al a report on complexity and the income_tax tax l rev on the operation of gresham’s law of tax practice describing the role of tax practitioners who disregard profes- sional standards of care exemplified more recently by those who acted as promoters of son of boss transactions verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports nated from misconduct or failure of care at the partnership or individual level tefra penalty litigation structure after tra tra sec_1238 made a comprehensive set of procedural amendments to the regime for the determination of penalties under tefra by amending sec_6221 tefra’s introductory juris- dictional provision to require the applicability of any part- nership-item penalty to be determined at the partnership level except as otherwise provided in this subchapter the tax treatment of any partnership_item and the applicability of any penalty which relates to an adjustment to a partnership_item shall be determined at the partnership level emphasis added by amending and expanding sec_6226 on the scope of judicial review by the tax_court the court of fed- eral claims or federal district courts with which a petition to review an fpaa is filed ie in a partnership-level pro- ceeding to provide that such court shall have jurisdiction to determine not only all partnership items and their alloca- tions among partners but also the applicability of any pen- alty which relates to an adjustment to a partnership_item emphasis added by amending section a a i to deprive the tax_court of jurisdiction to determine partnership-item penalties in a partner-level deficiency proceeding a subchapter_b sections titled deficiency procedures in the case of income estate gift and certain excise_taxes shall apply to any deficiency attributable to- i affected items which require partner-level determinations other than pen- alties that relate to adjustments to partnership items by adding section c c which allows a partner to file a claim_for_refund on the ground that the secretary erroneously imposed any penalty addition_to_tax or addi- tional amount which relates to an adjustment to a partner- ship item and by amending section c to make conclusive the partnership-level determination regarding the applicability of any partnership-item penalty but allowing the partner to verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner assert any partner-level defenses in the refund claim this amendment was added to and continued the provision of section c that makes conclusive partnership-level adjustments of partnership items that result in computa- tional adjustments without the need for an affected items notice_of_deficiency but also allows those adjustments to be challenged in a refund_suit in its report underlying the amendments the house com- mittee on ways and means provided the following expla- nation present law partnership items include only items that are required to be taken into account under the income_tax subtitle penalties are not partnership items since they are contained in the procedure and administration subtitle as a result penalties may only be asserted against a partner through the application of the deficiency procedures following the completion of the partnership-level proceeding reasons for change many penalties are based upon the conduct of the taxpayer with respect to partnerships the relevant conduct often occurs at the partnership level in addition applying penalties at the partner level through the deficiency procedures following the conclusion of the unified proceeding at the part- nership level increases the administrative burden on the irs and can significantly increase the tax court’s inventory explanation of provision the bill provides that the partnership-level proceeding is to include a determination of the applicability of penalties at the partnership level however the provision allows partners to raise any partner-level defenses in a refund forum h_r rept no pincite 1997_4_cb_319 the foregoing recitation of these tra amendments to tefra and their legislative_history displays the common theme that unites them the recitation makes clear that the applicability of the accuracy-related_penalty or penalties that relate to the adjustment of partnership items would hence- forth be determined in the partnership-level proceeding to determine the validity of the adjustments to partnership items by the fpaa no longer would application of accuracy- related penalties be determined at the partner level by the resolution of a partner-level affected-items deficiency pro- ceeding nevertheless for all the reasons discussed in the verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports afterword to tigers eye i see supra two concluding para- graphs of note the tra changes have spawned many controversies concerning proper application of the tefra procedural rules particularly in son of boss cases including the case at hand c attempted exploitation by tax_shelter promoters of complex interactions and disconnects of subchapter_k substantive rules and tefra procedural rules the substantive and procedural rules applicable to the income_taxation of partners and partnerships are distress- ingly complex and confusing 114_tc_533 citing 41_tc_535 n aff ’d 352_f2d_466 3d cir that complexity has proven to be easily exploited and consequently entities classified as partnerships have become the vehicles of choice in creating and operating abusive tax_shelters the difficulty of applying the tefra partnership provisions in tax_shelter cases is evidenced-in addition to petaluma and the case at hand-by the opinions of the various trial courts and the courts of appeals to which the cases were appealed see eg 598_f3d_1372 fed cir 80_fedclaims_11 98_fedclaims_453 451_fedappx_954 fed cir lkf x invs llc v commissioner a f t r 2d ria u s tax cas cch para big_number d c cir aff ’g in part rev’g and remanding on pen- alty issues tcmemo_2009_192 491_f3d_732 8th cir 581_f3d_297 6th cir aff ’g in part and remanding 129_tc_11 to tcmemo_2010_177 131_tc_275 hambrose leasing ltd p’ship v commissioner a partnership is simultaneously considered to be an aggregation of individual partners the aggregate_theory and a separate_entity the entity_theory the mixing of the aggregate and entity theories by the substantive and procedural laws applicable to the income_taxation of part- ners and partnerships is a primary source of uncertainty in the application of those laws 114_tc_533 verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner t c 93_fedclaims_280 81_fedclaims_793 abusive tax_shelters are complex financial artifices which exploit two fundamental weaknesses in the federal tax system the complexity of the internal revenue laws and the government’s inability by conven- tional means to identify quickly and challenge abusive_tax_schemes by exploiting these weaknesses tax_shelter promoters precipitated a prolifera- tion of abusive tax_shelters and huge revenue losses to the federal govern- ment congress could not draft provisions that anticipated every colorable interpretation for fabricating a tax_shelter new tax_shelter tech- niques continued to develop unhindered by legislative efforts at contain- ment d french slaughter the empire strikes back injunctions of abusive tax_shelters after tefra va tax rev summer fn refs citations and quotation marks omitted the above quotation was not only an accurate description of past and present ills as of the time it was published-1983- but also a forecast of future developments as exemplified by the son of boss transactions that are central to the forma- tion of the limited_liability companies of tigers eye in the case at hand and petaluma in the petaluma case they are a variation of the bond and options sales strategy which the commissioner regards as an abusive_tax_shelter see notice_2000_44 2000_2_cb_255 supra note and this court has repeatedly so held see eg 136_tc_373 133_tc_112 n see also 128_tc_192 taxpayers attempted to exploit the complexity of partner- ship substantive tax law by using son of boss transactions to inflate artificially the basis_of_property ostensibly distrib- uted by a partnership to the purported partners in liquida- tion of their partnership interests those attempts exploited the complexity of the tefra partnership procedural rules to impede the government’s ability to identify quickly and chal- lenge abusive son of boss transactions and to avoid the verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports proper imposition of the accuracy-related_penalties as a result of those attempts a disproportionate number of cases under tefra have been devoted to procedural jurisdictional and statute_of_limitations questions the diversion of resources from the determination and collection of liabilities for taxes penalties and interest has been substantial see supra note application of the tefra provisions is the most distress- ingly complex and confusing in tax_shelter cases such as the case at hand and petaluma where the commissioner takes and sustains the primary position in the fpaa and the par- ties agree or the taxpayer concedes that an entity pur- porting to be a partnership is to be disregarded on grounds of sham or lack of economic_substance in such cases the entity is not a partnership for federal_income_tax purposes the persons holding interests in the entity are not partners their interests in the entity are not interests in a partner- ship and the transactions between the entity and the interest holders are not transactions between a partnership and its partners consequently the substantive provisions of subchapter_k simply do not apply to the entity the persons holding interests in the entity or their transactions with the entity and among themselves however pursuant to sec_6233 and b the tefra procedural provisions applicable to partnerships do apply to the extent provided by regulations to an entity that has filed a partnership return and to the persons holding an interest in the entity even if it is not a partnership for federal_income_tax purposes or even if it is determined that there is no such entity sec_301 1t c temporary proced admin regs fed reg date tefra particularly as revised by tra is fiendishly complicated significant proce- dural problems arise from the complexity introduced by two levels of proceedings under tefra as amended by tra 1997-the partnership level and the partner level there are situations in which the two levels fail to fit perfectly together or the commissioner’s auditing agents are un- able to discern which positions are properly raised at the partnership level in the fpaa or dur- ing the partnership-level court_proceeding rather than at the partner level in a free-standing notice_of_deficiency issued without regard to any fpaa an affected items notice_of_deficiency or during the attendant court proceedings and vice versa these situations have allowed or cre- ated the potential for taxpayers to escape liabilities for tax deficiencies and penalties that would have been due if the commissioner had asserted the correct arguments and positions at the cor- rect level see eg 129_tc_11 aff ’d sub nom 581_f3d_297 6th cir remanded to tcmemo_2010_177 see for example cases cited infra note on proper application of the six-year statute_of_limitations under secs c and e a to substantial omissions from gross_income verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner the complexity of the tefra provisions in a case where an entity purporting to be a partnership is disregarded as such begins with sec_6226 and sec_6233 which govern the tax court’s jurisdiction in partnership-level proceedings our jurisdiction to enter the stipulated decision as written also begins with those statutory provisions ii jurisdiction under tefra when entity filing partner- ship return is not a partnership or does not exist a tefra procedures apply when entity that filed part- nership return is not a partnership or does not exist sec_6226 and sec_6233 generally in partnership-level proceedings we have juris- diction under sec_6226 to determine all partnership items of the partnership for the partnership taxable_year to which the fpaa relates and we are not limited to the part- nership items adjusted in the fpaa sec_301_6226_f_-1t temporary proced admin regs fed reg date we also have jurisdiction to determine the proper allocation of those partnership items among the partners and the applicability of any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item sec_6226 the tefra procedures and our jurisdiction in tefra pro- ceedings are not limited to partnership items of valid busi- ness entities recognized as partnerships for federal tax pur- poses pursuant to sec_6233 and the regulations promul- gated thereunder if an entity that has filed a partnership return is determined not to be a partnership or not to exist the tefra partnership procedures statutory and regulatory will apply to the entity its items and persons holding an interest in the entity sec_301_6233-1t a c temporary proced admin regs supra in such a case the court has jurisdiction to make the determinations that the entity is not a partnership and or that it does not exist as well as deter- minations with respect to all items of the entity that would be partnership items as defined in sec_6231 and sec_301_6231_a_3_-1 proced admin regs if the entity had been a partnership sec_301_6233-1t a c tem- porary proced admin regs supra verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports generally a valid business_entity having two or more owners is taxed as either a corporation or a partnership however an entity that merely acts as nominee and agent for its owners may be disregarded as a separate business_entity cf 485_us_340 in such a case the court may determine that the entity does not exist and is neither a corporation nor a part- nership but the tefra procedures will still apply in accord- ance with sec_6233 and sec_301_6233-1t c tem- porary proced admin regs supra for federal when congress enacted the tefra procedures and the sec- retary first promulgated the temporary regulations there were frequent controversies over whether an unincorporated business_entity with two or more owners often a limited_partnership was properly classified as a corporation or a partnership tax purposes under sec_301_7701-2 proced admin regs in effect at that time sec_301_6233-1t a temporary proced admin regs supra focuses on the resolution of such controversies and if the entity is properly taxable as a corporation gives the court jurisdiction in the tefra proceeding to determine the taxable_income of the corporation which will also serve as a basis for a computational adjustment reflecting the dis- allowance of any loss of credit claimed by a purported partner with respect to that entity however the proce- dures under sec_6233 are not limited to controversies regarding the proper classification of an entity as a corpora- tion or as a partnership sec_6233 and sec_301_6233-1t c temporary proced admin regs supra give the court jurisdiction in the partnership-level pro- ceeding to determine that an entity that filed a partnership return does not exist if the court determines that the entity does not exist or is deemed not to exist the non- controversies involving the proper classification of a multimember business_entity were vir- tually eliminated in when the secretary issued new classification regulations sec_301_7701-3 proced admin regs commonly referred to as the check-the-box_regulations under the check-the-box_regulations a business_entity with two or more members is classified as a partnership for federal_income_tax purposes absent an election to be treated as a corpora- tion sec_301_7701-3 and b proced admin regs that situation might arise for example where an entity purporting to be a legal entity under state law such as a limited_liability_company or a limited_partnership was never formed under state law it could also arise where as in petaluma and the case at hand the entity although legally formed under state law is deemed not to exist for federal_income_tax purposes because it is a sham has no real business_purpose and merely acts as nominee and agent for its owners cf eg 485_us_340 verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner existent or disregarded_entity will be treated as an entity that filed a partnership return and sec_301_6233-1t a temporary proced admin regs supra will apply the court must then determine whether the entity is nonetheless a partnership for federal_income_tax purposes if the court determines that it is not the court has jurisdiction to make determinations with respect to all items of the entity that would be partnership items as defined in sec_6231 and sec_301_6231_a_3_-1 proced admin regs if the entity had been a partnership b jurisdiction to determine items of disregarded_entity sec_301_6233-1t a and c temporary proced admin regs fed reg date sec_6233 provides that if a partnership return is filed for a taxable_year but it is determined that no partnership exists the tefra procedures still apply to the entity its items and persons holding an interest in the entity to the extent provided in the regulations in such a case the tefra temporary regulations applicable to tigers eye’s tax- able year provide that the court may make determinations with respect to all items of the entity entity items that would be partnership items as defined in sec_6231 and the regulations thereunder sec_301_6231_a_3_-1 proced admin regs if it had been a partner- ship sec_301_6233-1t a temporary proced admin regs supra further the tefra temporary regulations pro- vide paragraph a of this section shall apply where a partnership return is filed for a taxable_year but it is determined that there is no entity for such taxable_year for purposes of applying paragraph a of this section the partnership return shall be treated as if it was filed by an entity sec_301_6233-1t c temporary proced admin regs supra see also sec_301_6233-1 d proced admin regs supra applicable for taxable years beginning on or after date for example a limited_partnership or limited_liability_company that does not legally exist because it was not properly formed under state law might nonetheless be deemed to be a gen- eral partnership because the partners or members have conducted transactions as general part- ners of the purported entity verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports a partnership_item is an item that is required to be taken into account under any provision of subtitle a gov- erning income taxes and identified by the secretary in the regulations as more appropriately determined at the partnership sec_301_6231_a_3_-1 proced admin regs the secretary identified the items that are more appropriately determined at the partnership level than at the partner level and there- fore are partnership items a level sec in sec_301_6231_a_3_-1 proced admin regs provides that partnership items include the partnership aggregate and each partner’s share of items of income gain loss deduction or credit of the partnership partnership items also include the legal and factual determinations that underlie the determination of the amount timing and characterization of items of income credit gain loss deduc- tion etc sec_301_6231_a_3_-1 proced admin regs the existence of a valid partnership is a partnership_item first it must be taken into account in computing a pur- ported partner’s income taxes ‘when filling out individual tax returns the very process of calculating an outside_basis reporting a sales_price and claiming a capital_loss following a partnership_liquidation presupposes that the partnership was valid ’ petaluma ii f 3d pincite quoting rjt invs x v commissioner f 3d pincite second the existence of a valid partnership is a sine qua non for determining the amount and characterization of all other partnership items id the legal and factual determinations underlying the court’s determination that the entity is not a partnership and or does not exist will determine the character of the items of income credit gain loss and deduction of the entity thus the legal or factual determination that estab- lishes the existence or nonexistence of a partnership is an item that the secretary has identified as being more appro- priately decided at the partnership level than at the partner level id sec_6231 defines the term partnership_item as follows partnership_item -the term partnership_item means with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provi- sion of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner the determination that an entity is not a partnership because it is an association_taxable_as_a_corporation or because it was merely the nominee or agent for its owners is such a legal or factual determination and is a partnership_item that the court has jurisdiction to decide in the partner- ship-level proceeding the classification of the entity as a cor- poration or as a nominee-agent will determine the character of the items of income credit gain loss and deduction of the entity thus if the court determines that the entity that filed a partnership return is not a partnership but is an association_taxable_as_a_corporation entity items would include amounts taxable to the entity as a corporation sec_301_6233-1t a temporary proced admin regs supra if the court determines that an entity is a nominee-agent for the purported partners the items of the entity will be directly attributable to them d etermining whether there is a valid partnership nec- essarily controls whether there can be partnership income partnership gain partnership losses and so forth petaluma ii f 3d pincite if the court has determined that an entity that filed a partnership return is not a partnership and or does not exist there is no partnership income part- nership gain or partnership loss the items of the entity are not properly characterized as those of a partnership the regulations provide that the court’s determination that an entity that filed a partnership return is not a partnership and is taxable as a corporation will serve as a basis for a computational adjustment reflecting the disallowance of any loss or credit claimed by a purported partner with respect to that entity sec_301_6233-1t a temporary proced admin regs supra because that section of the temporary_regulation also applies to entities that do not exist the deter- mination that the entity is deemed not to exist and is not a partnership for federal tax purposes will also serve as a basis for a computational adjustment reflecting the disallow- ance of any loss or credit claimed by a purported partner with respect to that entity notably the regulation does not limit the computational adjustment to the disallowance of the purported partner’s share of partnership loss or credit that flowed through to his return from the partnership return the regulation extends the permissible computational adjustment to the disallowance of any loss or credit claimed verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports by a purported partner with respect to that entity emphasis added such a loss or credit because it would be with respect to that entity would include a loss claimed on the sale or liquidation of the partner’s purported partnership_interest in the entity or on his sale of property purportedly distributed to him in liquidation of his partnership_interest in the entity thus the court has jurisdiction in the partner- ship-level proceeding to determine that items of the entity that purport to be partnership items do not exist and to adjust all such items to zero so that a computational adjust- ment can be made to reflect the disallowance of any loss or credit claimed by a purported partner with respect to the entity c jurisdiction to determine applicability of any penalty that relates to adjustment of entity item sec_6226 if the court determines that an entity that filed a partner- ship return is not a partnership the tefra provisions including sec_6226 apply sec_301_6233-1t a tem- porary proced admin regs supra pursuant to sec_6226 the court has jurisdiction to determine the applica- bility of any penalty that relates to an adjustment to a part- nership item iii jurisdiction to enter stipulated decision as written with respect to partnership items a provisions of the stipulated decision the first decision paragraph in the stipulated decision gives specific effect to four of the five scheduled adjustments made by the fpaa loss other deductions distributions of property other than money and capital contributions omitting any reference to outside partnership basis the dollar_figure loss and the dollar_figure of other deductions flowed directly through to the purported partners’ returns the defi- ciencies resulting from those adjustments do not require any facts to be determined in a partner-level proceeding there- fore respondent may assess those deficiencies and the pen- alties applicable thereto without sending a statutory_notice_of_deficiency verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner the third and fourth decision paragraphs apply accuracy- related penalties to any underpayment_of_tax attributable to the specified adjustments of partnership items made by the first decision paragraph the third decision paragraph applies the gross valuation_basis misstatement penalty to the portion of any underpayment attributable to the gross_valuation_misstatement as provided by sec_6662 b e and h attributable to overstating the capital con- tributions claimed to have been made to the purported part- nership the fourth decision paragraph provides that any additional underpayment_of_tax that may be attributable to the adjustments to zero of the loss other deductions and dis- tributions is attributable to negligence or disregard of rules or regulations under sec_6662 b and c or a substantial_understatement_of_income_tax under sec_6662 b and d and applies the penalty to that underpayment by the second decision paragraph stating that the fpaa is correct the parties adopt and incorporate all determinations made in the fpaa including the initial fpaa determination that tigers eye is disregarded for federal_income_tax pur- poses notwithstanding that the first and third decision para- graphs omit any reference to outside partnership basis the parties agree that the second decision paragraph in determining that the fpaa is correct implicitly upholds the fpaa’s adjustment of outside partnership basis to zero and the application of the penalty to the portion of any underpayment valuation misstatement as provided by sec_6662 a b e and h consequently the penalty will apply to the portion of the underpayment attributable to the gross_misstatement of basis in the distributed property the basis participating partner claimed was its outside_basis in its partnership_interest in tigers eye attributable gross the to this interpretation of the stipulated decision agreed to by the parties before the court_of_appeals for the d c circuit issued petaluma ii is consistent with the holding of petaluma i that the court has jurisdiction in the partnership-level proceeding to determine outside_basis and the applicability of penalties thereto and the positions taken by the parties in addressing participating partner’s motion to revise the stipulated decision verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports b disregard of tigers eye by the second decision paragraph of the stipulated deci- sion the parties have agreed and the court has decided that the fpaa that is the subject matter of this case is correct the decision upholds the initial fpaa determination that the part- nership is a sham lacks economic_substance and is dis- regarded for federal_income_tax purposes thus the stipu- lated decision reflects the parties’ agreement that for federal_income_tax purposes tigers eye does not exist and is not a partnership pursuant to sec_6233 and the regulations thereunder we have jurisdiction to make those determina- tions as well as determinations with respect to all items of tigers eye that would be partnership items as defined in sec_6231 and sec_301_6231_a_3_-1 proced admin regs if it had been a partnership pursuant to sec_301_6233-1t a and c temporary proced admin regs supra the tefra procedures apply to tigers eye its items and all persons holding interests in tigers eye and the court has jurisdiction under sec_6226 to determine the applicability of any penalty that relates to an adjustment to an item of tigers eye that conclusion is consistent with the holding of the court_of_appeals in the petaluma case petaluma ii f 3d pincite petaluma i t c pincite c items of tigers eye the court has jurisdiction to make determinations with respect to all of tigers eye’s items including the legal and factual determinations that underlie the determination of the amount timing and characterization of items of income credit gain loss and deduction related to the transactions conducted by tigers eye see sec_301_6233-1t a c tem- porary proced admin regs supra sec_301 a - b proced admin regs the determination that tigers eye is a sham and lacks economic_substance is a factual determination that underlies the characterization of items of income gain and loss related to its transactions because tigers eye is a sham and had no real business_purpose it merely acted as nominee and agent for the option partners and the items related to the transactions involving the option spreads and purchases and distribution of stock and foreign verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner currency are characterized as such cf commissioner v bollinger u s pincite we have jurisdiction to make those factual and legal determinations in this partnership entity -level proceeding and to determine the items of tigers eye that resulted from its acting as nominee or agent for the option partners we also have jurisdiction to determine that items that pur- port to be partnership items do not exist and to adjust all such items to zero so that a computational adjustment can be made to reflect the disallowance of any loss or credit claimed by a purported partner with respect to the non- existent tigers eye partnership the items reported on the partnership return that were adjusted to zero in the first decision paragraph are such items d first decision paragraph by the first decision paragraph the loss deductions cap- ital contributions and distributions reported by tigers eye on the partnership return are items adjusted to zero tigers eye’s purported partners claimed their proportionate shares of the loss and deductions on their returns the option part- ners also claimed huge losses on the sale of the distributed property which they characterized as property distributed to them in liquidation of their interests in a partnership purportedly acquired by contributing property to the pur- ported partnership the parties’ agreement to the court’s determination that tigers eye is not a partnership for fed- eral income_tax purposes will serve as a basis for a com- putational adjustment reflecting the disallowance of any loss claimed by a purported partner with respect to that entity emphasis added ie tigers eye including the loss claimed on the sale of property purported to have been distributed to a purported partner on liquidation of a nonexistent partner- ship interest in tigers eye see sec_301_6233-1t a tem- porary proced admin regs supra pursuant to sec_6233 and its implementing regulation we have jurisdiction to determine that all items of tigers eye purported to be part- nership items are adjusted to zero the loss other deduc- tions capital contributions and distributions are identified in sec_301_6231_a_3_-1 proced admin regs as partnership entity items that the secretary deter- verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports mined are more appropriately decided at the partnership level than at the partner level partnership loss and deductions the secretary determined in sec_301 a - a i proced admin regs that the partnership aggregate and each partner’s share of items of income gain loss deduction or credit of the partnership are partnership items more appropriately determined at the entity level the dollar_figure partnership loss and the dollar_figure partnership other deductions are partnership items we have jurisdiction to determine that because tigers eye is not a partnership tigers eye did not have any partnership loss or partnership deductions see sec_301_6233-1t a temporary proced admin regs supra thus we have jurisdiction to adjust to zero the dollar_figure loss and the dollar_figure deduction as pro- vided in the first decision paragraph of the stipulated deci- sion contributions and distributions in sec_301_6231_a_3_-1 proced admin regs the secretary decided that items relating to contributions to the partnership and distributions from the partnership are partnership items to the extent that a determination of such items can be made from deter- minations that the partnership is required to make with respect to an amount the character of an amount or the percentage interest of a partner in the partnership for purposes of the partnership books_and_records or for purposes of furnishing information to a partner thus the secretary decided that items related to contribu- tions to the partnership and distributions from the partner- ship that the partnership is required to determine for its books_and_records or for providing information to its partners are partnership items a items related to contributions in sec_301_6231_a_3_-1 proced admin regs the secretary provided the following illustrations of addi- tional determinations the partnership is required to make for purposes of its books_and_records or for purposes of fur- nishing information to a partner that relate to contributions verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner contributions -for purposes of its books_and_records or for purposes of furnishing information to a partner the partnership needs to determine i the character of the amount received from a partner for example whether it is a contribution a loan or a repayment of a loan ii the amount of money contributed by a partner iii the applicability of the investment_company rules of sec_721 with respect to a contribution and iv the basis to the partnership of contributed_property including nec- essary preliminary determinations such as the partner’s basis in the contributed_property to the extent that a determination of an item relating to a contribution can be made from these and similar determinations that the partnership is required to make therefore that item is a partnership_item to the extent that the determination requires other information however that item is not a partnership_item under the regulation for purposes of keeping its books_and_records and providing information to the option partners as a purported partnership tigers eye was required to deter- mine the amount of money and the character and basis of the paired options received from the purported part- ners tigers eye needed to determine its basis in the paired options in order to compute the losses realized on the unwinding of the option spreads which were part of the loss claimed on the partnership return in determining the basis of the paired options tigers eye needed to determine each partner’s basis in the contributed_property including the amount of the liabilities to which the property was subject partnership items include the partnership aggregate and each partner’s share of partnership liabilities including determinations as to the amounts of the liabilities whether the liabilities are nonrecourse and increases or decreases during the taxable_year sec_301_6231_a_3_-1 proced admin regs tigers eye was also required to determine the contribu- tions for purposes of determining the partners’ percentage interests in the purported partnership the partners’ shares of the partnership loss and deductions and the amounts to which the purported partners were entitled on the purported liquidation of their interests tigers eye was required to make the same determinations for purposes of its books_and_records and providing informa- tion to the option partners with respect to the money and property it received in conducting the transactions as verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports nominee or agent for the option partners tigers eye needed to account for expenses it incurred on behalf of the option partners the amounts received and expended on the unwinding of the paired options and the costs of the foreign_currency and stock purchased on behalf of the option part- ners tigers eye needed to provide that information to the option partners so that they could report their gain_or_loss on the unwinding of the paired options and determine their bases in the foreign_currency and stock purchased on their behalves b items related to distributions in sec_301_6231_a_3_-1 proced admin regs the secretary provided the following illustrations of addi- tional determinations the partnership is required to make for purposes of its books_and_records or for purposes of fur- nishing information to a partner that relate to distributions distributions -for purposes of its books_and_records or for purposes of furnishing information to a partner the partnership needs to determine i the character of the amount transferred to a partner for example whether it is a distribution a loan or a repayment of a loan ii the amount of money distributed to a partner iii the adjusted_basis to the partnership of distributed property and iv the character of partnership property for example whether an item is inventory or a capital_asset to the extent that a determination of an item relating to a distribution can be made from these and similar determinations that the partnership is required to make therefore that item is a partnership_item to the extent that the determination requires other information however that item is not a partnership_item such other information would include those factors used in determining the partner’s basis for the partnership_interest that are not themselves partnership items such as the amount that the partner paid to acquire the partnership_interest from a transferor partner if that transfer was not covered by an election under sec_754 under the regulation for purposes of keeping its books_and_records and providing information to the option partners as a purported partnership tigers eye needed to determine the character of the amount distributed to an option partner ie that it was a distribution in liquidation of the partner’s interest in the purported partnership having made that determination tigers eye needed to determine the amounts to be distributed to the purported partners on liquidation of their interests tigers eye needed to select the property to be verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner distributed determine its basis in the property and remove it as an asset on its books tigers eye needed to provide that information to the option partners so that they could prop- erly determine their bases in the distributed property tigers eye was required to make the same determinations for purposes of its books_and_records and providing informa- tion to the option partners with respect to the property it distributed to them in conducting the transactions as nominee or agent on their behalves tigers eye was required to determine the character of property distributed to an option partner ie that it was a distribution of the property tigers eye purchased as nominee or agent of the option part- ners having made that determination tigers eye needed to identify the property to be distributed determine its basis in the property and account for it on its books tigers eye needed to provide that information to the option partners so that they could properly determine their bases in the distrib- uted property adjustment of items to zero because tigers eye is not a partnership for federal_income_tax purposes it had no partnership items there was no part- nership loss and there were no partnership deductions no contributions to the purported partnership and no distribu- tions from a partnership to its purported partners adjust- ment of those items to zero is appropriate the loss deduc- tions capital contributions and distributions that are adjusted to zero pursuant to the first decision paragraph are partnership items that this court has jurisdiction to decide under sec_6233 and sec_301_6233-1t a temporary proced admin regs supra e second decision paragraph by the second decision paragraph the parties adopt and incorporate all determinations made in the fpaa including the disregard of tigers eye the adjustment of outside_basis to zero and the application of the penalty to the under- payment attributable to gross valuation_basis misstatement participating partner asserts that under petaluma ii the court does not have jurisdiction to decide outside_basis or the applicability of the penalty to an underpayment of verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports tax attributable to an overstatement of the basis in the distributed property which participating partner attributed to its outside_basis in the partnership participating partner concludes therefore that the court must revise the second decision paragraph accordingly however for the reasons set forth below we conclude that the option partners’ bases in the distributed property as well as their outside bases or lack thereof in their purported partnership interests are partnership entity items of tigers eye that we have jurisdic- tion under sec_6233 and sec_6231 and their regulations to decide in this partnership entity-level proceeding basis in property distributed by disregarded_entity pursuant to sec_6233 and its regulation we have juris- diction to determine the items of tigers eye acting as nominee for the option partners tigers eye was required to make determinations for purposes of its books_and_records and for providing information to the option partners with respect to the transactions it conducted as nominee or agent on their behalves an option partner is required to take his basis in the distributed property into account in computing his gain_or_loss on the sale of the property and computing his income_tax taking into account that gain_or_loss the secretary has determined in sec_301_6231_a_3_-1 proced admin regs that items relating to distributions that the partnership is required to make for purposes of its books_and_records or for providing information to a partner are more appropriately determined at the partnership level and are partnership items the regulation specifically provides that for purposes of its books_and_records and providing informa- tion to a partner the partnership needs to determine t he adjusted_basis to the partnership of distributed property sec_301_6231_a_3_-1 proced admin regs tigers eye needed to account for the money it received from the option partners the expenses it incurred on behalf of the option partners the amounts received and spent on the receipt and unwinding of the paired options and the cost of the foreign_currency and stock purchased on behalf of the option partners tigers eye needed to provide that informa- tion to the option partners so that they could properly report verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner their gain_or_loss on the unwinding of the paired options and determine their bases in the foreign_currency and stock pur- chased on their behalves tigers eye was required to deter- mine the character of property distributed to an option partner ie that it was a distribution of the property tigers eye purchased as nominee or agent on behalf of the option partners tigers eye needed to identify the property to be distributed determine its basis in the property which in view of its nominee-agent status is participating partner’s basis in the property and account for the property on its books because tigers eye did not separately account for the transactions on behalf of the various option partners the items are entity items partnership items that we have juris- diction to decide in this entity partnership-level proceeding although the fpaa schedule of adjustments adjusted part- nership distributions to zero it did not mention or make any specific adjustment to the bases of the foreign_currency and stock received by the option partners however pursuant to sec_6226 regardless of whether the commissioner specifically made adjustments in the fpaa the court has jurisdiction to determine all partnership items of the part- nership for the partnership taxable_year to which the notice of fpaa relates the proper allocation of such items among the partners and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item tigers eye’s basis in the foreign cur- rency and stock which is participating partner’s basis is a partnership entity item we have jurisdiction to decide in this case see sec_301_6231_a_3_-1 proced admin regs participating partner acknowledges that the distribu- tions reported on the partnership return filed by tigers eye is tigers eye’s cost_basis in the distributed property thus the distributions shown on the schedule_k-1 issued to each option partner is tigers eye’s cost_basis in the property distributed to such partner outside_basis participating partner and petitioner agree that the second decision paragraph in determining that the fpaa is correct upholds the fpaa’s adjustment of outside partnership basis to zero participating partner asserts that the stipulated deci- verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports sion must be revised because under petaluma ii this court lacks jurisdiction to make adjustments to outside_basis how- ever for the reasons set forth below we do not believe the holding of the court_of_appeals on that issue in petaluma ii serves as binding precedent under the intervening opinion of the supreme court in mayo found for med educ research v united_states u s ll 131_sct_704 and the recently filed opinion of the court_of_appeals for the d c circuit 650_f3d_691 d c cir a petaluma superseded by mayo found and inter- mountain tefra regulations must be applied the adjustments made in the tigers eye fpaa are similar to those made in the petaluma fpaa in petaluma i the tax_court held that the partnership was a sham and was disregarded for federal tax purposes the purported part- ners had no bases in their interests in the disregarded part- nership and a valuation_misstatement_penalty under sec_6662 applied to underpayments related to the gross_misstatement of the partners’ outside bases in deciding the second issue the court held that although in some cases a partner’s outside_basis may be an affected_item under the regulations defining partnership items the outside_basis of the petaluma partners was a partnership_item the court had jurisdiction in the partnership-level proceeding to decide in petaluma ii the court_of_appeals affirmed the petaluma i holding that the determination that the partner- ship is a sham and is disregarded for federal tax purposes is a partnership_item the tax_court has jurisdiction to decide in the partnership-level proceeding in so doing the court_of_appeals held that the tax court’s jurisdiction in the case was governed by sec_6233 the court_of_appeals then meticulously applied sec_6231 and the regulation sec_36 the fpaa in petaluma although more detailed in some respects is substantially_similar to the fpaa in the case at hand both with respect to the adjustments including outside_basis capital contributions and distributions of property other than money and the exhibit a-expla- nation of items however the adjustments in petaluma do not include any other partnership items that would directly flow through from the partnership return to the returns of the part- ners to create any deficiency unlike the case at hand the fpaa adjustments in petaluma do not include the zeroing out of an overall loss it is a small amount of net_income that is zeroed out nor do the adjustments in petaluma zero out or even refer to an other deductions item verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner thereunder to decide that the existence or nonexistence of a partnership is a partnership_item next contrary to the tax court’s holding in petaluma i that under the regulations outside_basis was a partnership_item the government conceded that outside_basis was not a partnership_item the court_of_appeals accepted the govern- ment’s concession without any discussion of sec_6233 or sec_6231 or the regulations under sec_6231 upon which the tax_court had relied the government argued that the tax_court had jurisdiction in the partnership proceeding to deter- mine the partners’ outside bases as affected items whose ele- ments are determined mainly from partnership items the court_of_appeals rejected that argument and held that the tax_court did not have jurisdiction in the partnership pro- ceeding to determine the partners’ outside bases an affected_item despite the disregard of the partnership consequently the court_of_appeals agreed with petaluma that since the tax_court lacked jurisdiction to determine outside_basis it also lacks jurisdiction to determine that penalties apply with respect to outside_basis because those penalties do not relate to an adjustment to a partnership_item petaluma ii f 3d pincite after petaluma ii was issued the supreme court in mayo found u s ll 131_sct_704 made it clear that fed- eral courts must defer to regulations interpreting the code that satisfy the two-step chevron standard see 467_us_837 more recently in intermountain ins serv of vail llc v commissioner f 3d pincite the court_of_appeals for the d c circuit held that the deference given to regulations under mayo found requires the court to apply the definitions of statutory terms provided in valid tefra regulations rather than follow earlier caselaw the jurisdictional holdings of petaluma ii on outside_basis and accuracy-related_penalties have their genesis in the government’s concession that outside_basis was not a part- nership item the court_of_appeals summarily accepted that concession without any reference to sec_301_6233-1t temporary proced admin regs supra or sec_301_6231_a_3_-1 proced admin regs in contrast the court_of_appeals discussed and applied sec_6233 and sec_6231 sec_301_6233-1t a temporary proced verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports admin regs supra and sec_301_6231_a_3_-1 proced admin regs in affirming our holding in petaluma i that disregard of the partnership is a partnership_item because the court_of_appeals did not consider the regula- tion in concluding in petaluma ii that outside_basis is an affected_item we believe that its decision on the outside_basis issue in petaluma ii has been superseded by the inter- vening opinions of the supreme court in mayo found and the court_of_appeals in intermountain intermountain requires us to apply the tefra regulations rather than follow any contrary holding in petaluma ii unless we hold the regulation to be invalid under the two-step chevron standard as mandated by the supreme court in mayo found if under the applicable regulations outside_basis can be a partnership_item as we believe it to be generally and more particularly when the entity is disregarded for federal_income_tax purposes acceptance of the government’s conces- sion effectively invalidates the regulation consequently we will follow the supreme court’s command in mayo found and apply the tefra regulations rather than hold them invalid or inapplicable in determining the validity of a regu- lation we are not bound to follow petaluma ii where the court_of_appeals did not specifically consider the applica- bility of the regulation in deciding the issue see inter- mountain ins serv of vail llc v commissioner f 3d pincite we begin by identifying the factors that determine outside_basis in a valid partnership so as to set the stage for the corresponding analysis that applies when the partnership is disregarded b determination of outside_basis general_rule under sec- tion a sec_705 states the general_rule for determining the adjusted_basis of a partner’s interest in a partnership in rel- evant part sec_705 provides that the adjusted_basis of a partner’s interest in a partnership is his original_basis as determined under sec_722 relating to contributions to a partnership or sec_742 relating to transfers of partner- ship interests increased by the amount of money and his basis in property subsequently contributed to the partnership and his distributable share of the income of the partner- verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner ship and decreased but not below zero by the amount of money and the partnership’s adjusted_basis in property distributed to the partner in a nonliquidating_distribution to the partner and his distributable shares of partnership losses and expenditures sec_705 sec_722 sec_732 the original outside_basis of a partner who obtains an interest in a partnership by contribution to the partnership is equal to the amount of money contributed plus his adjusted_basis in any property contributed sec_722 sec_1_722-1 income_tax regs the original outside_basis of a partner who obtains his interest in the partnership by purchase is his cost_basis equal to the purchase_price sec_742 sec_1_742-1 income_tax regs the partnership’s assumption of a partner’s liability and a reduction of a partner’s share of the liabilities of the partner- ship are treated as distributions of money sec_752 the partner’s assumption of a liability of the partnership and an increase in a partner’s share of the liabilities of the partner- ship are treated as contributions of money id if as a result of a single transaction a partner incurs both an increase and a decrease in his share of partnership liabilities only the net increase is treated as a contribution or the net decrease is treated as a distribution sec_1_752-1 income_tax regs thus if property contributed to the partnership is subject_to indebtedness or if liabilities of the partner are assumed by the partnership the increase and decrease in the partner’s basis from the deemed contributions and distributions of money are netted and the contributing partner’s outside_basis is reduced by the portion of the indebtedness allocated to the other partners sec_1_722-1 income_tax regs the provisions governing the determination of outside_basis are intended to equate the aggregate of the partner- ship’s inside bases in its assets with the aggregate of its partners’ outside bases in their partnership interests salina p’ship lp v commissioner tcmemo_2000_352 citing william s mckee et al federal taxation of partnerships and partners par pincite 3d ed the carryover- basis rule in sec_722 generally results in a matching of inside and outside bases upon the formation of a partnership see 540_f2d_427 9th cir aff ’g tcmemo_1974_78 the adjustments to basis to account for income and expenses from partnership oper- verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports ations under sec_705 generally preserve the equiva- lence of inside and outside bases id finally the practical impact of the basis_adjustment prescribed in sec_752 to reflect increases and decreases in a partner’s share of partnership liabilities has been described as follows if a partnership borrows money the basis of its assets increases by the amount of cash received even though the receipt of the borrowed funds is not income by treating the partners as contributing cash in an amount equal to their shares of the debt inside outside_basis equality is preserved and distortions are avoided if a liability for borrowed money were not added to the partners’ bases they could be taxed on a distribution of the borrowed cash even though there is no gain inherent in the partnership’s assets a similar result could occur if a partnership incurs a purchase money liability to acquire property since the liability is added to the part- nership’s basis in the property mckee supra para pincite see 674_f2d_342 5th cir aff ’g in part rev’g in part on another ground tcmemo_1979_491 the preamble to sec_1_752-1t tem- porary income_tax regs fed reg date states in pertinent part the allocation of partnership liabilities among the partners serves to equalize the partnership’s basis in its assets inside_basis with the part- ners’ bases in their partnership interests outside_basis the provision of additional basis to a partner for the partner’s partnership_interest will permit the partner to receive distributions of the proceeds of partnership liabilities without recognizing gain under sec_731 and to take deduc- tions attributable to partnership liabilities without limitation under sec_704 which limits the losses that a partner may claim to the basis of the partner’s interest in the partnership by equalizing inside and out- side basis sec_752 simulates the tax consequences that the partners would realize if they owned undivided interests in the partnership’s assets thereby treating the partnership as an aggregate of its partners the determination of the partners’ shares of partnership liabilities under sec_752 is also complex requiring a determination of each partner’s liability for recourse_debt and the proper allocation of nonrecourse debt see sec_1_752-1 through income_tax regs c determination of outside_basis alternative rule under sec_705 sec_705 authorizes the secretary to prescribe regula- tions under which the adjusted_basis of a partner’s interest verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner in a partnership may be determined by reference to the part- ner’s proportionate share of the adjusted_basis of partnership property that would be distributable upon a termination of the partnership the regulations promulgated to implement this section see sec_1_705-1 income_tax regs provide that an alternative method alternative rule may be used in circumstances where a a partner cannot practicably apply the general_rule set forth in sec_705 and sec_1 a income_tax regs or b from a consideration of all the facts the commissioner reasonably concludes that the result will not vary substantially from the result obtainable under the general_rule d outside_basis is a partnership_item under sec_6231 a partnership_item must be required to be taken into account for the partnership’s tax- able year under any provision of subtitle a governing income taxes and identified by regulation as more appropriately determined at the partnership level i required to be taken into account under subtitle a a partner is required to determine the adjusted_basis of his interest in a partnership only when necessary for the determination of his tax_liability or that of any other person sec_1_705-1 income_tax regs the regulation provides that it is necessary to determine a partner’s outside_basis at end of a taxable_year to determine the extent to which the partner may deduct his share of partnership loss or deduc- tions and on the date of sale or liquidation of his interest in the partnership id as the court_of_appeals stated in deciding that the validity of a partnership is a partnership_item in petaluma ii f 3d pincite we have little difficulty concluding that application of the income_tax provisions of subtitle a to the tax_liability of a taxpayer who receives income from a purported partnership entails a determination of the validity of that partnership as the eighth circuit has stated when filling out individual tax returns the very process of calculating an outside_basis reporting a sales_price and claiming a capital_loss following a part- nership liquidation presupposes that the partnership was valid 491_f3d_732 8th cir thus the first requirement of the test is met emphasis added verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports outside_basis is required to be taken into account in com- puting the income_tax_liability from the sale of property purportedly received by the taxpayer from a partnership in liquidation of his interest in the purported partnership thus the first requirement of sec_6231 is satisfied ii more appropriately determined at the partnership level outside_basis determined under the general_rule under statutory authority the secretary has decided that items related to contributions to the partnership and dis- tributions from the partnership that the partnership is required to determine for its books_and_records or for pro- viding information to its partners are partnership items sec_301_6231_a_3_-1 proced admin regs the secretary has also decided that to the extent that a determination of an item relating to contributions and distributions can be made from the determination of contributions distributions and similar determinations that the partnership is required to make that item is a partnership_item sec_301 a - c and proced admin regs conversely to the extent that the determination of such an item requires other information that item is not a partnership_item id the regulation recognizes that a partner’s basis in his partnership_interest is an item relating to distributions and in many instances that the determination of that outside_basis under the general_rule of sec_705 may be made solely from the determination of contributions distributions and similar determinations that the partnership is required to make-the partner’s share of items of partnership income credit loss deduction and liabilities if the partner has contributed_property to the partnership that is subject_to indebtedness the contributing partner’s outside_basis is reduced by the portion of the indebtedness allocated to the other partners sec_1_722-1 income_tax regs determina- tion of the amounts and nature of those liabilities whether they are nonrecourse or contingent and each partner’s share of each liability is a partnership_item sec_301 a - a v proced admin regs a partner’s share of partner- ship liabilities is determined under the complex regulations promulgated under sec_752 sec_1_752-4 income_tax regs requires a partner’s share of liabilities to be cal- verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner culated only when necessary to determine the tax_liability of the partner such as at the end of the partnership taxable_year or when a partner sells or liquidates his partnership_interest the partnership is required to inform the partners of their shares of partnership liabilities so the partners can determine the extent to which they may deduct their shares of partnership loss or deductions and determine the amounts of deemed distributions or contributions of money from any increase or decrease in their shares of the partnership liabil- ities in those circumstances outside_basis is a partnership_item under the regulation a partner’s outside_basis is not a partnership_item ie it is an affected_item only when and to the extent the determination requires other information sec_301_6231_a_3_-1 proced admin regs such other information would include those factors used in deter- mining the partner’s basis for the partnership_interest that are not themselves partnership items id emphasis added examples of such factors would include the amount the partner paid to acquire his partnership_interest from a trans- feror partner and that the transfer was not covered by an election under sec_754 sec_301_6231_a_3_-1 and proced admin regs when a partner acquires an interest in the partnership by purchase the partnership may make optional adjustments to the basis of partnership property if an election is made under sec_754 under sec_301_6231_a_3_-1 proced admin regs the optional adjustment including the deter- mination of the partner’s initial cost_basis in the partnership is a partnership_item and the determination of the partner’s adjusted outside_basis can be made from the determination of distributions contributions and similar determinations including the partner’s initial cost_basis that the partnership is required to make in that case the partner’s adjusted out- side basis is a partnership_item under the regulation if no election is made under sec_754 the determination of the partner’s initial basis is not one that the partnership is required to make pursuant to sec_301_6231_a_3_-1 proced admin regs to the extent the determination of the partner’s adjusted_basis requires information regarding the amount_paid for the interest it is not a partnership_item to that extent it is an affected_item see sec_301 a - verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports 1t b temporary proced admin regs fed reg date iii more appropriately determined at the partnership level outside_basis determined under alternative rule when a partner’s outside_basis is determined under the alternative rule_of sec_705 his basis is equal to his share of the adjusted_basis of partnership property that would be distributable to him upon termination of the part- nership if the partnership makes a distribution to a partner in liquidation of the partner’s interest in the partnership the partnership’s basis in the distributed property is a partner- ship item sec_301_6231_a_3_-1 proced admin regs the determination of outside_basis under the alter- native rule_of sec_705 may be made solely from the determination of distributions that the partnership is required to make when property is distributed in liquidation_of_a_partner’s_interest in the partnership in determining the amount of the distribution the partnership must determine the partner’s interest in the partnership and identify the property to be distributed and its basis in the property for purposes of its books_and_records and for providing informa- tion to the partner thus when outside_basis is determined under the alternative rule it is a partnership_item iv more appropriately determined at the partnership level outside_basis when the partnership is disregarded sec_301_6231_a_3_-1 proced admin regs explicitly states that the illustrations therein are not exhaus- tive there may be additional determinations of items relating to contributions and distributions that the partner- ship is required to make for purposes of its books_and_records or providing information to its partners the partnership’s existence for federal_income_tax purposes is a determination the partnership is required to make that also relates to the proper tax treatment of contributions and distributions if as here the parties agree and the court determines on grounds of sham or lack of economic_substance that the entity is not a partnership then the purported partners are not partners verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner and never acquired any interests in a partnership and the transactions between the entity and the purported partners are not treated as transactions between a partnership and its partners if the partnership does not exist for federal tax purposes it follows that there were no contributions from a partner to a partnership no distributions from a partnership to a partner no items of partnership income partnership deduction or partnership loss no partnership liabilities or partnership property nor any adjusted_basis in partnership property solely from these determinations it can be deter- mined with absolute certainty that there can be no outside_basis in the nonexistent partnership_interest no additional facts are required to determine the absence of an outside_basis and no additional facts could possibly alter that conclu- sion that being the case the above regulation makes outside_basis or the lack thereof a partnership_item if the partner- ship is disregarded indeed in holding that the determina- tion of the existence of a valid partnership is a partnership_item the court_of_appeals for the d c circuit observed in petaluma ii that ‘the very process of calculating an outside_basis reporting a sales_price and claiming a capital_loss fol- lowing a partnership_liquidation presupposes that the part- nership was valid ’ petaluma ii f 3d pincite quoting rjt invs x v commissioner f 3d pincite emphasis added moreover pursuant to sec_301_6233-1t a temporary proced admin regs supra the determination that the entity is not a partnership serves as a basis for a computa- tional adjustment reflecting the disallowance of any loss or credit claimed by a purported partner with respect to that entity including the losses reported by the option partners on their sales of property purported to have been distributed to them liquidation of their purported partnership interests we have jurisdiction under sec_6233 and its regulations to make all adjustments of items necessary to make that computational adjustment including taking account of the absence of outside_basis by adjusting it to zero in e misapplication of dial usa inc v commissioner citing 95_tc_1 and sec_301_6231_a_5_-1t b temporary proced verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports admin regs supra this court has held in some cases that a partner’s basis in his partnership_interest is an affected_item see eg 132_tc_355 gustin v commissioner tcmemo_2002_64 however the cited regulation does not define partnership_item it defines affected items and provides that a partner’s basis in his interest in the partnership is an affected_item to the extent it is not a partnership_item sec_301 a - 1t b temporary proced admin regs emphasis added none of the immediately above-cited cases examined the antecedent regulation defining partnership_item to deter- mine the extent to which or the circumstance in which a partner’s basis in his partnership_interest is a partnership_item moreover dial involved the court’s jurisdiction to deter- mine subchapter_s items at the corporate level under the uni- fied subchapter_s audit and litigation provisions of the sub- chapter s revision act of ssra pub_l_no sec_4 stat pincite the ssra provisions enacted shortly after tefra and set forth at former sec_6241 through have since been repealed by the small busi- ness job protection act of pub_l_no sec c stat pincite applicable to tax years begin- ning after date under ssra the tefra provi- sions that relate to partnership items and the judicial deter- mination of partnership items were made applicable to sub- chapter s items except to the extent modified or made inappli- cable by regulations sec subchapter_s items were defined in section as any item of an s_corporation to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appro- priately determined at the corporate level than the share- holder level the secretary identified subchapter_s items in sec_301 6245-1t temporary proced admin regs fed reg date the subchapter_s items in that regulation are very similar to the partnership items identified in sec_301_6231_a_3_-1t temporary proced admin regs supra and they include items relating to con- tributions and distributions to the extent they can be made from those determinations and similar determinations that the corporation is required to make the respective regula- tions however are markedly different from each other with verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner respect to a shareholder’s basis in the s_corporation and a partner’s basis in his partnership_interest the flush lan- guage of sec_301 6245-1t c temporary proced admin regs fed reg date provides to the extent that the determination requires other information however that item is not a subchapter_s_item such other information would include the determination of a shareholder’s basis in the shareholder’s stock or in the indebtedness of the s_corporation to the shareholder emphasis added by contrast the flush language of sec_301 a - c proced admin regs provides to the extent that that determination requires other information however that item is not a partnership_item such other information would include those factors used in determining the partner’s basis for the partnership_interest that are not themselves partnership items such as the amount that the partner paid to acquire the partnership_interest from a transferor partner if that transfer was not covered by an election under sec_754 emphasis added thus the ssra regulations defining subchapter_s items modi- fied the tefra regulations that relate to partnership items making the determination of outside_basis a partnership_item under certain circumstances inapplicable to subchapter_s items the shareholder’s basis in the s_corporation stock was solely an affected_item by contrast a partner’s basis in the partnership is an affected_item only to the extent it is not a partnership_item sec_301_6231_a_5_-1t b temporary proced admin regs supra section made the tefra provisions that relate to partnership items and the judicial determination of partnership items applicable to subchapter_s items there is no statute or regulation that makes the s_corporation provisions applicable to partnerships con- sequently the holding in dial that the shareholder’s basis in the stock of the corporation is not a subchapter_s_item is inapplicable to the issue of the extent to which or cir- cumstance in which a partner’s outside_basis is or may be a partnership_item an s_corporation like a partnership is a passthrough_entity and pursuant to sec_1366 a shareholder must take into account his or her pro_rata share of the s corpora- tion’s items of income loss deduction or credit however an s_corporation is not considered an aggregate of its share- verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports holders-it is merely a small_corporation that has elected to have its income taxed to its shareholders rather than at the corporate level for that reason the provisions governing the determination of a shareholder’s basis are not intended to equate the aggregate of the corporation’s bases in its assets with the aggregate of its shareholders’ bases in their stock in the corporation shareholders in s_corporations have no bases in their stock attributable to any liabilities of the s_corporation however a shareholder in an s_corporation has a separate tax basis in loans the shareholder makes to the s_corporation equal to the amount of the loans sec_1012 sec_1366 generally under sec_1367 a shareholder’s tax basis in the stock in and in the loans to an s corpora- tion are adjusted to reflect the shareholder’s share of income losses deductions and credits of the s_corporation as cal- culated under sec_1366 if a shareholder’s tax basis in his stock in an s_corporation is reduced to zero by his share of the losses of the s_corporation any further share of the s corporation’s losses decreases but not below zero the shareholder’s tax basis in outstanding loans the shareholder has made to the s_corporation sec_1367 sec_1_1367-2 income_tax regs the computation of a shareholder’s pro_rata share of the s corporation’s items of income is much simpler than the determination of a partner’s distributable share of partner- ship items a shareholder’s pro_rata share of the s corpora- tion items is determined by assigning an equal amount to each share of outstanding_stock by contrast a partner’s distributive_share of partnership items of income loss etc is determined by the partnership_agreement provided the allocation has substantial economic_effect sec_704 other- wise the partner’s distributive_share is determined in accord- ance with the partner’s interest in the partnership taking into account all the facts and circumstances sec_704 that determination would require an analysis or determina- tion of inter alia the partnership_agreement capital accounts maintained under general accounting practices cap- ital accounts maintained for tax purposes in cases where there is a difference historical allocation of income and deduction items implications of negative capital_account bal- ances partners’ liability for partnership debt whether part- nership debt is recourse or nonrecourse partners’ shares of verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner profit and loss and partners’ shares of partnership assets upon liquidation of the partnership determination of the partners’ outside bases in their interests in a partnership that is recognized for federal_income_tax purposes requires complex determinations of not only the amounts of partnership items that are elements of outside_basis but also the partners’ shares of those amounts which are also partnership items those complex determina- tions must be made in the partnership proceeding and most often there are no other factors to be determined at the partner level as the argument in helmer v commissioner tcmemo_1975_160 raised in son of boss cases such as this case demonstrates the effect of partnership liabilities on the partners’ outside bases exacerbates the complexity of computing outside_basis determination of the partners’ shares of partnership liabilities and any changes in those shares are usually unrelated to adjustments of any partner- ship items of income loss deduction or credit the deter- mination of one partner’s share of any partnership_item affects every other partner’s share of that item the com- plexity of determining a partner’s basis in his partnership_interest justifies the secretary’s determination that outside_basis is a partnership_item to be determined at the partner- ship level to the extent it requires no additional information that must be determined at the partner level by comparison the determination of a shareholder’s basis in his stock in an s_corporation is relatively simple once the s_corporation items of income loss deduction and or credit are determined at the corporate level either as reported on the s_corporation return and accepted by the commissioner or as a result of a corporate-level proceeding a share- holder’s share of those s_corporation items can be determined at the shareholder level on the basis of the number of shares in the s_corporation without affecting any other shareholder’s pro_rata share his basis in any property contributed to the s_corporation can also be determined by his records the rel- ative simplicity of computing a shareholder’s basis in the stock of an s_corporation justified the secretary’s determina- tion that stock basis was an affected_item to be determined at the shareholder level verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports f validity of the regulation under the chevron two-step standard we must follow the regulation unless we hold it to be invalid under the principles of 467_us_837 under chevron we ask first whether congress has addressed the precise question at issue id pincite where the statutory text is ambiguous we ask whether the agency’s chosen interpretation is a reasonable interpretation of the enacted text id pincite we may not disturb the regulation unless it is ‘arbitrary or capricious in substance or manifestly con- trary to the statute ’ mayo found u s at ll s ct pincite quoting 541_us_232 first we ask whether the statute is silent or ambiguous on the issue in question such that the agency has room to interpret chevron u s pincite in doing so we use traditional tools of statutory construction including the statutory language and legislative_history 422_f3d_1155 10th cir citing chevron u s pincite n thus we ask whether congress’ intent is clear with respect to whether the term partnership_item in sec_6231 includes the partners’ outside bases in the partnership sec_6231 defines the term partnership_item as any item with respect to a partnership that is required to be taken into account for the partnership’s tax- able year under the provisions governing income taxes to the extent regulations prescribed by the secretary provide that for purposes of subtitle a such item is more appropriately determined at the partnership level than at the partner level a partner’s basis in his partnership_interest is an item that is required to be taken into account when the partner is determining the extent to which he may deduct partner- ship losses_and_expenses each year or the amount of income he may realize when he receives a distribution from the part- nership therefore congress has not excluded the partners’ outside bases from the definition of partnership_item we proceed to the second step and ask whether the regula- tion is based on a permissible construction of the statute chevron u s pincite if the secretary’s construction is reasonable chevron requires the court to accept that verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner construction even if the secretary’s reading differs from what the court believes is the best statutory interpretation 545_us_967 nothing in sec_6231 unambiguously forecloses the secretary from interpreting partnership items as including items relating to contributions to the partnership and dis- tributions from the partnership to the extent that the items can be ascertained from determinations that the partnership is required to make with respect to an amount the character of an amount or the percentage interest of a partner in the partnership for purposes of the partnership books_and_records or for purposes of furnishing information to a partner they are items the partners are required to take into account in determining their income taxes for the part- nership’s taxable_year it is not arbitrary for the secretary to decide that items that can be determined solely by contribu- tions distributions and other similar items that the partner- ship is required to keep records of for purposes of its books_and_records or for providing information to its partners are more appropriately determined at the partnership level they are items that can be determined only from other items that must be determined at the partnership level and the deter- mination with respect to one partner necessarily affects the other partners eg determination of the basis in property distributed to one partner reduces the partnership basis in its remaining assets for purposes of its books_and_records determining the nature and amounts of liabilities assumed by the partnership as the result of one partner’s contribution of property to the partnership affects the other partners’ shares of those liabilities and their deemed contributions of money related to the increase in the partnership liabilities allocated to them the regulatory scheme under sec_6231 is technical and complex we find that the secretary considered the treatment of partnership items in a detailed and reasoned fashion before making a final_decision the regulations were promulgated pursuant to notice and comment procedures ‘a significant sign that a rule merits chevron_deference ’ mayo found u s at ll s ct pincite quoting 533_us_218 we note that the regulations in question are longstanding ante- verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports dating tra by years or so see 532_us_200 according due respect to the internal revenue service’s reasonable longstanding construction of the governing stat- utes and its own regulations 389_us_299 the supreme court will defer to long- standing interpretations of the code and regulations that reasonably implement the congressional mandate we also note that the regulations in question are legislative rather than interpretive having been promulgated pursuant to congressional direction see 438_f3d_739 7th cir aff ’g 118_tc_299 123_tc_275 we hold that the regulation is valid applying the regulation we hold further that where a determination of a partner’s basis in his interest in the partnership can be made solely from the determination of contributions distributions and similar determinations that the partnership is required to make and requires no other information that item is a partnership_item g outside bases of tigers eye’s purported partners are partnership items in the case at hand the option partners obtained their interests in the purported tigers eye partnership by con- tribution and not by purchase from a transferor partner under the regular rule_of sec_705 their outside bases would be determined solely by their purported contributions to the partnership and their shares of the loss and deduc- tions tigers eye reported on the partnership return ie determinations that a partnership is required to make participating partner premised his claimed inflated basis on treating each purchased option separately from each sold we also observe that the regulations in question are not so controversial as the regulations currently under consideration in the cases concerning the applicability of the six-year period of limitations under secs c and a in son of boss cases accord 636_f3d_1368 fed cir rev’g 77_fedclaims_505 see eg 633_f3d_616 7th cir three-year period of limitation for assessing tax was applicable rather than six-year period under secs c and e a rev’g tcmemo_2009_184 contra 634_f3d_249 4th cir cert granted 132_sct_71 633_f3d_347 5th cir 650_f3d_691 d c cir rev’g and remanding 134_tc_211 supplementing tcmemo_2009_195 136_tc_373 verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner option treating each purchased option as having a basis equal to the gross premium in the hands of both the logan trusts and tigers eye treating the assignment to and assumption by tigers eye of the contingent obligation of the sold option separately from the purchased option for pur- poses of sec_752 and disregarding the contingent obligation to satisfy the sold option in determining outside_basis in the partnership under the authority of helmer v commissioner tcmemo_1975_160 assuming without deciding that helmer would apply if tigers eye had been recognized as a partnership for federal tax purposes the fact that the obligation to satisfy the sold option might have been contingent does not mean there would have been no deemed_distribution to the option part- ners as a result of the partnership’s assumption of the liability at best it means the deemed_distribution could not be determined until the option was exercised or lapsed and the liability became fixed because the option partner could not practicably apply the general_rule set forth in sec_705 and sec_1_705-1 income_tax regs his basis would have to be determined under the alternative rule by reference to his proportionate share of the adjusted_basis of partnership property that would be distributable upon a termination of the partnership see sec_1_705-1 income_tax regs the property distributed to each option partner was his share of partnership property distributed in liquida- tion of his interest in the partnership thus had tigers eye been recognized as a partnership for federal_income_tax pur- poses the distribution reported on the schedule_k-1 issued to each option partner would have been the partnership’s adjusted_basis in the distributed property and would have been the option partner’s outside_basis in the partnership under the alternative rule pursuant to the second decision paragraph tigers eye is a sham and is not treated as a partnership for federal_income_tax purposes consequently the option partners were not partners and did not acquire interests in a partnership they made no contributions to a partnership and received no distributions from a partnership and there were no items of partnership income partnership deduction or partnership loss consequently it follows with absolute certainty that there was no outside_basis in the partnership no additional verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports facts are required to determine a zero outside_basis and no additional facts could possibly alter that conclusion therefore pursuant to sec_301_6231_a_3_-1 proced admin regs the lack of outside_basis is a part- nership item that we have jurisdiction to decide in the part- nership entity-level proceeding and we need not revise the stipulated decision iv jurisdiction to enter stipulated decision as written with respect to application of penalties we have jurisdiction in this proceeding to determine the applicability of any penalty which relates to an adjustment to a partnership_item sec_6226 sec_301_6233-1t a temporary proced admin regs supra therefore the stipulated decision will exceed our jurisdiction under sec_6226 if it decides that a penalty applies to an adjustment that does not relate to a partnership_item that in petaluma ii the court_of_appeals succinctly disposed of the penalties in two paragraphs first having accepted the government’s concession that outside_basis was not a part- nership item the court_of_appeals reversed the tax court’s holding for gross_valuation_misstatement applied to the partners’ outside bases the court_of_appeals agreed with petaluma that since the tax_court lacked jurisdiction to determine outside_basis it also lacks jurisdiction to determine that penalties apply with respect to outside_basis because those penalties do not relate to an adjustment to a partnership_item the penalty in the second paragraph the court_of_appeals vacated the tax court’s opinion and decision in petaluma i upholding other accuracy-related penaltie sec_38 and remanded the case for further proceedings on that issue the court_of_appeals could not determine from the tax court’s opinion the record or the arguments of the parties what determination the tax_court had made regarding the application of accuracy-related_penalties consequently the court_of_appeals could neither affirm nor reverse the tax court’s decision that the accuracy- the decision of the tax_court in petaluma i upheld the determination in the fpaa that the accuracy-related_penalty under sec_6662 of the internal_revenue_code applies to all underpayments of tax attributable to adjustments of partnership items of petaluma fx part- ners llc verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner related penalties apply the court_of_appeals concluded as follows as it is not clear from the opinion the record or the arguments before this court that the penalties asserted by the commissioner and ordered by the tax_court could have been computed without partner-level proceedings to determine the affected items questions concerning outside bases we are unable to uphold the court’s determination of the penalty issues while it may be that some penalties could have been assessed without partner-level computations we cannot affirm a decision that has not yet been made therefore we vacate the opinion of the tax_court on the penalties imposi- tion and computation it may be that upon remand a determination can be made for some portion of the penalties but neither party has briefed that question before us petaluma ii f 3d pincite on remand in petaluma iii this court observed in this case none of the fpaa adjustments are items that flow directly to the partner-level deficiency computation as computational adjustments any deficiencies must therefore be determined against the partners as affected items and must be resolved in separate partner-level deficiency procedures the sec_6662 penalties are all related to these adjust- ments which have not yet been made by respondent petaluma iii t c pincite the court in petaluma iii then fleshed out this observation by elaborating the determination that the partnership is a sham implies negligent con- duct regarding formation of the partnership but in this case that deter- mination does not trigger a computational adjustment to taxable_income of the partners the court_of_appeals declined to allow the general effect of the partnership determination of sham to confer jurisdiction of the pen- alty relating to valuation because the valuation related to outside_basis an affected_item the court_of_appeals instructs that for us to have juris- diction over a penalty at the partnership level it must ‘ relate to an adjustment to a partnership_item ’ petaluma fx partners llc v commissioner f 3d pincite quoting sec_6226 it must also be capable of being computed without partner-level proceedings id leading at least potentially to only a computational adjustment to the partners’ returns id pincite the court in petaluma iii concluded its analysis of petaluma ii as follows the effect of the mandate concerning the sec_6662 penalty is that if the penalty does not relate directly to a numerical adjustment to a part- nership item it is beyond our jurisdiction in this case there are no such adjustments to which a penalty can apply the adjustment is an affected_item the sham determination in this case only indirectly affects basis at verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports the partner level there is no partnership_item flowing through to the partners’ returns as a computational adjustment id pincite under this interpretation the court of first instance in a partnership-level tefra case has jurisdiction to hold that accuracy-related_penalties apply only if and to the extent that there are fpaa numerical adjustments to partnership items reported on the partnership return that flow through directly to the returns of the partners so that the adjust- ments can be given effect directly by computational adjust- ments and assessments as the parties agree by the second decision paragraph the court upholds the fpaa’s application of the penalty to the portion of any underpayment attributable to a gross valu- ation misstatement as provided by sec_6662 b e and h including an underpayment resulting from the over- statement of the option partners’ bases in the distributed property by the third decision paragraph the stipulated decision determines the gross_valuation_misstatement penalty applies to any underpayment_of_tax attributable to overstating the capital contributions claimed to have been made to the purported partnership that underpayments will result from the adjustments reducing the dollar_figure loss and the dollar_figure deduction to zero and the elimination of the huge losses claimed by the option partners on the sale of the distributed property attributable to over- stating the basis in the property under petaluma ii as inter- preted by petaluma iii we have jurisdiction to determine the applicability of the underpayments related to the adjust- ments of the loss and other deductions reported on the part- nership return therefore we first discuss the application of the penalties to those adjustments a items adjusted in the stipulated decision and the application of accuracy-related_penalties thereto within the jurisdictional limitations of petaluma ii participating partner argues that there will be no under- payment attributable to the reduction of the dollar_figure loss and the dollar_figure of other deductions to zero because the fpaa treats all transactions engaged in by the purported partner- ship as engaged in directly by its purported partners so that verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner the loss and other deductions are directly allowable on the purported partners’ returns we disagree first because tigers eye is disregarded as a partnership for federal_income_tax purposes the partners did not have the partnership losses or the partnership deductions that they claimed on their returns there will be an under- payment of tax from the computational adjustment of those items the fact that the fpaa treats all transactions engaged in by the purported partnership as engaged in directly by its purported partners does not necessarily mean that the pur- ported partners will be entitled to deduct the losses_and_expenses they would not be so entitled if they did not engage in the transactions with a profit_motive for purposes of sec_165 which has been held to disallow losses claimed on option spreads that were entered into for tax_avoidance purposes see 82_tc_1001 see also 87_tc_1087 aff ’d sub nom 870_f2d_21 1st cir the computation of the deficiencies attributable to the adjustments of the dollar_figure loss and the dollar_figure deduction to zero does not require any factual determinations to be made at the partner level and respondent may assess the deficiencies without issuing a statutory_notice_of_deficiency under petaluma iii we have jurisdiction in this partnership- level proceeding to decide the applicability of the accuracy- related penalties that relate to those adjustments we first address the gross basis misstatement penalty and then the negligence_penalty gross basis misstatement penalty the stipulated decision applies the penalty to the overstatement of the capital contributions claimed to have been made to the purported partnership participating partner asserts that petaluma ii establishes that any part- nership item ‘elements’ of outside_basis do not alter the juris- dictional reality that outside_basis and any penalties pre- mised on that outside_basis remain affected items beyond the scope of a partnership proceeding participating partner misconstrues that holding which addresses the govern- ment’s argument that the tax_court had jurisdiction in the verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports partnership proceeding to determine the partners’ outside bases as affected items whose elements are mainly partner- ship items the court_of_appeals did not hold that the tax_court lacks jurisdiction to determine the applicability of any penalty that relates to an adjustment of a partnership_item that happens to be an element of outside_basis the holding reflects acceptance by the court_of_appeals of the govern- ment’s concession that outside_basis was an affected_item contributions to the partnership are partnership items and pursuant to sec_6226 we have jurisdiction in this part- nership entity-level proceeding to decide the applicability of penalties that relate to the adjustment of that item to zero the application of the penalty to that adjustment does not exceed the jurisdictional limitations of petaluma ii the alleged capital contributions by the option partners consisted of cash and the pairs of offsetting long and short foreign_currency options option spreads tigers eye claimed the dollar_figure loss on the termination or unwinding of the option spreads using the substituted_basis of the option part- ners the second decision paragraph upholds the determination in the fpaa that tigers eye does not exist and is not a part- nership for federal tax purposes pursuant to sec_301_6233-1t c temporary proced admin regs fed reg date amended fed reg date we have jurisdiction in this partnership-level pro- ceeding to determine items of tigers eye that would be part- nership items if it had been a partnership as discussed supra we have jurisdiction to determine the items of tigers eye as nominee or agent for the option partners therefore we have jurisdiction to determine tigers eye’s basis in the option spreads because tigers eye is disregarded as a part- nership there are no contributions to a partnership tigers eye held the option spreads as nominee or agent and did not acquire the option spreads with a substituted_basis or any this loss is reflected in statement to schedule k of the partnership return which shows that the claimed partnership loss of dollar_figure is attributable to a claimed ordinary_loss from sec_988 transactions of dollar_figure which includes the loss the partnership claimed on the termination or unwinding of the option spreads partially offset by dollar_figure of income items see supra notes and and accompanying text the partnership return schedules k-1 show that dollar_figure of the claimed net partnership loss flowed through to the returns of the logan trusts from which in turn they flowed through as losses to be claimed on mr logan’s individual_income_tax_return verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner basis for that matter because it did not acquire the assets for federal_income_tax purposes tigers eye was required to account to the option partners for the cost of unwinding the option spreads so that they could determine the amounts of their losses but tigers eye did not realize a loss the adjust- ment to zero of the contributions to a partnership nullifies tigers eye’s claim that it had positive basis in the option spreads upon which it based the loss reported on the partner- ship return thus the disallowance of the dollar_figure partnership loss on the unwinding of the option spreads claimed on the partner- ship return is directly attributable to the reduction of the capital contributions to zero the overstatement of tigers eye’s basis in the option spreads the property claimed to have been contributed to the partnership is a gross basis misstatement of a partnership_item that is attributable to overstating the contributions claimed to have been made to the purported partnership the loss claimed by the partnership which flowed through to the returns of the logan trusts and thence to the indi- vidual income_tax return of mr logan is attributable to an overstatement of basis of what were claimed to be partner- ship assets acquired as capital contributions the gross basis misstatement penalty relates to the adjustment of part- nership items but also the contributions to capital upon which tigers eye claimed basis in the option spreads and the loss claimed by tigers eye on their unwinding the deficiency resulting from the adjustment of the loss and the penalty can be assessed without issuance of a notice_of_deficiency consequently this court has jurisdiction under petaluma ii to accept and enter the stipulated decision giving effect to the partnership-level determination that the gross basis misstatement penalty applies to the underpayment_of_tax attributable to overstating the capital contributions claimed to have been made to the purported partnership cf ltd v commissioner t c pincite- negligence_penalty the fourth paragraph of the stipulated decision provides that the negligence or substantial_understatement_penalty verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports applies to any additional underpayment_of_tax attributable to the foregoing partnership_item adjustments other than the claimed capital contributions the fpaa and the stipulated decision adjust to zero other deductions of dollar_figure see supra note statement to the partnership return schedule k and text following note that flow through to the partners’ returns dollar_figure of which flowed through the returns of the logan trusts to mr logan’s federal_income_tax return the deficiency resulting from this adjust- ment is unrelated to claimed capital contributions and can be computed and assessed along with the penalty without issuance of a notice_of_deficiency therefore the court has jurisdiction under petaluma ii to decide that the neg- ligence penalty applies to the portion of the underpayment_of_tax that will result from that adjustment conclusion we conclude that the third and fourth decision paragraphs as written do not overstep the jurisdictional limits of petaluma ii and petaluma iii with respect to the application of penalties to deficiencies related to reducing to zero the dollar_figure loss and the dollar_figure of other deductions that flowed directly through to the purported partners’ returns b petaluma ii notwithstanding jurisdiction to determine the penalty applies to the overstatement of the basis of the distributed property applicability of the penalty to the overstatement of the basis of the distributed property the amounts of the deficiencies and accuracy-related pen- alties resulting from the adjustments to partnership items of loss and other deductions that flowed through to the pur- ported partners’ returns are de_minimis in relation to the much larger additional deficiency and penalty that will result from the disallowance of the multimillion-dollar losses claimed by participating partner and the other option part- ners on the sale of the distributed property distributed prop- erty loss defiency the huge losses resulted from the option partners’ claims that the property was distributed to them in liquidation of their partnership interests and that their bases in the property were the inflated outside bases they claimed verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner in their partnership interests the disregard of tigers eye for federal_income_tax purposes will cause the basis in the distributed property in their hands to be reduced from the claimed outside_basis to tigers eye’s cost_basis as nominee or agent the reduction will eliminate most of the huge losses claimed by the option partners on their sales of the distributed property and will result in an underpayment_of_tax by mr logan participating partner asserts that the tax_court does not have jurisdiction in this proceeding to deter- mine that the penalty applies to the gross_misstatement of the basis in the distributed property a substantial_valuation_misstatement occurs if the value or the adjusted_basis of any property claimed on any return of tax is or more of the correct amount sec_6662 the penalty is increased to if the under- payment of tax is the result of a gross_valuation_misstatement which is the valuation misstatement deter- mined under sec_6662 after substituting percent for percent sec_6662 as the parties agree by the second decision paragraph the court upholds the fpaa’s application of the penalty to the portion of any underpayment attributable to a gross valu- ation misstatement as provided by sec_6662 b e and h by the third decision paragraph the decision deter- mines that the gross_valuation_misstatement penalty applies to any underpayment_of_tax attributable to over- stating the capital contributions claimed to have been made to the purported partnership the parties agree that the stipulated decision applies the gross basis misstatement penalty to the underpayment that will result from the dis- allowance of the losses the option partners reported on their sales of the distributed property reducing the basis in distributed property from the claimed outside_basis to tigers eye’s cost_basis will generate an underpayment the underpayment relates to adjustments to partnership items-the determination that tigers eye is disregarded and is not a partnership for federal_income_tax purposes and the resulting overstatement of the contribu- tions claimed to have been made to the purported partner- ship participating partner acknowledges that the amount of the distributions reported on the partnership return filed by verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports tigers eye is tigers eye’s cost_basis in the distributed prop- erty as we have previously discussed under sec_6233 and its regulations the basis in the property distributed to each option partner is an item that we have jurisdiction to decide in this case we have jurisdiction to determine the applicability of any penalty that relates to an adjustment of that item the basis of the distributed property reported on an option partner’s return is a gross_misstatement of basis if it exceeds four times the amount of the distributions shown on the schedule_k-1 issued to the option partner the penalty will apply to any underpayment_of_tax attributable to claiming more than four times the amount of the distribu- tions shown on the schedule_k-1 issued to the option partner the underpayment_of_tax and the penalty can be computed by reference to the option partner’s return with- out the need for any additional factual determinations at the partner level the disallowed losses claimed on the sale of the distributed property were not the option partners’ distributive shares of any loss reported on the partnership return filed by tigers eye thus under petaluma ii as interpreted by petaluma iii we would not have jurisdiction to determine that the accuracy-related_penalty applies to the underpayment that will result from the disallowance of that loss however we are not bound by that interpretation in this case petaluma iii the court was bound by the law of the case and the rule_of mandate to follow petaluma ii dicta on lack of jurisdiction over outside_basis in petaluma iii this court was operating under the strict constraints of the law_of_the_case_doctrine and the rule_of mandate all federal courts of appeals including the d c circuit follow the admonition of the u s supreme court in 160_us_247 that the inferior court to which the case is remanded see eg 757_f2d_1112 11th cir 752_f2d_1334 9th cir reserve mining co v epa 514_f2d_493 8th cir 461_f2d_674 10th cir see eg 561_f2d_344 d c cir 513_f2d_430 d c cir 319_f2d_729 d c cir verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner is bound by the decree as the law of the case and must carry it into execu- tion according to the mandate that court cannot vary it or examine it for any other purpose than execution or give any other or further relief or review it even for apparent error upon any matter decided on appeal or intermeddle with it further than to settle so much as has been remanded on a remand the inferior court to the best of its ability and judgment must follow and apply the guidance provided by the holdings and clear instructions in dicta of the appellate court see 975_f2d_886 d c cir on remand the inferior court is also obviously bound under the law of the case by any party concession upon which the appellate court relies in deciding the case and framing the mandate although that concession would not be binding in another case unless there were a similar concession that was accepted by the court in the case at hand we are not bound by the law of the case and the rule_of mandate to follow petaluma ii however we have obliged ourselves under the doctrine_of 54_tc_742 aff ’d 445_f2d_985 10th cir to follow binding precedent of the court_of_appeals for the d c circuit-to which this case is appeal- able-which comes only from its holdings in published opin- ions see gersman f 2d pincite ‘ w e are bound only by prior published opinions of this circuit and not by other means of deciding cases’ quoting 910_f2d_843 d c cir not from dictum that does not consider all the relevant considerations and adumbrates an unmistakable conclusion see 33_f3d_754 7th cir cf 983_f2d_868 8th cir aff ’g 97_tc_180 in petaluma ii the court_of_appeals neither affirmed nor reversed the tax court’s decision that accuracy-related pen- alties applied it vacated the tax court’s opinion and deci- sion upholding other accuracy-related_penalties and remanded the case for further proceedings on that issue the court_of_appeals could not discern what determination the tax_court had made regarding the application of accuracy- related penalties unfortunately the court of appeals’ use of the words computed computation computations and assessed in questions it posed regarding how the court determined the applicability of the penalties to partnership verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports items created some uncertainty as to the proper disposition on remand those questions should not be read more broadly than an expression of concern of the court_of_appeals regarding the necessity of computing an affected_item in order to determine the applicability of the accuracy-related_penalties as was necessary in the tax court’s determination that there was a gross_misstatement of outside_basis to which the penalty applied the questions posed by the court_of_appeals in petaluma ii do not rise to the level of clear dictum that considers all the relevant considerations and adumbrates an unmistakable conclusion the statements of the court_of_appeals in petaluma ii flowed from its holding that the tax_court did not have juris- diction to determine that the gross basis misstatement penalty applied to the gross_misstatement of outside_basis the court did not decide the extent of our jurisdiction to determine the applicability of penalties that relate to part- nership items it did not provide any gloss on the phrase which relates to an adjustment to a partnership_item nor did it criticize this court’s statement in petaluma i that the legislative_history supports a broad reading of the statute consequently we are not bound to follow our interpretation in petaluma iii of the dicta in petaluma ii that were based on the government’s concession the underpayment_of_tax relates to the adjustment of a partnership_item the underpayment and the penalty can be computed without any factual determinations being made at the partnership level we conclude that we have jurisdiction to decide that the basis misstatement pen- alty applies that conclusion is consistent with congress’ intent and purpose in giving the tax_court jurisdiction in partnership-level proceedings to determine the applicability of penalties related to the adjustment of partnership items and to relegate the taxpayer to a refund_suit in a federal district_court or the court of federal claims to recover the penalty by proving his reasonable_cause good_faith defenses verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner tra the tax_court has jurisdiction to deter- mine applicability of penalties that relate to adjust- ment of partnership items we begin with a restatement of the changes congress made to the tefra_audit and litigation procedures when it enacted tra see supra part i b and and will now bring them to bear on the issue at hand before the enact- ment of tra penalties and additions to tax collectively penalty or penalties were classified as affected items and issues regarding such items were litigated in a partner-level affected-items deficiency proceeding following the completion of the partnership-level proceeding see eg n c f energy partners v commissioner t c pincite crystal beach dev of destin ltd v commissioner tcmemo_2000_170 tra did not change the classification of penalties as affected items but it amended sec_6221 to provide that the applicability of a penalty which relates to an adjustment to a partnership_item shall be determined at the partnership level emphasis added of particular significance tra also amended section a a i to read as follows sec a coordination with deficiency proceedings - in general -except as provided in paragraph or sub- chapter b of this chapter shall not apply to the assessment or collec- tion of any computational adjustment deficiency proceedings to apply in certain cases - a subchapter_b shall apply to any deficiency attributable to- i affected items which require partner level determinations other than penalties additions to tax and additional_amounts that relate to adjustments to partnership items the change to section a a i deprived a partner of the opportunity to litigate issues concerning the applicability of a penalty that related to an adjustment of a partnership_item in an affected-items deficiency proceeding therefore in tra congress added section c c which allows a partner to file a claim_for_refund on the ground that the secretary erroneously imposed any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item and amended section c by subch b sec_6211 through contains the provisions authorizing the commissioner to issue notices of deficiency and provides the tax_court with jurisdiction to redetermine those deficiencies verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports allowing the partner to assert any partner-level defenses in the refund claim the tra amendments to the tefra procedures require that issues regarding the application of penalties be litigated at the partnership level and not in partner-level affected-items deficiency proceedings as was the case before the effective date of the penalty litigation amendments of tra the only qualification that congress imposed is that the penalty relate to an adjustment to a partnership_item sec_6221 sec_6226 a a ii c c congress did not define the word relate nor did congress tie the applicability of the penalty to the existence of a computa- tional adjustment that could be summarily assessed at the end of the partnership-level proceeding when congress enacted the penalty litigation amend- ments it was well aware that a partnership-level proceeding under tefra does not result in the determination of an underpayment at the partnership level underpayments are determined at the partner level after a partnership-level pro- ceeding is completed and or after an affected-items deficiency proceeding which occurs if an affected_item requires a fac- tual determination at the partner level is completed while congress did not address the mechanics of the application of tefra partnership litigation procedures to penalties it required that penalties that relate to the adjustment of a partnership_item be litigated in the partnership-level pro- ceeding and not in an affected-items deficiency proceeding in the fpaa issued to tigers eye respondent made adjust- ments to a variety of partnership items and applied the accuracy-related_penalty under sec_6662 specifically in the fpaa respondent determined that the partnership was a sham and should be disregarded for federal_income_tax purposes respondent also adjusted partnership items to zero to reflect that determination capital contributions distribu- tions of property other than money partnership loss and other deductions the critical issue under the penalty litiga- tion amendments is whether the penalty in question relates to adjustments to partnership items see sec_6221 sec_6226 a a i thus we must decide whether the penalties applied in the stipulated decision relate to adjustments to partnership items verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner generally words in revenue legislation should be inter- preted according to their ordinary everyday meaning 103_tc_345 citing 506_us_168 relate means inter alia to show or establish log- ical or causal connection merriam webster’s collegiate dic- tionary 10th ed related means inter alia being connected associated the american heritage dic- tionary of the english language 4th ed the words related to a partnership_item take on a peculiar meaning in all son of boss cases which generally involve the use of a partnership often transitory to inflate basis in a partnership asset or the partner’s basis in the partnership outside_basis a son of boss transaction gen- erally relies upon and plays off the provisions of subchapter_k sec_701 through and its alleged success depends upon the existence of a partnership recognition of the part- nership for federal_income_tax purposes is a critical integral and necessary element of the transaction see eg petaluma i generally in son of boss cases there might not be an adjustment to a partnership_item that flows directly to a partner’s return and there might not be an item of loss or deduction that a partner reports as a flowthrough item from the partnership to the partnership return to the purported partner’s return nonetheless the determination that a part- nership that has no economic_substance is disregarded and is not a partnership for federal tax purposes will result in and necessarily require the disallowance of the huge loss claimed on the partner’s return from the sale of property purportedly distributed from a partnership there is a nec- essary logical and causal relationship between the commissioner’s determination to disregard a partnership that lacks economic_substance because it was formed solely to create the illusion of inflated basis in the distributed prop- erty and application of the sec_6662 accuracy- related penalty to the underpayment that results from the disallowance of the loss claimed on the sale of that property that is attributable to the basis overstatement the penalty relates to the adjustments that result from the commis- sioner’s determination that the partnership is disregarded for federal_income_tax purposes under the penalty litigation verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports amendments that is all that congress required in order for the penalty to be litigated and held applicable in the partner- ship-level proceeding acceptance of the literal and ordinary meaning of relates to does not lead to absurd results and would not thwart the obvious purpose of the statute thus we need not adopt a more restrictive interpretation see 380_us_563 congress in enacting tra intended that penalties related to the improper use of illusory partnerships to gen- erate large noneconomic losses be litigated in partnership- level proceedings congress did so because the relevant con- duct-ie the establishment of the partnership which includes the recording of partner contributions the establish- ment of partner capital accounts and adjustments to those accounts resulting from distributions assumption of liabil- ities and liquidation of a partner’s interest-occur largely at the partnership level in the case of a disregarded partner- ship regardless of whether a disallowance of outside_basis is at play and regardless of whether outside_basis is a partner- ship item or an affected_item any adjustment at the partner level is preceded by one or more adjustments to partnership items and a penalty is related to those partnership-level adjustments finally with respect to the mechanics of tefra partner- ship litigation as it involves penalties a court with jurisdic- tion over penalties in a partnership-level proceeding can determine whether the relevant conduct is sufficient to war- rant a penalty only in the event that there is an under- payment the court does not determine in the partnership entity-level proceeding that there is an underpayment or the amount of the underpayment this approach is consistent with the approach we are required to take in nonpartnership cases that require rule_155_computations or in tefra litigation where the computa- tional adjustments and therefore penalty calculations cannot be made until the parties make the necessary calcula- tions following completion of the partnership-level pro- ceeding verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner v conclusion we see no need to burden the reader with further discus- sion for all the reasons summarized in the headnote and set forth at length in the foregoing discussion the court has jurisdiction to determine and the stipulated decision that has been entered holds as follows that participating partner will have a relatively small deficiency attributable to adjustment of partnership flow- through items of a loss and b other deductions to which the gross basis misstatement penalty and the neg- ligence penalty are respectively applicable and that participating partner will also have a much larger distributed property loss deficiency attributable to over- stating the capital contributions claimed to have been made to the gross basis misstatement penalty is also applicable to this deficiency the purported partnership on the basis of these rulings as explained in the foregoing discussion an appropriate order will be issued denying participating partner’s motion to revise the stipulated decision reviewed by the court colvin cohen halpern and goeke jj agree with this opinion of the court gale and paris jj concur in the result only foley j dissents vasquez gustafson and morrison jj did not partici- pate in the consideration of this opinion halpern j concurring i concur and write separately only to add some small weight to what in the main i con- sider to be a forceful and persuasive analysis by judge beghe i golsen doctrine we are a court with nationwide jurisdiction in tax matters alone and congress expected that in so far as we are able to do so we set precedents for the uniform application of the verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports tax law 27_tc_713 rev’d 258_f2d_562 9th cir review of our cases how- ever is not by a single court_of_appeals but is variously by the courts of appeals for the numbered circuits and the court_of_appeals for the d c circuit see sec_7482 nec- essarily we have had to consider what we should do when an issue comes before us a second time after a court_of_appeals has reversed a prior tax_court decision on the same point in lawrence v commissioner t c pincite we determined that while certainly we should seriously consider the reasoning of the reversing court_of_appeals we ought not follow its decision if we believe it incorrect in 54_tc_742 aff ’d 445_f2d_985 10th cir we reconsidered and created a narrow exception sometimes described as the golsen doctrine to the rule announced in lawrence we reasoned that where a reversal would appear inevitable because of the clearly established position of the court_of_appeals to which an appeal would lie our obligation as a national court does not require a futile and wasteful insistence on our view 99_tc_490 golsen v commissioner t c pincite t he logic behind the golsen doctrine is not that we lack the authority to render a decision inconsistent with any court_of_appeals including the one to which an appeal would lie but that it would be futile and wasteful to do so where we would surely be reversed lardas v commissioner t c pincite judge beghe’s insightful consideration of the issues goes well beyond insist- ence on our view expressed in 131_tc_84 aff ’d in part rev’d in part and remanded 591_f3d_649 d c cir in addition in his concurring opinion judge wherry maintains that the golsen doctrine does not bind our hands because the facts before us are distinguishable from the facts indeed the absence of facts before the court_of_appeals for the d c cir- cuit in petaluma fx partners llc i assume that the judges joining or concurring in judge beghe’s opinion believe as i do that our effort will be neither futile nor wasteful verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner ii judge beghe’s insight judge beghe’s insight is with respect to the consequence of determining that for tax purposes tigers eye trading llc tigers eye is a sham that of course does not necessarily mean that tigers eye was not properly organized as a dela- ware limited_liability_company l l c nor does it nec- essarily mean that it is not a business_entity recognized for federal tax purposes i assume that judge beghe would say if in business its business was acting as nominee and agent for its principals pertinently the logan trusts it does mean however that the logan trusts trusts together with other members of tigers eye did not for federal_income_tax purposes join together as partners to invest in currency options so as to cause the trusts’ transactions with tigers eye and tigers eye’s actions on their behalf to be governed by the substantive provisions of the internal_revenue_code code governing partners and partnerships ie subchapter_k partners and partnerships chapter subtitle a of the code subchapter_k tigers eye however was properly organized as a delaware l l c it did receive the currency options from the trusts it did sell the options and it did pur- chase euro and shares of xerox corp currency and shares respectively which it did transfer to the trusts the trusts later in the same year sold the currency and the shares claiming large losses which because of the provisions of the code governing trusts and their beneficiaries flowed through to mr logan how then are we to explain all of those events or at least those involving tigers eye and what are the appropriate federal_income_tax consequences moreover because tigers eye filed a partnership return for the year in which most all of the above described events occurred although we may and indeed shall disregard the substantive partner- ship rules in subchapter_k because of our finding tigers eye to be a sham we may not disregard the tefra procedural provisions applicable to partnership items ie subchapter_c tax treatment of partnership items chapter subtitle f of the code tefra procedural provisions see sec_6233 we are thus faced with three questions how to view the series of events between the trusts and tigers eye if not as events between partners and a partnership what are the verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports federal_income_tax consequences of those events if not gov- erned by subchapter_k and which of those consequences are properly before us in this proceeding subject_to the tefra procedural provisions judge beghe’s answer to the first question is clear and i believe correct because tigers eye is a sham and had no real business_purpose except perhaps as an agent it merely acted as nominee and agent for the option partners and the items related to the transactions involving the option spreads and purchases and distribution of stock and foreign_currency are characterized as such ie as items of the option partners its principal rather than items of itself an agent see op ct pp on that basis tigers eye as agent for the trusts received the offsetting currency options and cash from the trusts sold the options at a loss and used the bulk of the remaining cash to purchase for the trusts the currency and the shares for federal_income_tax purposes answering the second question the trusts realized neither a gain nor a loss on the transfer of the options to tigers eye realized but may not be allowed a net_loss on tigers eye’s disposition of the options and obtained sec_1012 cost bases in the currency and the shares upon tigers eye’s pur- chase of them for the trusts respondent has disallowed the loss respondent believes that if subchapter_k plays no role the trusts overstated their bases in the currency and shares with the result that they overstated their losses on the sales of that property that respondent believes caused mr logan to underpay his taxes attracting a sec_6662 pen- alty on account of a gross_valuation_misstatement respondent also determined other penalties and made other adjustments consistent with the recast principals-agent rela- tionship all of which brings us to the third question ie which of these consequences are properly before us in this proceeding subject_to the tefra procedural provisions since the substantive rules of subch k do not apply to a simple agency relationship sec_1012 which generally governs the determination of basis_of_property applies to the trusts’ acquisition of the currency and shares and the exception in that section for subch k relating to partners and partnerships has no force or effect consequently under sec_1012 the trusts’ bases in the currency and shares purchased by tigers eye for them are their cost of such property verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner iii tefra procedural provisions judge beghe accurately summarizes sec_6233 sec_6233 provides that if a partnership return is filed for a tax- able year but it is determined that no partnership exists the tefra procedures still apply to the entity its items and per- sons holding an interest in the entity to the extent provided in the regulations see op ct p he also accurately summarizes the applicable regulations in such a case the tefra temporary regulations applicable to tigers eye’s taxable_year provide that the court may make determinations with respect to all items of the entity entity items that would be part- nership items as defined in sec_6231 and the regulations there- under if it had been a partnership id thus for instance if we determine that an entity filing a partnership return is not a partnership but is an association_taxable_as_a_corporation we may determine the amounts tax- able to the entity see sec_301_6233-1t a temporary proced admin regs fed reg date see also sec_301_6233-1 proced admin regs more- over the regulations tell us that among our determinations can be the determination that a purported partnership entity let’s call it tigers eye investment_partnership does not exist see sec_301_6233-1t c temporary proced admin regs supra see also sec_301_6233-1 proced admin regs if we find as the parties agree and the stipulated deci- sion provides that tigers eye investment_partnership does not exist for federal_income_tax purposes then nothing would have been contributed to it nothing would have been distributed from it nor would it on its own behalf have engaged in any transactions that would explain and justify the first decision paragraph in the stipulated decision set- ting to zero the following adjustments made by the fpaa loss other deductions distributions of property other than money and capital contributions but tigers eye as agent did receive the offsetting options from the trusts did sell them and did purchase for the trusts the currency and the shares certainly as their agent it had a fiduciary obligation to account to the trusts for the expenditure of their money and to report to them the cost of the property obtained on their behalf verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports an agency ie the fiduciary relationship between agent and principal however is not an entity ie it has no legal identity apart from the separate identities of its partici- pants see black’s law dictionary agency entity 9th ed nevertheless because tigers eye filed a partnership return for that return must be treated as if it were filed by an entity see sec_301 1t c temporary proced admin regs supra see also sec_301_6233-1 proced admin regs we could treat the agency as the hypothetical entity filing the return and apply the tefra procedural provisions to determine what would be the hypothetical entity items of that hypothetical entity as contemplated in sec_301_6233-1t c temporary proced admin regs supra now sec_301_6233-1 proced admin regs alternatively tigers eye was properly orga- nized as a delaware l l c and therefore it existed as an entity acting as agent for the trusts on that basis we could ask what were the entity items of tigers eye as agent it would seem to make no difference whether we address the agency as a hypothetical entity acting through tigers eye or address tigers eye as an entity in its own right acting as agent for the trusts to simplify we shall proceed as if tigers eye in its own right is the relevant entity sec_301_6231_a_3_-1 proced admin regs illustrates determinations that with respect to distributions from a partnership the partnership must make for purposes of its books_and_records or in order to furnish information to a partner and which on that account constitute partnership items among the determinations included is the adjusted_basis to the partnership of distributed property sec_301_6231_a_3_-1 proced admin regs tigers eye of course had no basis in the currency and shares it purchased on behalf of the trusts nor in the sense contemplated by the regulations did it make any distribution of that property to them nevertheless because it purchased the property as agent of the trusts it-rather than the trusts-had the information necessary to determine what property it had purchased for each trust and how much of each trust’s money it had expended on those purchases those were determinations that tigers eye had to make for purposes of its books_and_records in order to furnish informa- tion to the trusts if we consider tigers eye the trusts’ agent verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner obligated to make those determinations tigers eye’s deter- mination of the costs of the property it purchased for the trusts would be an entity item by analogy to sec_301_6231_a_3_-1 proced admin regs adjusted_basis to the partnership of distributed property is a partner- ship item because we have jurisdiction to determine entity items see sec_6226 we have jurisdiction to determine the costs of the currency and the shares which as discussed supra note establishes the trusts’ bases in those prop- erties iv penalties i have little to add to judge beghe’s discussion of the pen- alties issues application of the penalties seems pretty straightforward most controversial appears to be application of the gross_valuation_misstatement penalty to any under- payment of tax attributable to the trusts’ overstatements of their bases in the currency and the shares the trusts’ bases in the currency and the shares purchased by tigers eye for them are pursuant to sec_1012 the costs of that prop- erty and those costs in this case are entity items the trusts claimed huge losses on the sale of the currency and shares which it appears respondent adjusted down pro- ducing underpayments in tax simply by substituting their cost bases in the property for their claimed outside bases there would thus appear to be no partner-level determina- tion required to apply the penalty by way of analogy in pertinent part sec_301_6231_a_6_-1 proced admin regs provides substituting redetermined partnership items for the partner’s previously reported partnership items does not constitute a partner-level deter- mination where the internal_revenue_service otherwise accepts for the sole purpose of determining the computational adjustment all nonpartner- ship items as reported in 136_tc_67 a partner- ship-level proceeding postdating 591_f3d_649 we agreed with the parties that a partner-level proceeding was unnecessary to deter- mine a gross_valuation_misstatement penalty attendant to a partner’s sale of foreign_currency distributed to him in a non- liquidating_distribution apparently the partner’s basis in verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports the foreign_currency sold was equal to the partnership’s basis in that currency and the parties stipulated that the adjust- ment to inside_basis the partnership’s basis allowed a numerical adjustment at the partner level we held because it is possible to derive through such an adjustment alone the reduction in the claimed loss on the sale of the canadian dollars that distributed and the consequent increase in the reportable gain and resulting deficiency-all without any need for an affected-item deficiency_notice we conclude that we do have jurisdiction over the penalty in this partnership-level case ltd v commissioner t c pincite that would appear to be the case here the similarity between the two cases is that as in ltd the trusts’ bases in the currency and the shares they received is the hypothetical entity’s costs of that property analogous to the partnership’s basis in the currency distributed in ltd and respondent may here determine the reduction in the losses reported by the trusts simply by substituting for the trusts’ claimed bases in the sold currency and shares their cost bases properly determined in this procedure beghe goeke and wherry jj agree with this concur- ring opinion wherry j concurring i agree with the results in the opinion of the court and the bulk of its analysis however i find myself unable to abide by the logic that the opinion deploys to repudiate respondent’s gratuitous acknowledg- ment in a status report filed date all parties agree that the basis of each purported partner’s interest in tigers eye trading llc is an affected_item i fighting shadows the opinion of the court characterizes respondent’s conces- sion as an issue of law that if accepted would deprive us of subject matter jurisdiction rejecting it as such the opinion demonstrates that the basis of each purported partner’s interest in tigers eye trading llc is not an affected_item but a partnership_item the opinion of the court pp has marshaled an array of arguments and authorities into an impregnable verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner rhetorical maginot line that like its real-life predecessor stands impassive guard against a construct that has not been attacked-in this case subject matter jurisdiction respond- ent’s fpaa which had adjusted the purported partners’ out- side bases and the timely petition filed in response vest us with subject matter jurisdiction nothing that respondent has said in the status report of date or elsewhere in the record seeks to deprive us of this jurisdiction but in exercising this jurisdiction we cannot avoid confronting the trojan horse substance latent in respondent’s concession that the basis of each purported partner’s interest in tigers eye trading llc is an affected_item i concur with the opinion of the court that there exist good grounds for rejecting this substance but in my view these grounds lie farther afield of the ones in which the opinion of the court neatly slays the strawman of litigants stipulating away the court’s subject matter jurisdiction ii a stipulation that swallows the law characterizing respondent’s concession as an issue of law is problematic for three discrete reasons first it implies that respondent is as it were recanting in one breath the very regulations he recites with the next second it sug- the opinion of the court pp cites several cases in support of retaining subject matter jurisdiction here however none of these cases seems to advance the majority’s cause of reject- ing respondent’s concession emblematic of these cases that only go so far is 121_tc_89 aff ’d 425_f3d_1203 9th cir in that case we declined to give up jurisdiction even after the commissioner conceded that his initial determination made in a sec_7436 notice_of_determination which had furnished the tick- et to the court was incorrect in the notice_of_determination the commissioner had deter- mined with respect to the employer who had petitioned the court that ‘other workers’ had during that year at issue received dollar_figure of wages from petitioner id pincite however the commissioner had conceded before the tax_court that appellant did not have any ‘other work- ers ’ charlotte’s office boutique inc v commissioner f 3d pincite n though we did not cede jurisdiction we did accept the substance of the commissioner’s concession that appel- lant did not have any other workers for those years and that appellant had treated mrs odell as an employee in those years id pincite consequently we went on to sustain respondent’s determination that petitioner paid all of the disputed amounts to ms odell as wages char- lotte’s office boutique inc v commissioner t c pincite a straightforward application of charlotte’s office boutique would result in our exercising jurisdiction here to find that the basis of each purported partner’s interest in tigers eye trading llc is an affected_item see infra pt iv highlighting that under the secretary’s legislative regulations issued pursu- ant to sec_6231 whether outside_basis is an affected_item or a partnership_item is a fac- tual determination the opinion of the court itself points out that respondent swears allegiance to these regulations notwithstanding his statement in the date status report that outside_basis is an affected_item here a similar concession made by the commissioner on appeal continued verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports gests that the court_of_appeals for the d c circuit in 591_f3d_649 d c cir 131_tc_84 petaluma i in accepting a similar concession was unfaithful to its own precedent that precludes parties from forc ing a federal court to render an advisory opinion by stipulat ing to the state of underlying law 965_f2d_1077 d c cir finally and most troubling it does gross disservice to the majority’s own exegesis of the proper classification of outside_basis as a part- nership item iii do not add to what i command you and do not sub- tract from it i agree with the exposition in the opinion of the court regarding when under the statute and the regulations out- side basis is properly treated as a partnership_item and dis- agree with the dissent of judge holmes who would effec- tively limit such treatment to those partnerships that have made a sec_754 election judge holmes’ reasoning reads into the statute words that are not there while reading out of the regulations words that are palpably present a grammar and structure of sec_6231 in explicating the definition of the term partnership_item in sec_6231 judge holmes’ ‘starting point is the language employed by congress ’ see holmes op p in petaluma ii was also accompanied by similar shouts of fealty to the regulations the commis- sioner has in other instances quite understandably sought to hedge his litigating risk by seek- ing to cover all his bases see eg chief_counsel notice cc-2009-11 date recom- mending the protective issuance of a notice_of_deficiency after a partnership-level decision becomes final even if there remain no affected items which require partner level determina- tions within the meaning of sec a a i here however the opinion of the court would have us believe that respondent is in effect disowning the very flag under which he has mount- ed his challenge surely that goes way beyond risk-aversion and borders on abject surrender and schizophrenia though litigants cannot forfeit subject matter jurisdiction they remain free to stipulate facts that in practice may preclude a court from exercising jurisdiction that in principle the court en- joys the court_of_appeals for the d c circuit is acutely aware of the distinction between delin- eating the theoretical limits of subject matter jurisdiction and finding facts enabling its exercise see eg 531_f3d_884 d c cir discussing the implications of the authority to make a finding of fact upon which subject matter jurisdic- tion depends as opposed to the authority to define those conditions in the first place emphasis supplied see infra pt iv verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner quoting 442_us_330 however he proceeds to implicitly add to this lan- guage judge holmes begins by directing our attention at the first part of sec_6231 -‘ w ith respect to a part- nership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a’ id he then accuses the majority of reconstruct ing this code section by leav ing out an important phrase the modifier ‘partnership’s’ before ‘taxable year’ id but judge holmes’ own deconstruction of sec_6231 seems to be adding the restrictive nominative phrase by the partnership after the participial phrase to be taken into account the required account-taking action contemplated by sec_6231 could potentially be incumbent upon and therefore be undertaken by only two kinds of account-taking actors the partnership which is a nontaxable passthrough_entity and any of its taxable partners to consider sec_6231 in its unadorned congressionally enacted glory we should refrain from circumscribing the required account- taking action it contemplates consequently we should desist from prespecifying either of the two types of potential account-taking actors as the posited performer of the con- templated action resisting any such urge we countenance as a partnership_item any item required to be taken into account by anyone for the partnership’s taxable_year under any provision of subtitle a judge holmes’ misconception of sec_6231 apparently stems from misconstruing the prepositional phrase for the partnership’s taxable_year judge holmes seems to believe that this phrase modifies the contemplated action-account taking consequently he views the part- nership’s taxable_year which is the object of the preposition for as the recipient or as gram- marians call it patient of the contemplated account-taking action see holmes op pp tigers eye itself was never required to determine its partners’ outside bases and its partners’ outside bases had no effect on its taxable_year emphasis supplied in point of fact however the prepositional phrase for the partnership’s taxable_year in sec_6231 modifies not the contemplated account-taking action but the required character of this action thus the for before the partnership’s taxable_year denotes with respect to this is the same meaning that for takes in the various substantive provisions of subch k where it appears before partner- ship’s taxable_year or taxable_year of the partnership see infra note and accompanying text judge holmes preemptively denies that for implies with respect to in sec_6231 because he claims sec_6231 already requires the item be related to or ‘with respect to a partnership ’ see holmes op p judge holmes forgets however that the item in ques- tion must be related not only to the specific partnership but also to the given taxable_year of that partnership the cause of action in a partnership-level proceeding after all is a discrete taxable_year of the partnership the explicit insertion of the indefinite pronoun is supplied to preclude an implicit insertion continued verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports because the provisions of subtitle a determine a taxpayer’s tax_liability we cannot exclude from the scope of sec_6231 the required account-taking actions of a taxpayer- partner of the given nontaxable passthrough partnership indeed a comparison of the syntactical structure of sec_6231 with that of some of the substantive provisions of subtitle a chapter subchapter_k part i titled determina- tion of tax_liability suggests that a partner’s required account-taking actions may very well be the primary focus of sec_6231 see eg sec_702 in determining his income_tax each partner shall take into account separately his distributive_share of the partnership’s income gain loss deduction or credit emphasis supplied see also sec_706 in computing the taxable_income of a partner for a taxable_year the inclusions required by sec_702 for the partner’s distributive shares and sec_707 for the part- ner’s guaranteed payments with respect to a partnership shall be based on the income gain loss deduction or credit of the partnership for any taxable_year of the partnership ending within or with the taxable_year of the partner emphasis supplied devoid of any constraints on the type of actor required to undertake the envisaged account-taking action sec_6231 merely represents an acquiescing provision one that abdicates to the secretary the nettlesome task of sub- stantively defining a partnership_item thus a partnership of a demonstrative counterpart the emphasized prepositional phrase in sec_706 for any taxable_year of the partnership is modifying the required nature of the inclusions by the partner the for before any tax- able year of the partnership connotes with respect to see supra note discussing an iden- tical use of for in sec_6231 see also infra note discussing the same in sec_301_6231_a_3_-1 proced admin regs judge holmes imbues the first half of the definition of the term partnership_item in sec_6231 with a significance that belies the term’s historical origin he believe s congress added the phrase to the extent regulations prescribed by the secretary pro- vide that such item is more appropriately determined at the partnership level than at the partner level to sec_6231 so that the secretary would not pervert and subvert the preceding part of sec_6231’s definition-as the majority does today-in promulgating regulations listing what are partnership items congress wanted to kick the ladder out from under the secretary if he went picking fruit that congress didn’t want picked at the partnership level see holmes op note legislative_history however clearly reflects that congress was concerned not with how high up a fruit-bearing tree the secretary might reach but instead with how often courts were forced to return to the same tree both the house conference_report and the so-called blue_book accompanying tefra use the term partnership_item in discussing pre-tefra law with no indication that the term’s con- notation would undergo a qualitative transformation as a consequence of the enactment of verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner item is any item required to be taken into account to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appro- priately determined at the partnership level than at the partner level in sum a partnership_item is what the sec- retary decides it is so long as he justifies his decision by invoking the more-appropriately-determined principle so much for the nonexistent exclusions that judge holmes seems to into the statute now consider the applicable regulatory provisions the full import of which i believe judge holmes has overlooked import b the secretary’s two-step tango the secretary begins unsurprisingly by dutifully noting that his designation of partnership items will comply with the statutorily mandated more-appropriately-determined principle thus the secretary declares that he will designate as partnership items only those items that in his opinion are more appropriately determined at the partnership level see sec_301_6231_a_3_-1 proced admin regs designating as partnership items those that are required to be taken into account for the taxable_year of a partnership under sub- tefra to the contrary both reports advance as a primary motivation for enacting tefra the consistent tax treatment of any one partnership_item across all partners in the same part- nership the house conference_report h_r conf rept no pincite 1982_2_cb_600 notes that under present law ie before the enactment of tefra partnerships are not tax- able entities partnerships are required to file an annual information_return but adjustments are made to each partner’s income_tax return emphasis supplied the re- port bemoans the fact that as a result of the foregoing a judicial determination of an issue relating to a partnership_item generally is conclusive only as to those partners who are parties to the proceeding id emphasis supplied in discussing how tefra would promote increased compliance and more efficient administration of the tax laws the report comments that pursu- ant to tefra other than certain limited exceptions the tax treatment of any partnership_item is to be determined at the partnership level id emphasis supplied the blue_book staff of the joint_committee on taxation general explanation of the revenue provisions of the tax equity and fiscal responsibility act of pincite j comm print repeats the language quoted above in addition the blue_book observes that before enact- ment of tefra duplication of manpower and administrative and judicial effort was required in some cases to determine the aggregate tax_liability attributable to a single partnership_item inconsistent results could be obtained for different partners with respect to the same item id pincite emphasis supplied as shown supra note sec_5 and and the accompanying text the restrictions with respect to the partnership and the partnership’s taxable_year in sec_6231 merely ensure that a part- nership-level proceeding does not exceed the bounds of the cause of action ie only one partner- ship and only one of its taxable years should remain the subject of each adjudication in a given partnership-level proceeding verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports title a of the code and are more appropriately determined at the partnership level substantively that regulation section represents the sec- retary’s acknowledgment that the account-taking action envisaged in sec_6231 may be required of either the partnership or any of its partners accordingly he formulates a two-pronged approach for classifying partnership items one prong constitutes a direct application of the more- appropriately-determined principle while the other prong comprises a recursive application of this principle the first of the secretary’s two prongs tackles items required to be taken into account by the partnership it is almost definitional that any such item is more appropriately determined at the partnership level consequently a direct application of the more-appropriately-determined principle renders the item a partnership_item let us call such part- nership items direct partnership items included in direct partnership items is a partner’s distributive_share of the partnership’s income gain loss deduction or credit see sec_301_6231_a_3_-1 proced admin regs the second prong of the secretary’s two-pronged approach deals with items required to be taken into account within the meaning of sec_6231 -but not by the partner- ship it stands to reason that this account-taking could then be incumbent only upon one or more of the partnership’s partners for such an item the secretary prescribes a recur- sive application of the more-appropriately-determined prin- ciple note again the use of the prepositional phrase for the taxable_year of a partnership again the phrase is modifying not the envisaged account-taking action but the required char- acter of this action and again for indicates with respect to see supra note sec_5 and tefra envisages that a partnership-level proceeding be concluded before partner-level ac- tions commence see sec_6225 in 114_tc_519 we had followed 87_tc_783 and its progeny to hold invalid an affected items notice_of_deficiency issued prior to completion of the tefra partnership pro- cedures assume arguendo that an item required to be taken into account by the partnership is none- theless not considered more appropriately determined at the partnership level because this item is required to be taken into account by the partnership it may indeed quite possibly will play a definitive role in the partnership-level proceeding however because it is not considered more appropriately determined at the partnership level the item will be beyond the purview of the partnership-level proceeding thus the partnership-level proceeding will remain unre- solved until the item in question is conclusively determined-presumably at the partner level but the latter itself cannot commence until the partnership-level proceeding has been concluded such a perverse perpetual loop could bring tefra’s elaborate administrative and judicial ma- chinery to a grinding halt verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner under this recursive application the given item may still be deemed more appropriately determined at the partnership level for this however the item must be determinable from other determinations that the partnership is required to make even though the partnership itself is not required to take into account the item per se let us call such items which are rendered partnership items by recursively applying more-appropriately-determined principle derivative partnership items they include among others items sec_301_6231_a_3_-1 and ii proced admin regs distribution see contribution and the of judge holmes’ analysis fails to confront this recursive application of the more-appropriately-determined principle set out in the regulations and therefore ignores derivative partnership items what does all of this mean for classifying as a partnership_item a partner’s basis in his partnership_interest ie the partner’s outside_basis if the partnership is required to account for its partners’ outside bases then under the first the recursive application of the more-appropriately-determined principle evidently rests on the eminently reasonable presumption that determination of an item for purposes of sec_6231 establishes a transitive relationship between the determined item and the deter- minants that conclusively determine it in this context transitivity implies that if for example an item is conclusively determined by two determinants say d1 and d2 each of which in turn is conclusively determined by two other determinants say d11 and d12 and d21 and d22 re- spectively then the item in question itself is also conclusively determined by the set of d11 d12 d21 and d22 to see how transitivity enables a recursive application of the more-appropriately-determined principle begin by considering an item item a that is conclusively determined by several n different determinations that the partnership is required to make call them a1 a2 a3 an each of a1 through an constitutes a determinant of item a each of them is also by definition more appropriately determined at the partnership level the premise of a transitive relationship between the determined and its determinants renders item a in turn more appro- priately determined at the partnership level now consider another item item b that is conclusively determined by the aggregate set of several m different determinations that the partnership is required to make call them b1 b2 b3 bm and item a recall that the determinants of item a itself are n other determinations that the partnership is required to make ie a1 a2 a3 an because de- termination of items is deemed transitive item b can be considered as conclusively determined by the union of the two sets a1 a2 a3 an and b1 b2 b3 bm ie all determina- tions that the partnership is required to make thus item b is also more appropriately deter- mined at the partnership level the same would apply for yet another item item c that is conclusively determined by the aggregate set of several p different determinations that the partnership is required to make call them c1 c2 c3 cp item a and item b again transitivity implies that item c can be considered as conclusively determined by the union of the three sets a1 a2 a3 an b1 b2 b3 bm and c1 c2 c3 cp thus item c is also conclu- sively determined entirely by determinations that the partnership is required to make and con- sequently more appropriately determined at the partnership level we can continue this induc- tive process ad infinitum verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports prong of the two-pronged approach detailed above outside bases are direct partnership items thus as judge holmes points out if the partnership has a sec_754 election in effect then the partnership will account for its partners’ out- side bases which will consequently be treated as partnership items what if the partnership is not required to account for its partners’ outside bases then any one partner’s outside_basis may or may not be a partnership_item outside_basis will be a partnership_item if it is determined conclusively by partnership items whether direct or derivative if all deter- minants necessary and sufficient to compute outside_basis are direct or derivative partnership items then another recursive application of the more-appropriately-determined principle renders the object of their determination ie the outside_basis in question itself a derivative partnership_item on the other hand so long as even one necessary determinant of the given outside_basis is incapable of being classified as a partnership_item under either of the sec- judge holmes argues that the reason outside_basis is a partnership_item when a partner- ship makes a sec_754 election is that such a partnership itself needs to determine its part- ners’ outside bases to redetermine the partnership’s own inside_basis for the ‘partnership’s tax- able year ’ see holmes op p n citing 128_tc_192 see also sec_743 sec_754 actually any adjustment under sec_743 which is made in the case of a transfer of an interest in a partnership by sale_or_exchange or upon the death of a partner constitute s an adjustment to the basis of partnership property with respect to the transferee partner only sec_743 emphasis supplied moreover such a basis_adjustment is now no longer entirely elective effective for transfers after date the adjustment is required not only if the partnership has a sec_754 election in effect but also if the partnership has a substantial_built-in_loss immediately after such transfer sec_743 by comparison with the partner-specific adjustments to the basis of partnership property under sec_743 sec_734 provides for adjustments to the common_basis of partnership prop- erty these adjustments are triggered by certain kinds of partnership_distributions and are made to the partnership’s undistributed property specifically the adjustments apply following any distribution in which the distributee partner either recognizes gain_or_loss or receives the distributed property with a basis different from that of the partnership before the distribution see sec_734 and both contingencies the distributee partner’s recognizing gain_or_loss and his receiving the distributed property with a different basis would require the partnership to account for the distributee partner’s outside_basis to ascertain the sec_734 adjustment see generally sec_731 governing distributee part- ner’s recognition of gain_or_loss sec_732 providing rules for determining distributee partner’s basis in the distributed property sec_733 specifying adjustments to distributee partner’s out- side basis as with sec_743 adjustments basis adjustments under sec_734 are now no longer entirely elective effective for distributions after date adjustments to the partnership’s undistributed property are required not only if the partnership has a sec_754 election in effect but also if there is a substantial_basis_reduction with respect to such distribu- tion sec_734 the commissioner appeared to be developing an analogous argument in petaluma ii but seems to have fumbled at the goal line see petaluma ii f 3d pincite on appeal the com- missioner in this case asserts that outside_basis is an affected_item whose elements are mainly or entirely partnership items emphasis supplied verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner item consistent with this retary’s two prongs then outside_basis cannot be a partner- all-or-nothing-at-all ship rationale the secretary provides that the basis of a part- ner’s partnership_interest is an affected_item to the extent it this would be the case if a partner acquires his partnership_interest as the result of a transfer of an interest in a partnership by sale_or_exchange or on the death of a partner sec_743 assuming that the partnership did not have a sec_754 election in place and further did not have a substantial_built-in_loss immediately after such transfer id see also supra note for a sale_or_exchange under sec_742 and sec_1_742-1 income_tax regs the purchasing partner would take an initial outside_basis in the amount of his purchase_price or other consid- eration paid for an acquisition from a decedent partner the acquiring partner would be enti- tled under sec_1014 to a stepped-up_basis in neither case would the partnership have any reason to keep track of the basis of the partnership_interest in the hands of the transferee part- ner this could also be the case if an individual contributes built-in_loss personal_use_property for business use by the partnership under 40_tc_264 aff ’d 330_f2d_1008 9th cir the partnership would take a basis in the contributed_property in the amount of its fair_market_value at the time of contribution or its adjusted_basis in the contributing partner’s hands whichever is lower see also sec_1_167_g_-1 income_tax regs in the case of property which has not been used_in_the_trade_or_business or held_for_the_production_of_income and which is thereafter converted to such use the fair_market_value on the date of such conversion if less than the adjusted_basis of the property at that time is the basis for computing depreciation if the contributed_property had a built-in_loss at the time of contribu- tion then the partnership will receive the property with a fair_market_value basis the partner- ship will presumably have no reason to keep track of the contributing partner’s historical_cost basis in the contributed_property however under sec_722 the contributing partner’s basis in his partnership_interest should be his adjusted_basis in the contributed personal_use_property the same result can obtain even for contributions of business use property if the partnership does not maintain book capital accounts in accordance with the capital_account maintenance rules of sec_1_704-1 income_tax regs assume for simplicity that the partnership de- termines each partner’s distributive_share of income gain loss deduction or credit in accord- ance with the partner’s interest in the partnership under sec_704 if a partner contributes either personal_use or business use property with a built-in_loss to such a partnership for the partnership’s business use then under sec_704 the partnership will take a fair mar- ket value basis in the contributed_property the contributed property’s built-in_loss shall be taken into account only in determining the amount of items allocated to the contributing part- ner sec_704 once the partnership no longer holds the property say as a result of a distribution to a partner other then the contributing_partner the partnership will presumably have no reason to keep track of the contributing partner’s historical_cost basis in the contributed_property finally an individual or corporate_partner may be required to readjust its basis in its partner- ship interest under various provisions of the code for reasons unrelated to changes in the part- nership’s operations the partnership would ordinarily have no reason to keep track of such re- adjustments examples of such readjustments include the following an insolvent partner may reduce the basis of his partnership_interest along with that of other unrelated assets he owns under sec_108 which demands tax attribute reduction as the price for the insolvency exclusion of cancellation_of_indebtedness_income unless the partner’s insol- vency affects or arises from operations of the partnership the latter will have no reason to keep track of such a basis_reduction under sec_108 a corporate_partner may adjust its basis in its partnership_interest for the recapture im- posed by sec_1363 and sec_1_1363-2 income_tax regs which provide a look-through_rule for certain partnership inventory upon the tax-free contribution of a partnership_interest from a c_corporation to an s_corporation note that the partnership’s accounting remains unaffected unless it specifically elects to adjust the basis of the inventory at issue pursuant to sec_1 e income_tax regs this election is different from and not covered by a sec_754 election verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports is not a partnership_item sec_301_6231_a_5_-1 proced admin regs iv a fact-specific inquiry-always and everywhere the parsing of the regulations set forth above completely accords with and perfectly complements that of the opinion of the court but having done the heavy lifting the opinion of the court seems to have tripped at the very end the opinion fails to account for the obvious implication of its own painstaking analysis under the regulations whether outside_basis is a partnership_item depends upon the facts and cir- cumstances unique and specific to that partnership and partner this implication does not lose validity simply because in a partnership-level proceeding we make a finding to disregard the partnership form before us disregarding a partnership means we are not respecting the garb in which the taxpayer has dressed up his investment transaction the mere fact that the form of the investment is not respected however does not by itself reduce to zero the amount of the taxpayer’s investment that we will recognize for tax purposes in theory this could be an inquiry without bounds the determinations illustrated in the regulations that the partnership is required to make are not exhaustive there may be ad- ditional determinations that the partnership is required to make sec_301_6231_a_3_-1 proced admin regs moreover failure by the partnership actually to make a determination for example because it does not maintain proper books_and_records does not prevent an item from being a partnership_item id as a practical matter however in any given partnership- level case before us litigants can be expected to isolate and describe the discrete determinations that the partnership is or is not required to make that control the classification of outside_basis as a partnership_item the opinion of the court states that solely from these determinations relating to dis- regarding the partnership form it can be determined with absolute certainty that there can be no outside_basis in the nonexistent partnership_interest see op ct p it is indisputable that outside_basis becomes a conceptual nullity once we disregard the partnership form how- ever that self-evident proposition is not necessarily dispositive for the purpose at hand-sus- taining a sec_6662 accuracy-related_penalty on grounds of a gross_valuation_misstatement under sec_6662 and h that requires for the tax_year at issue readjusting downwards to at least one-fourth the adjusted_basis of any property claimed on any return of tax_imposed_by_chapter_1 sec_6662 outside_basis would become relevant in this readjustment calculus if a purported partner of a disregarded partnership claims on his tax_return a loss on the sale of property the basis of which is derived from his claimed outside_basis in the disregarded partnership such property could be the purported partner’s claimed partnership_interest or as here property other than money received in a claimed liquidation distribution in either case the conceptual nullity of outside_basis would not by itself allow us to readjust down to zero the basis of such sold prop- erty surely we would not ignore any actual cash in u s dollars the functional_currency for a u s taxpayer that the purported partner had invested in the partnership merely because we are ignoring the partnership form thus if the purported partner had purchased his claimed partnership_interest from a third party his purchase_price would not evaporate and become a tax nullity even though his outside_basis does so as a consequence of disregarding the partner- verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner ascertaining the amount of the taxpayer’s investment that will be recognized for tax purposes may or may not entail looking beyond the partnership books_and_records see eg op ct p this cannot be known in advance and will be unique and specific to the disregarded partnership and the purported partner v respondent’s advocacy as shown above and as the majority itself points out applying the regulations to establish whether outside_basis is an affected_item or a partnership_item focuses critically on the extent that a determination of an item relating to a con- tribution or a distribution can be made from deter- minations that the partnership is required to make sec_301_6231_a_3_-1 proced admin regs flush lan- guage emphasis supplied see also sec_301 a - c proced admin regs the critical element is that the partnership needs to make a determination with respect to a matter for the purposes stated emphasis supplied sec_301_6231_a_3_-1 proced admin regs deter- minations that the partnership is required to make include those with respect to an amount the character of an amount or the percentage interest of a partner in the part- nership for purposes of the partnership books_and_records or for purposes of furnishing information to a partner a respondent’s steadfast faith in the regulations whether or not the disregarded partnership before us tigers eye trading llc is required or needs to make a determination has to be an issue unique or specific to that given partnership form thus if the regulations are valid and we are applying them properly then conceding that out- side basis is an affected_item here could only mean that this particular partnership entity is not required to make the determinations that will suffice for computing the purported partners’ outside bases ship in any sale of the claimed partnership_interest or of the property other than money re- ceived in a claimed liquidating_distribution the purported partner would still be allowed to re- cover tax free the amount of his actual purchase_price ie the underlying transactions would be treated as engaged in by the purported partner directly see supra note discussing how a theoretically unbounded inquiry will as a practical matter be framed and rendered tractable by the litigants verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports respondent has by no means renounced the secretary’s regulations far from it he continues to pay homage to them at every turn therefore respondent’s statement in the date status report that all parties agree that the basis of each purported partner’s interest in tigers eye trading llc is an affected_item is not and cannot be deemed an attempt to stipulate the applicable law that law embodied in the secretary’s regulations entails a fact-specific inquiry for concluding that outside_basis is an affected_item respondent’s conclusory statement regarding the affected_item status of outside_basis therefore must evince at its core a concession of fact i would portray this garrulity of advocacy on respond- ent’s part for what it essentially is-an attempt at stipu- lating facts identifying it as such i would disregard it because the record shows that it is incorrect b salvaging respondent from his zeal as the trial_court we enjoy an element of discretion in deciding whether to accept respondent’s proffered stipulation under 93_tc_181 citing 577_f2d_1206 5th cir and 66_tc_312 we may dis- regard stipulations between parties where justice requires it if the evidence contrary to the stipulation is substantial or the stipulation is clearly contrary to facts disclosed by the record see also 875_f2d_293 fed cir holding that parties remain free to stipulate to whatever facts they wish except they may not stipulate to facts known to be fictitious i have little hesitation in concluding that the attempted stipulation is clearly contrary to facts disclosed by the record examining the record here it is readily apparent that the determinants necessary and sufficient for computing the outside bases of tigers eye trading llc’s purported part- ners were themselves required to be determined at the part- nership level in particular each outside_basis is conclusively determined by a set of determinants comprising the following two kinds of items the purported partner’s distributive shares of tigers eye trading llc’s items of income gain verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner loss deduction or credit and the purported partner’s items of contributions and distributions the bases of each of which could be derived from determinations required to be made by tigers eye trading llc the first category of deter- minants consists of direct partnership items under sec_301_6231_a_3_-1 proced admin regs while the second represents derivative partnership items under sec_301_6231_a_3_-1 and ii proced admin regs because the outside_basis of each purported partner of tigers eye trading llc is conclusively determined entirely by partnership items recursively applying the more-appro- priately-determined principle under the second prong of the secretary’s two-pronged approach discussed above yields a derivative partnership_item i therefore have little doubt that respondent’s attempt at stipulating facts that render outside_basis an affected_item is irreconcilable with the facts disclosed by the record i am equally confident that justice requires us to disregard the attempted stipulation treating outside_basis as an affected_item of tigers eye trading llc would preclude us from readjusting the purported partners’ inflated outside bases in this partnership-level proceeding this readjustment would have to await partner-level actions even though tigers eye trading llc was required to make all the deter- minations necessary and sufficient to compute the purported partners’ outside bases specifically no additional informa- tion would become available for scrutiny at the subsequent partner-level actions that is not forthcoming now in this partnership-level proceeding tefra howsoever unwieldy its current practice may have become was undoubtedly motivated in large part by the twin goals of conservation of judicial effort and consistent treatment of all partners in the same partnership both goals would be undermined by necessitating partner-level actions for readjusting inflated outside bases when all the see op ct note discussing the fiendishly complicated and ill-fitting changes to tefra made by tra see generally staff of the joint_committee on taxation general explanation of the revenue provisions of the tax equity and fiscal responsibility act of pincite j comm print observing that before enactment of tefra duplication of manpower and administrative and judicial effort was required in some cases to determine the aggregate tax_liability attributable to a single partnership_item inconsistent results could be obtained with respect to the same item verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports determinants for conclusively determining such outside bases are themselves required to be determined at the partnership- level and are consequently within our purview here c wings of ignominy no discussion of accepting or rejecting respondent’s conces- sion can be complete without acknowledging and addressing the fact that the court_of_appeals for the d c circuit had in petaluma ii accepted a similar concession does golsen tie our hands here and require us to accept respondent’s concession regardless of our own analysis of the issue this is a difficult question and it bears careful consideration i submit that we have sufficient latitude to reject respondent’s concession without violating the golsen_rule at trial in 131_tc_84 the commissioner never even hinted much less announced that outside_basis was an affected_item of petaluma the disregarded partner- ship at issue in that case however on appeal in petaluma ii the commissioner’s advocacy took wings icarus-like and soared close to the sun his speech and even more his silence strongly suggested that the outside bases of petaluma’s purported partners were affected items he stated on brief that a partner’s outside_basis is gen- erally an ‘affected item ’ rather than a ‘partnership item’ implying that the purported partners’ outside bases in that case were also affected items the commissioner strength- ened this implication by his choice of words in responding to the argument of petaluma and the amicus that the tax_court created an improper exception to the general_rule that outside_basis is an affected_item that must be deter- mined in a partner-level proceeding the commissioner responded that the tax_court created no such exception the court_of_appeals seems to have taken this denial at face value thus the court observed that on appeal the commissioner concedes that outside_basis is not a partner- ship item in this case petaluma ii f 3d pincite emphasis supplied following this observation the court seemingly ipso facto rejected the tax court’s conclusion that outside_basis was a partnership_item in this case id pincite though the statement leaves open the possibility of outside_basis being a partnership_item of some other partnership it seems an excessively narrow construction of the secretary’s regula- tions discussed supra pt iii verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner emphasis supplied though the commissioner went on to argue that the concept of outside_basis in a disregarded partnership is total nonsense the damage had been done the wax melted and his flight abruptly ended by comparison with the commissioner’s apparently delib- erate distance from the issue in petaluma i and his silence as acceptance of outside bases as affected items in petaluma ii respondent has left nothing unspoken here he unequivo- cally declares that all parties agree that the basis of each purported partner’s interest in tigers eye trading llc is an affected_item because we were not confronted with a similar declaration in petaluma i the court was denied the opportunity to develop a record at trial in sufficient detail to enable an objective evaluation of the assertion deprived of such a record developed at the trial stage the court_of_appeals for the d c circuit did not have any evidentiary basis for rejecting what seemed to be a unilateral concession of fact on the commissioner’s part to paraphrase a different court_of_appeals trial courts penalize taxpayers while appellate courts review records clearly the commissioner’s subtler albeit similar conces- sion was accepted in petaluma ii against a backdrop devoid of any contrary facts established at trial consequently i do not believe golsen forecloses us from rejecting an unadulter- ated version of that concession here our decision to reject the concession however must be supported by sufficient and sufficiently detailed findings_of_fact along the lines outlined above so long as we do not abuse our discretion and make clearly erroneous factual findings our rejection should pass muster under a reviewing court’s deferential gaze in sharp contrast the majority’s approach of treating the concession petaluma i was decided on the parties’ cross-motions for summary_judgment under rule 131_tc_84 therefore the court did not have reason to consider the determinations that the disregarded partnership may or may not have been required to make and that in turn may or may not have conclusively determined the purported partners’ outside bases moreover the court had no reason to require the parties to identify the factual issues governing this in- quiry see supra note and accompanying text cf 495_f3d_349 6th cir while trial judges sen- tence individuals face to face for a living we review transcripts for a living no one sentences transcripts all of this suggests that we should acknowledge the trial court’s comparative advan- tages-its ring-side perspective on the sentencing hearing and its experience over time in sen- tencing other individuals-and give considerable deference to their sentencing decisions em- phasis supplied verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports as an issue of law seems to unnecessarily heighten the risk of reversal vi conclusion relying on the cal-maine foods standards for disregarding factual stipulations i would tune out respondent’s over- zealous advocacy and instead turn my ear to the sec- retary’s much more parsimonious reasoning applying this reasoning to the facts clearly disclosed by the record the court should conclude that the basis of each purported part- ner’s interest in tigers eye trading llc is not an affected_item but a partnership_item accordingly we should sustain the accuracy-related_penalty halpern j agrees with this concurring opinion marvel j dissenting in an effort to create order out of the uncertainty regarding our jurisdiction over the sec_6662 accuracy-related_penalty in partnership-level pro- ceedings that was created by 591_f3d_649 d c cir petaluma ii aff ’g in part rev’g in part vacating in part and remanding 131_tc_84 and 135_tc_581 petaluma iii the opinion of the court offers an encyclopedic exposition regarding the interrelationship of the partnership provision sec_24 classifying outside_basis as a partnership_item brings us most but not all of the way to sustaining a gross_valuation_misstatement penalty here to get to the finish line we need one more recursive application of the more-appropriately-determined principle a penalty applies under sec_6662 e and h to any portion of an underpayment_of_tax required to be shown on a return if the adjusted_basis of any property claimed on any return of tax_imposed_by_chapter_1 is percent or more of the amount deter- mined to be the correct amount of such adjusted_basis such property here is the prop- erty other than money distributed by a partnership to a partner in a claimed liquidation of the partner’s interest sec_732 because no money was included in the claimed liquidating_distribution the basis of such property shall be an amount equal to the adjusted_basis of such partner’s interest in the partnership id since outside_basis is a partnership_item here we can sustain a readjustment down to zero of each purported partner’s interest in the disregarded partnership the basis in the hands of a purported partner of property other than money received in a claimed liquidation distribution is conclusively determined by determinations that the partnership is required to make and the adjusted_basis of such partner’s interest in the partnership id the presumption of transitivity of determinations renders the basis of the claimed liquidating_distribution more appropriately determined at the partnership level and therefore a partnership_item see supra note hence we can sustain readjusting the basis of the claimed liquidating_distribution down to equal the readjusted outside_basis of zero the resulting valuation misstatement is gross enough to sustain the penalty verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner in chapter subchapter_k of the internal_revenue_code and the partnership litigation provisions of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite it concludes that we have juris- diction to impose the sec_6662 accuracy-related pen- alty including the gross_valuation_misstatement compo- nent of that penalty at the partnership level because i dis- agree with the attempt in the opinion of the court to distin- guish petaluma ii which i believe we should follow under 54_tc_742 aff ’d 445_f2d_985 10th cir i dissent as reflected in part i of this opinion however i believe that much of the analysis is correct and that petaluma iii was wrongly decided i explain my reasoning in part ii of this opinion i as explained more fully in part ii there is much in the opinion of the court with which i agree but its analysis flies in the face of petaluma iii and cannot be reconciled with it i also disagree that there is an adequate basis for distin- guishing petaluma ii consequently for some of the same reasons set forth in judge holmes’ dissenting opinion i reluctantly dissent from that part of the opinion of the court that attempts to distinguish petaluma ii as interpreted and applied in petaluma iii ii despite my reservations about the effectiveness of the attempt to distinguish petaluma ii as interpreted and applied in petaluma iii i believe petaluma iii was wrongly decided but for reasons somewhat different from those the opinion of the court suggests i explain these reasons below while i understand why the opinion of the court concludes that outside_basis is properly characterized as a partnership_item in a case like tigers eye trading llc where the part- nership is disregarded i do not believe that our jurisdiction over the sec_6662 penalty depends upon that conclu- sion i believe that we have jurisdiction to sustain the accuracy-related_penalty at the partnership level in son-of- boss cases in which we disregard the transitory partnership verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports regardless of whether outside_basis is a partnership_item or an affected_item before the enactment of the taxpayer_relief_act_of_1997 tra pub_l_no sec_1238 sec_111 stat pincite which amended sec_6221 sec_6226 and of the tefra partnership litigation provisions in the code penalties and additions to tax collectively penalty or penalties were classified as affected items and issues regarding such items were litigated in a partner-level affected_item deficiency pro- ceeding following the completion of the partnership-level pro- ceeding see eg n c f energy partners v commissio89_tc_741 tra did not change the classification of penalties as affected items but it amended sec_6221 to provide that the applicability of a penalty which relates to an adjustment to a partnership_item must be determined at the partnership level of particular signifi- cance tra also amended section a a i to read as follows sec additional administrative provisions a coordination with deficiency proceedings - in general -except as provided in paragraph or sub- chapter b of this chapter shall not apply to the assessment or collec- tion of any computational adjustment deficiency proceedings to apply in certain cases - a subchapter_b shall apply to any deficiency attributable to- i affected items which require partner level determinations other than penalties additions to tax and additional_amounts that relate to adjustments to partnership items because the change to section a a i deprived a partner of the opportunity to litigate issues concerning the applicability of a penalty that relates to an adjustment of a partnership_item in an affected items deficiency proceeding tra added section c c to provide that a partner may file a claim_for_refund on the ground that the secretary erroneously imposed any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item the house committee report described the subch b sec_6211 through contains the provisions authorizing the commissioner to issue notices of deficiency and provides the tax_court with jurisdiction to redetermine those deficiencies sec_6231 defines a computational adjustment as the change in the tax_liability of a partner which properly reflects the treatment under tefra of a partnership_item verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner reason for the change and explained the provisions as fol- lows reasons for change many penalties are based upon the conduct of the taxpayer with respect to partnerships the relevant conduct often occurs at the partnership level in addition applying penalties at the partner level through the deficiency procedures following the conclusion of the unified proceeding at the part- nership level increases the administrative burden on the irs and can significantly increase the tax court’s inventory explanation of provision the bill provides that the partnership-level proceeding is to include a determination of the applicability of penalties at the partnership level however the provision allows partners to raise any partner-level defenses in a refund forum h_r rept no pincite 1997_4_cb_319 see also s rept no pincite 1997_4_cb_1081 the above-described amendments to the tefra partnership litigation procedures collectively the penalty litigation amendments changed the landscape of penalty litigation by requiring that issues regarding the application of penalties be litigated in the first instance in the partnership-level pro- ceeding and not in partner-level affected items deficiency pro- ceedings as was the case before the effective date of the pen- alty litigation amendments the only qualifier that congress imposed is that the penalty relate to an adjustment to a part- nership item sec_6221 sec_6226 congress did not define the word relate nor did congress tie the penalty determina- tion to the existence of a computational adjustment that could be summarily assessed at the end of the partnership- level proceeding in fact congress did not otherwise address the mechanics of the tefra partnership litigation procedures as they apply to penalties when congress enacted the penalty litigation amend- ments it was well aware that a partnership-level proceeding under tefra does not result in the determination of an underpayment at the partnership level underpayments are calculated at the partner level after a partnership-level pro- relate means inter alia to show or establish logical or causal connection merriam web- ster’s collegiate dictionary 10th ed related means inter alia being connected associated the american heritage dictionary of the english language 4th ed verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports ceeding is completed and or after an affected items deficiency proceeding which occurs if an affected_item requires a fac- tual determination at the partner level is completed never- theless congress required that penalties that relate to the adjustment of a partnership_item be litigated in the partner- ship-level proceeding and not in an affected items deficiency proceeding congress did this to eliminate duplicative litiga- tion of the same issue in affected items deficiency pro- ceedings and to take advantage of the partnership-level pro- ceeding in which all of the purported partners are bound by the outcome see sec_6221 see also h_r rept no supra pincite c b vol pincite congress did not limit the required relationship to those partnership items the adjustment of which flows through to the partners’ federal_income_tax returns and results in a computational adjust- ment to the partners’ tax_liabilities at the end of the partner- ship-level proceeding as we held in petaluma iii in the notice of final partnership administrative adjust- ment fpaa issued to tigers eye trading llc tigers eye respondent made adjustments to a variety of partnership items and determined that the accuracy-related_penalty under sec_6662 applied see op ct pp specifically in the fpaa respondent determined that the transitory and illusory partnership involved in the tigers eye son-of-boss transaction must be disregarded for federal_income_tax purposes see id p respondent also reduced partnership items to zero to reflect that determination cap- ital contributions distributions of property other than money and other items see id p each one of those adjustments was directly attributable to and was the result of the determination that the transitory and illusory partner- ship in tigers eye trading llc must be disregarded for federal_income_tax purposes that the analysis in the opinion of the court illustrates in the relationship requirement considerable detail imposed by sec_6221 and referenced in section a a i is satisfied in tigers eye trading llc see id pp the sec_6662 penalty clearly relates to respondent’s determinations to dis- regard the tigers eye partnership and to zero out specific partnership items such as contributions and distributions allegedly made by the purported partnership to the pur- verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner ported partners although the opinion of the court incor- porates this analysis to convince the reader that outside_basis is a partnership_item and not an affected_item see id pp the analysis is particularly convincing on the real issue related to our penalty jurisdiction-whether the penalty in question relate s to adjustments to partnership items see sec a a i see also sec_6221 sec_6226 it helps to put the discussion regarding the impact of the penalty litigation amendments on our penalty jurisdiction in tefra partnership litigation in context and the opinion of the court does that very well the tigers eye son-of-boss transaction relied upon and played off of the provisions of subchapter_k sec_701 through and the anticipated tax benefits that the transaction was supposed to generate depended upon the existence of a valid partnership recogni- tion of the partnership for federal_income_tax purposes was essential to the success of the son-of-boss transaction as a tax_shelter there is a logical and causal relationship between respond- ent’s determination to disregard a partnership without eco- nomic substance his determination to adjust other partner- ship items such as contributions and distributions to zero and his determination to impose the sec_6662 accuracy-related_penalty all of the adjustments relate to and flow from respondent’s determination that the partnership is disregarded for federal_income_tax purposes and the deter- mination to impose the accuracy-related_penalty flows directly from and relates to the determination to disregard the transitory and illusory partnership under the penalty litigation amendments that is all that congress required for the penalty to be litigated in the partnership-level pro- ceeding whether or not outside_basis is at play and if so whether outside_basis is an affected_item or in narrow circumstances a partnership_item should not control our resolution of whether we have jurisdiction to decide in a partnership-level proceeding whether the sec_6662 penalty applies what does control our resolution of the issue is whether the pen- alty relates to the adjustment of a partnership_item absent any guidance from congress regarding the meaning of the word relates i like the opinion of the court answer the question in the affirmative the imposition of the section verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports a penalty is clearly related to the zeroing out of part- nership items that results from a determination that the partnership must be disregarded for federal_income_tax pur- poses that relationship still exists even if the partnership- level proceeding does not result in computational adjust- ments to the partners’ income_tax liabilities and related assessment at the end of the partnership-level proceeding and must await the completion of an affected items defi- ciency proceeding at the partner level if the relate to adjustments to partnership items lan- guage of section a a i is narrowly construed to mean only a numerical adjustment of an item on a partner- ship return that flows through to the partners’ returns and results in computational adjustments to the partners’ tax_liabilities at the end of the partnership proceeding such an interpretation i submit would effectively repeal the penalty litigation amendments with respect to many if not most partnerships because the computation of the underpayment of the partners’ tax_liabilities must await the completion of affected items deficiency proceedings i do not believe that is what congress intended when it enacted the penalty litiga- tion amendments congress intended that in modern tax_shelters involving partnerships penalties related to the improper use of an illu- sory partnership as a mechanism for generating large non- economic losses should be litigated in the partnership-level proceeding congress did so because the relevant conduct ie the establishment of the partnership which includes the recording of partner contributions the establishment of partner capital accounts and adjustments to those accounts resulting from distributions assumption_of_liabilities and liquidations occurs largely at the partnership level cf h_r rept no supra pincite c b vol pincite in the case of a disregarded partnership regardless of whether a disallowance of outside_basis is at play and regardless of whether outside_basis is a partnership_item or an affected_item any adjustment at the partner level is pre- ceded by one or more adjustments to partnership items and the sec_6662 penalty relates to those partnership-level adjustments verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner kroupa j agrees with part i of this dissent gale and paris jj agree with part ii of this dissent holmes j dissenting it is customary and appropriate for us to reconsider an issue after being reversed by a circuit_court and stick to our position if we think it right but only if the case we use to reaffirm ourselves is appealable to a dif- ferent circuit when as unfortunately we do today we bra- zenly challenge the d c circuit’s precedent in 591_f3d_649 d c cir 131_tc_84 petaluma i in a case appealable to that court we risk being seen as impudent we also risk not even getting that court to reconsider-the d c circuit treats its published opinions as stare_decisis for later panels see eg 648_f3d_848 d c cir so what we are really asking is for the parties to appeal and then petition for en_banc reconsideration before today our court recognized the importance of cir- cuit-court precedent in our landmark decision in 54_tc_742 aff ’d 445_f2d_985 10th cir we held that better judicial administration requires us to follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court alone fn ref omitted golsen tells us not to bang our head against contrary appellate precedent and we’ve consistently held that we must follow the precedent of the court that has appellate jurisdiction over a case see 137_tc_136 because this case is appealable to the ninth circuit we follow that court’s precedent wechsler co v commis- sioner tcmemo_2006_173 u nder the doctrine_of golsen we must apply second circuit precedents to the extent that they contradict our precedents see also 135_tc_424 the tax_court will generally defer to the rule adopted by the court_of_appeals for the circuit to which appeal would normally lie if that court_of_appeals has ruled with respect to the identical issue por- ter v commissioner 132_tc_203 this case is appealable to the fourth circuit under the rule laid down in golsen we abide by that court’s precedent 94_tc_829 any appeal in this case lies to the continued verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports the tsuris this will cause us-where two circuit courts a few trial courts the department of justice and even the irs at times all disagree with the position we’re taking- cannot possibly be worth it especially when it’s nothing more than a dispute about a complicated little bit of partner- ship-tax law-and not even substantive partnership-tax law but partnership-tax-law procedure and a point of partner- ship-tax-law procedure in a motion to revise a stipulated decision we entered in this was not the case to use to revisit petaluma i i n most matters it is more important that the applicable rule_of law be settled than that it be set- tled right 285_us_393 brandeis j dissenting i’ll begin with an analysis of why the majority’s maneuver around the precedent it’s bound to follow is bound to fail and then move on to an active defense of that precedent for not only do i believe golsen requires us to follow petaluma ii in this case i believe the d c circuit got it right both on the question of whether outside_basis is a partnership_item and on the limits of our jurisdiction over penalties at the partner- ship level i before we hinted in a footnote in countryside ltd p’ship v commissioner tcmemo_2008_3 n that we might begin to view things differently we had consistently held that outside_basis was generally an affected_item but in fifth circuit and we are bound by any decision of that court squarely in point hendrix v commissioner tcmemo_2011_133 this case is appealable to the fifth circuit and we follow precedent of that court that is squarely on point peter d dahlin att’y at law p s v commissioner tcmemo_2007_310 pursuant to golsen this court will follow the precedent established in the court to which an appeal would lie cutts v commissioner t c summary opinion beghe j because any appeal in this case if it were permissible would lie to the eleventh circuit we follow the precedent established in that circuit 591_f3d_649 d c cir petaluma ii aff ’g in part rev’g in part and vacating in part and remanding on penalty issues 131_tc_84 petaluma i 598_f3d_1372 fed cir jade trading ii see eg 98_fedclaims_453 451_fedappx_954 fed cir gosnell v united_states no cv-09-01399-phx- nvw u s dist lexis at n d ariz date 747_fsupp2d_49 d mass but see 101_fedclaims_365 in dicta erroneously saying all fpaa items which included outside_basis were partnership items without considering jade trading ii see eg 129_tc_11 ndollar_figure aff ’d in part and re- manded on other grounds sub nom 581_f3d_297 6th cir verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner petaluma i we officially changed course to hold that outside_basis was a partnership_item in situation s where no partner-level determinations are necessary the d c circuit disagreed and reversed us in petaluma ii-a case that’s almost identical to this one in 135_tc_581 petaluma iii we tried to comply with the d c circuit’s mandate in petaluma ii that decision is so recent that the appeal from it is still under submission yet the majority in this case offers up essentially two theories as to why we don’t have to follow petaluma ii and petaluma iii in this case it argues that the jurisdictional limitations established in petaluma ii were based on a concession of the government that outside_basis was an affected_item and the d c circuit did not consider the applicable regula- tion in petaluma ii when it concluded that outside_basis is an affected_item and therefore that opinion is superseded by the intervening opinions of the supreme court in mayo found and the d c circuit in intermountain i begin by looking at the merits of these arguments i also ask whether it’s up to us as a trial_court even to make them a the majority assumes that petaluma ii’s holding was dic- tated by the government’s concession on appeal that outside_basis was an affected_item but parties can’t concede that a court has subject matter jurisdiction over a case a court has to decide that for itself see eg naacp v new york 413_us_345 845_f2d_1051 d c cir defendant’s concession regarding jurisdiction didn’t matter to court’s jurisdictional analysis 67_tc_599 and because the d c circuit’s jurisdiction over outside_basis depended on ours the government’s concession on appeal didn’t bind the d c circuit and was irrelevant to its jurisdic- tional analysis 128_tc_186 n gustin v commissioner tcmemo_2002_64 verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports despite what the majority insinuates the d c circuit was clear that it understood all this on appeal the commissioner concedes that outside_basis is not a part- nership item in this case instead he asserts that outside_basis is an affected_item whose elements are mainly or entirely partnership items he maintains that the tax_court had jurisdiction to state the obvious conclu- sion that a partner cannot have any basis in a disregarded partnership the correctness of this conclusion is immaterial however for the question is not whether the tax court’s determination was correct but whether the tax_court had jurisdiction to make that determination at all in this part- nership-level proceeding we have already rejected the tax court’s conclusion that outside_basis was a partnership_item in this case and we likewise reject the commissioner’s contention that outside_basis although it is an affected_item could none- theless be determined in the partnership-level proceeding petaluma ii f 3d pincite emphasis added this jurisdictional question is a question of law courts are never bound by a concession on appeal as to a question of law see eg 444_f3d_648 d c cir so if the d c circuit really did accept an erroneous concession of jurisdiction it would have committed a reversible error i just don’t believe that to be the case even assuming arguendo that the d c circuit relied upon the government’s concession at all that court also gave an additional reason for holding that outside_basis was an affected_item under the plain language of sec_6231 the fact that a determination seems obvious or easy does not expand the court’s jurisdiction beyond what the statute provides in other words it does not matter how low the fruit hangs when one is forbidden to pick it we hold that the tax_court had no jurisdiction to determine that petaluma’s partners had no outside_basis in the disregarded partnership finally we note that nothing about the concept of outside_basis indicates that it is more appropriately determined at the partnership level if dis- regarding a partnership leads ineluctably to the conclusion that its part- ners have no outside_basis that should be just as obvious in partner-level proceedings as it is in partnership-level proceedings moreover with the invalidity of the partnership conclusively established as a partnership-level determination there is little danger that outside_basis will receive incon- sistent treatment at the individual partner level petaluma ii f 3d pincite emphasis added verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner the majority incorrectly dismisses petaluma ii’s discussion of outside_basis as dicta where a decision rests on two or more separate grounds none is dictum see eg 265_us_472 216_f3d_1180 d c cir we should instead regard the d c circuit’s holding in petaluma ii about outside_basis as binding prece- dent b the majority also reasons that b ecause the court_of_appeals did not consider the regulation in concluding in petaluma ii that outside_basis is an affected_item its decision on the outside_basis issue in petaluma ii has been superseded by the intervening opinions of the supreme court in mayo found and the court_of_appeals in intermountain see op ct p here is the real beginning of our trouble it’s not plausible to read petaluma ii as just a mistake caused by the d c circuit overlooking the regulation the majority relies on when there’s a simpler reading of that opinion the d c circuit construed the code itself to make outside_basis an affected item-the low-hanging forbidden- fruit metaphor implies that if an item is not more appro- priately determined at the partnership level or is not an item with respect to a partnership’s own tax_year it is not a part- nership item petaluma ii f 3d pincite even if deter- mining it would be really really easy at the partnership level the majority asserts that mayo found for med educ research v united_states u s ll 131_sct_704 and 650_f3d_691 d c cir rev’g 134_tc_211 somehow changed the legal landscape that the court relied on in petaluma ii i disagree in mayo found the supreme court held that courts must apply chevron’s two- step framework rather than the multifactor test of national muffler to analyze the validity of regulations see id at ll s ct pincite that wasn’t however new law in the d c circuit-it had been applying chevron_deference to regulations at least since well before either petaluma ii or mayo found see 350_f3d_100 verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports d c cir and nobody-in this case or in any of the petaluma cases-has said the regulation is invalid it’s not even true that the d c circuit overlooked the regulation a glance at petaluma ii shows that the court cited sec_301_6231_a_3_-1 proced admin regs in fact it cited the regulation three times petaluma ii f 3d pincite but the majority infers from the d c cir- cuit’s failure to construe the section of the regulation that deals with distributions sec_301_6231_a_3_-1 and c proced admin regs that it did not consider that regulation in reaching its holding that outside_basis was an affected_item it’s more reasonable to conclude that it just didn’t read the regulation the way the majority here does today fighting the d c circuit’s holding in petaluma ii is hard enough but fighting it with an argu- ment that the court missed the relevant regulation-when it actually cited it-will probably prove less than entirely persuasive contributions and the majority’s reliance on intermountain is also misplaced in intermountain the d c circuit held that old code sec_275 was ambiguous and that congress added language to sec_6501 to resolve the ambiguity see id pincite- it also held that 357_us_28 only dealt with the interpretation of old sec_275 and didn’t unambiguously foreclose the new regula- tion applying new sec_6501 intermountain f 3d pincite the court then as chevron requires ana- lyzed the text of the relevant code section and the reason- ableness of the regulation see id pincite nothing new here either in neither this case nor petaluma is there anything like the problem created by colony-a precedent that predates a regulation and might affect its validity and petaluma ii interpreted the very same tefra regulations that we are dealing with here colony in con- trast did not interpret the regulations at issue in inter- mountain it was relevant only to the question of whether the code section in that case was ambiguous the majority here cannot reasonably use intermountain to disregard petaluma ii’s interpretation of the tefra regulations what the majority is really arguing is that if only the d c circuit knew about its more elaborate argument it would surely overrule petaluma ii the rule for article iii courts in verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner this situation is clear the supreme court has instructed appellate courts not to anticipatorily overrule outdated prece- dent we do not acknowledge and we do not hold that other courts should conclude our more recent cases have by implication overruled an earlier precedent we reaffirm that if a precedent of this court has direct application in a case yet appears to rest on reasons rejected in some other line of decisions the court_of_appeals should follow the case which directly controls leaving to this court the prerogative of overruling its own decisions 521_us_203 citation omitted i can think of no reason for our relation with the appellate courts that review our work to be any different ii even if we weren’t climbing such a towering mountain of contrary authority i’d still be skeptical of the majority’s analysis absent a few very limited exceptions the code and regulations make outside_basis an affected_item a o ur starting point must be the language employed by congress 442_us_330 sec_6231 says the term partnership_item means with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level the majority boils it down to this a partnership_item is an item that is required to be taken into account under any provision of subtitle a governing income taxes and identified by the secretary in the regulations as ‘more appro- priately determined at the partnership level ’ see op ct p the majority’s reconstructed definition however leaves out an important phrase look at the first part of sec_6231 - w ith respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of sub- verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports title a the majority construes this to mean that an item only needs to be related to a partnership and taken into account in computing the income_tax_liability of a partner see op ct p see also op ct p this would make the modifier partnership’s before taxable_year super- fluous- sec_6231 already requires the item be related to or with respect to a partnership the phrase is no accident- partnership’s taxable_year is a defined term see sec_706 and partnership’s taxable_year or partnership taxable_year s appears in twenty or so code sections the code makes sure that a partnership has its own tax_year as if it were a taxpayer apart from its part- ners see sec_706 and the tax years for partners and partnerships may even start and end on different dates see sec_706 sec_1_706-1 income_tax regs we must read sec_6231 in_pari_materia with sec_706 we can only take the code as we find it and give it as great an internal symmetry and consistency as its words permit 349_us_232 the phrase partnership’s tax- able year read this way limits the substantive reach of the code’s definition of a partnership_item a partnership_item has to have something to do with the partnership’s and not by implication just with the partners’ tax_year that’s why sec_301_6231_a_3_-1 proced admin regs says that a partnership_item is an item that is required to be taken into account for the taxable_year of a partnership under any income_tax provision of the code that leads me to my next point- sec_6231 also says that a partnership_item isn’t a partnership_item unless a regulation makes it one but that section adds yet one see sec_465 sec_706 sec_775 sec_1402 sec_1446 sec_6031 sec_6223 sec_706 reads sec_706 taxable years of partner and partnership a year in which partnership income is includible -in computing the taxable_income of a partner for a taxable_year the inclusions required by sec_702 and sec_707 with respect to a partnership shall be based on the income gain loss deduction or credit of the part- nership for any taxable_year of the partnership ending within or with the taxable_year of the partner b taxable_year - partnership’s taxable_year - a partnership treated as taxpayer -the taxable_year of a partnership shall be de- termined as though the partnership were a taxpayer verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner more restriction the secretary can provide in the regula- tions that something is a partnership_item only after he con- cludes that it’s more appropriately determined at the part- nership level than at the partner level what the majority is missing is that the commissioner didn’t expressly conclude it is more appropriate to determine outside_basis at the partnership level than at the partner level the code doesn’t say that a partnership_item is defined by the certainty with which a factfinder can determine it from what he knows at the partnership level after all petaluma ii taught us that even if something is determinable at the partnership level it can still be more appropriately determined at the partner level b the majority’s attack on petaluma ii will succeed or fail though on the strength of its interpretation of the regula- tions defining partnership and affected items sec_301_6231_a_5_-1 proced admin regs defines affected items and provides that t he basis of a partner’s partner- ship interest ie outside_basis is an affected_item to the extent it is not a partnership_item one might reasonably read this as stating a general_rule that outside_basis is an affected_item but with a few exceptions the majority how- ever enthusiastically finds a great many instances where outside_basis is a partnership_item cataloging them all one finds that the majority would hold outside_basis to be a part- nership item when the code is actually clearer than judge wherry’s elaborately detailed and cognitively chal- lenging grammatical and syntactical analysis lets on i believe congress added the phrase to the extent regulations prescribed by the secretary provide that such item is more appro- priately determined at the partnership level than at the partner level to sec_6231 so that the secretary would not pervert and subvert the preceding part of sec_6231’s defi- nition-as the majority does today-in promulgating regulations listing what are partnership items congress wanted to kick the ladder out from under the secretary if he went picking fruit that congress didn’t want picked at the partnership level i would therefore hold that any item required to be taken into account for the partnership’s taxable_year under the provisions of the income_tax code would be one the secretary could reasonably find more appropriately deter- mined at the partnership level than at the partner level and that means there will never be the situation like the one dreamed up by judge wherry in note of his concurrence-it’s more of a red herring than a trojan horse the more appropriately determined language clarifies the rest of sec_6231 and seems to foreclose possible deviations from the statute’s plain language verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports outside-basis computations are made under the general_rule of sec_705 see op ct pp outside-basis computations are made under the alter- native rule_of sec_705 see op ct pp and of course whenever the partnership is a sham thus the first problem with the majority’s result it’s usually not a good reading when the exception swallows all but a bit of the tail of the general_rule stranger things have happened in tax law-but probably not here the regulation itself lists one exception to the gen- eral rule that outside_basis is an affected_item optional adjustments to the basis of partnership property pursuant to an election under sec_754 including necessary prelimi- nary determinations such as the determination of a trans- feree partner’s basis interest sec_301_6231_a_3_-1 proced admin regs this makes sense the reason outside_basis is a partnership_item when a partnership makes a sec_754 election is that such a partnership itself needs to determine its partners’ outside bases to redetermine the partnership’s own inside_basis for the partnership’s taxable_year in a partnership this specific exception has of course nothing to do with this case because tigers eye never made a sec_754 elec- tion the majority instead looks at the regulation’s general discussion of contributions and distributions sec_301_6231_a_3_-1 and c proced admin regs and finds there its proof that outside_basis is a partnership_item at least when it can be determined exclusively from other partnership items but that’s not exactly what the regulation says sec_301_6231_a_3_-1 proced admin regs goes like this the majority acknowledges only one instance where outside_basis is an affected item-when a partner buys his partnership_interest from a third party see op ct pp when a new partner acquires a partnership_interest he typically pays fair_market_value for that interest which can result in discrepancies between his outside_basis and his share of the partnership’s inside_basis to help balance out those discrepancies sec_754 allows a partnership to elect to adjust the inside_basis of partnership assets to reflect the new partner’s different outside_basis 128_tc_192 see sec_743 sec_754 we noted in petaluma i that outside_basis can also be a partnership_item when there is a tiered partnership-a partnership that owns an interest ie has outside_basis in a second partnership see petaluma i t c pincite verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner items relating to the following transactions to the extent that a deter- mination of such items can be made from determinations that the partner- ship is required to make with respect to an amount the character of an amount or the percentage interest of a partner in the partnership for pur- poses of the partnership books_and_records or for purposes of furnishing information to a partner i contributions to the partnership ii distributions from the partnership and i acknowledge that sec_301_6231_a_3_-1 proced admin regs is less than a model of clarity-it doesn’t just say that contributions to and distributions from a part- nership are partnership items it says items relating to them are-but only to the extent that a determination of such items can be made from determinations that the part- nership is required to make for purposes of the part- nership books_and_records or for purposes of furnishing information to a partner emphasis added in the very first paragraph of sec_301_6231_a_3_-1 proced admin regs however the regulation unequivo- cally states that all the items it lists as partnership items are required to be taken into account for the taxable_year of a partnership under subtitle a we can’t just ignore this language that’s why in 99_tc_298 we held while at first blush sec_301_6231_a_3_-1 proced admin regs may seem broad enough to permit virtually any determina- tion of an item in a partnership level proceeding so long as it is related even remotely to the partnership an item is not a partnership_item under this subparagraph unless required to be taken into account for the taxable_year of the partnership sec_6231 sec_301_6231_a_3_-1 proced admin regs we also held that for something to be a partnership_item under the regulation it has to at least have an effect on the partnership its books_and_records or some other aspect of the partnership id likewise in dakotah hills offices ltd p’ship v commissioner tcmemo_1996_35 we held t he determination of whether an item is a partnership_item does not depend upon whether the item is determinable from information actually available at the partnership level the critical factor is whether the partnership was required to make a determination of that item verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports citing by analogy 95_tc_1 see also olsen-smith ltd v commissioner tcmemo_2005_174 in petaluma i we did change course and relied on allen family foods inc v commissioner tcmemo_2000_327 we claimed in petaluma i that allen family foods supported the idea that s ection a -1 c and proced admin regs provides that partnership items include determinations that relate to contributions and distributions to the extent that those determinations do not require information jurisdiction petaluma i t c pincite we then reasoned that since the court’s is outside that o utside basis is related to a partner’s contributions and share of distributions when a partnership is disregarded for tax purposes the court may determine that the partner’s outside_basis is zero without requiring a partner-level factual determination because there can be no adjusted_basis in a disregarded partnership id pincite allen family foods however only repeated the language in the temporary_regulation and held that we lacked jurisdic- tion in a corporate-level proceeding to decide the amount of the shareholder’s basis in an s_corporation allen family foods tcmemo_2000_327 this is a strong hint that our reliance on allen family foods in petaluma i was seriously misplaced the majority however makes no mention of these pre- petaluma i cases and although i agree that a partnership must determine certain items-partnership items such as contributions and distributions-so that the partner can figure out his basis in the partnership tigers eye itself wa sec_11 the majority goes to great lengths to try to distinguish 95_tc_1 where we held that a shareholder’s basis in the stock of a corporation is not a subchapter_s_item that can be decided at the corporate level the majority says that our past reliance on dial to hold outside_basis is an affected_item is misplaced because these cases didn’t examine the regulation defining partnership items and dial involved our jurisdiction to deter- mine subchapter_s items at the corporate level see op ct pp the problem with its analysis however is that we did look at and rely on the code and regulations to reach our con- clusion that shareholder basis is not an item that can properly be decided in the subchapter_s corporate proceeding see dial t c pincite nowhere in our analysis in dial did we view the subchapter_s regulations as modifying the tefra regulations and we explicitly recognized that the tefra provisions which govern the ‘judicial determination of partnership items’ and those that ‘relate to partnership items’ were incorporated into the subchapter_s provisions id pincite because dial actually analyzed the tefra regulations our later cases that relied on dial were not simply thoughtless extensions of the s_corporation provisions to partnerships see my dissent in 137_tc_220 which discusses the types of affected items i believe are subject_to deficiency procedures verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner never required to determine its partners’ outside bases and its partners’ outside bases had no effect on its taxable_year the majority even acknowledges as much see op ct pp tigers eye needed to provide that information to the option partners so that they could properly determine their bases in the distributed property emphasis added c odder still is the majority’s invocation of chevron see op ct pp having misconstrued the regulation the majority moves on to defend its validity-something which no one has challenged before the most troubling part of the majority’s analysis on this seemingly superfluous subject is its assertion that the secretary considered the treatment of partnership items in a detailed and reasoned fashion before making a final_decision see op ct p in explaining the regulations at the time of their publica- tion however the secretary gave no hint that he regarded outside_basis as a partnership_item under sec_301_6231_a_3_-1 and c proced admin regs absent a sec_754 election see fed reg date there’s certainly nothing like the majority’s analysis-that if contributions and distributions are partner- ship items outside_basis must be a partnership_item too instead the explanation straightforwardly reasons that where a partnership makes a sec_754 election t he determination of the transferee partner’s basis in his part- nership interest is a partnership_item because that deter- mination is necessary in order for the partnership to make certain partnership-level determinations with respect to the transferee partner’s basis in partnership property id emphasis added even more tellingly before our decision in petaluma i the internal_revenue_manual irm said that outside_basis was generally an affected_item t he amount of a partner’s initial contribution_to_capital would be a fact developed at the partnership level that would be the partnership_item but the utilization of that amount in the computation of basis and any dis- allowance of a loss at the partner level would be the affected_item subject verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports to deficiency procedures 30-day or 90-day letter irm pt date the clarity of the old irm on this point suggests that the majority’s chevron analysis actually serves to undermine the validity of the regulation as the majority construes it for in sec_6231 congress made it clear that the secretary can’t just make any item a partnership item-he can only make an item a partnership_item if it is an item required to be taken into account for the taxable_year of a partnership under any provision of the income_tax code and one that he determines in the regulations to be a part- nership item and more appropriately determined at the part- nership level the first of these requirements is the most glaring problem for the majority apart from peculiar cases like partnerships that make sec_754 elections or partnerships that hold partnership interests in other partnerships a partnership does not have to take outside_basis into account for its own tax_year if the majority’s reading of the regulation is correct there really would be a problem with its validity because it would conflict with the requirement that an item be taken into account for the taxable_year of a partnership see 467_us_837 an agency must give effect to the unambiguously expressed intent of congress there would also be a problem because of the code’s other requirement sec_6231 tells the secretary that he must determine that an item is more appropriately deter- mined at the partnership level to list it as a partnership_item in the regulations other than in the case of a partnership’s sec_754 election there in sec_301_6231_a_3_-1 proced admin regs that the secretary made this finding for outside_basis and i don’t believe that is no evidence the irs originally took the same position in the appeals_office section of the manual see irm pt f date that changed only after-and because of-our holding in petaluma i see irm pt f date i have no desire here to get into the probable future debate about the weight we give an agency’s own construction of its regula- tions or the specific weight we give the irm but the irs’s own initial interpretation of the regulation would seem to undermine the majority’s view the irm’s later adoption in one section of a contrary view simply brings to mind the old aphorism of administrative law that an agency’s interpretation of a regulation that conflicts with its prior interpretation is entitled to considerably less deference than a consistently held agency view e g 512_us_504 verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner he could reasonably conclude that outside_basis as a general matter is more appropriately determined at the partnership level than at the partner level see petaluma ii f 3d pincite noting that nothing about the concept of outside_basis indicates that it is more appropriately determined at the partnership level this means that if the regulation did say what the majority says it does it would be quite vulnerable to a chevron challenge even if a statute is susceptible of more than one interpretation an agency’s interpretation is unreasonable if it doesn’t comport with the statute’s require- ments see 525_us_366 the majority never grapples with these problems and cer- tainly never pins them down iii the majority’s challenge to petaluma ii is not limited to the question of whether outside_basis is a partnership_item it also goes after petaluma ii’s analysis of our jurisdiction over penalties in partnership-level cases a sec_6226 says that we have jurisdiction at the part- nership level to determine the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item the fundamental problem in defining our jurisdiction over penalties at the partnership level is that imposing a penalty requires an underpayment_of_tax from which the penalty can be computed an under- payment is generally the difference between the correct income_tax determined by the irs and the amount stated by the taxpayer on his return see sec_6664 it’s axiomatic that partners not partnerships pay tax this makes it hard to distinguish penalties that relate to partnership items from penalties that don’t since penalties ultimately are calculated on underpayments which isn’t something partnership returns generate by themselves in petaluma ii the d c circuit interpreted sec_6226’s grant of jurisdiction much more narrowly than the majority does today it declined to allow the finding that a partnership was a sham to confer on us jurisdiction at the verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports partnership level to determine penalties relating to outside_basis which it held to be an affected_item petaluma ii f 3d pincite it also vacated our holding and told us to decide on remand whether the penalties relate to an adjust- ment to a partnership_item and could have been computed without partner-level proceedings id in petaluma iii we interpreted the d c circuit’s mandate to mean that if the penalty does not relate directly to a numerical adjustment to a partnership_item it is beyond our jurisdiction petaluma iii t c pincite we held that there were no such adjustments to which a penalty could apply-there were no partnership items flowing through to the partners’ returns as nondeficiency computational adjust- ments and the sham determination in that case only indirectly affected the outside_basis determination at the partner level id petaluma iii is controlling authority-we have the same son-of-boss variety and this case is also appealable to the d c circuit our decision today overrules petaluma iii b overruling petaluma iii on jurisdiction over penalties would be understandable if it were only a side effect of our reaffirmation of petaluma i that outside_basis is a partner- ship item but the majority says that even if it is wrong about outside_basis we would still have jurisdiction to deter- mine the applicability of penalties relating to it the majority opines that i n the case of a disregarded partnership regardless of whether a disallowance of outside_basis is at play and regardless of whether outside_basis is a partnership_item or an affected_item any adjustment at the partner level is preceded by one or more adjustments to partnership items and a penalty is related to those partnership-level adjust- ments see op ct p this conclusion rests on the opin- ion’s broad interpretation of relates to in sec_6226 a construction that has been rejected by both the d c and fed- eral circuits in this case the commissioner did assert penalties relating to adjustments to some of tigers eye’s partnership items-dollar_figure of partnership loss and dollar_figure of other deductions -that are capable of being ‘computed without partnership-level deficiency proceedings ’ i agree with the majority that we have jurisdiction to determine the applicability of those penalties verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner tefra doesn’t define the term so the majority adopts the broadest dictionary definition-requiring only a mere logical or causal connection-and cites the general_rule that words are construed according to their ordinary and everyday meaning but with a law as complicated as tefra the con- text in which words are used matters the words relate related and relates have different shades of meaning depending on the sense in which they are used we should look to see if the individual words are colored by the context in which they are used as well as the structure and evident purpose of the act see eg people of 302_us_253 statute’s meaning should be arrived at not only by a consideration of the words them- selves but by considering as well the context the purposes of the law and the circumstances under which the words were employed this counsels against a broad construction of relates to in tefra world there’s generally no partnership-level juris- diction over affected items even though we know by defini- tion that all affected items relate to partnership items- they couldn’t be affected items if they weren’t affected by determinations of partnership items see sec_6231 but if we hold that all penalties relating to affected items are also penalt ies relate d to an adjustment to a part- nership item we would have to conclude congress wanted this court to determine the applicability of penalties for all affected_item adjustments at the partnership level sec_6226 this would be unreasonable because adjustments to the affected items themselves don’t get determined until partner-level proceedings and it’s usually only in wonder- land see lewis carroll alice’s adventures in wonderland oxford univ press or in the more unpleasant judicial systems around the world that penalty first-verdict afterwards is the rule and of course even if congress wanted the applicability of penalties related to affected items to be determined at the partnership level doing so by making the applicability of penalties relating to or as we say in tax world under sec_7491 the commissioner has the burden of pro- ducing evidence that there is an underpayment_of_tax where he thinks it appropriate to impose the relevant penalty verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports partnership items -with no mention of affected items- seems an odd way of expressing it note especially the code’s use of the word adjustments instead of determinations in sec_6226 we have usu- ally interpreted adjustment to mean a numerical increase or decrease see 87_tc_49 construing adjustment in sec_702 see also s rept no pincite 1997_4_cb_1081 an adjustment determined to be correct would thus have the effect of increasing the taxable_income that is deemed to have been reported on the taxpayer’s return staff of j comm on taxation general explanation of the tax legisla- tion enacted in pincite j comm print all adjustments are determinations but not all determinations are adjustments this distinction helps explain the line that the d c circuit drew in petaluma ii between penalties that could have been assessed without partner-level computa- tions and penalties that could not petaluma ii f 3d pincite the majority implies that determining that a partner- ship is a sham is an adjustment to a partnership_item but doesn’t explain why see eg op ct pp petaluma ii agreed that the determination that a partnership is a sham is a determination of a partnership_item but it did not hold that it was an adjustment the majority however tries to get around this by rea- soning that the penalties also relate to the adjustments to contributions and distributions made in the fpaa see op ct pp these determinations certainly were adjust- ments-contributions and distributions were reduced to zero but do the penalties that the commissioner asserts relate to these adjustments the government made a very similar argument in 98_fedclaims_453 451_fedappx_954 fed cir contending that a finding that a partnership was a sham permitted the application of penalties without regard to the partners’ outside bases because it caused jade trading’s inside_basis in the spread transaction to be reduced to zero id but the court disagreed defendant cannot convert what it characterizes as a determination that jade was a sham into a wholly separate finding that something other than the individual partners’ outside bases justifies applying pen- verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila tigers eye trading llc v commissioner alties at the partnership level as plaintiffs persuasively argue the sham characterization in petaluma may represent a legitimate ‘partnership item’ but the impact on the partner-specific ‘outside basis’ stands one step removed from the partnership proceeding citation omitted the accuracy-related_penalties this court applied were all predicated on misstatements and erroneous reporting attributable to the part- ners’ inflated bases in jade id pincite the government also argued that misstating the basis to the partnership of property that the partners contributed ie inside_basis -which undoubtedly is a partnership_item see sec_301_6231_a_3_-1 proced admin regs -also made the penalties based on misvaluation related to adjust- ments to partnership items but the court rejected this argu- ment too because the government had not demonstrated that any understatement_of_tax resulted from the con- tribution id and the court frowned upon the government’s attempt to focus on these contributions in isolation and then use these contributions standing alone to trigger penalties id i do agree with the majority that the amount of the under- payment of tax can’t be determined at the partnership level-it’s determined in a notice of computational adjust- ment or a notice_of_deficiency proceeding at the partner level yet unlike the majority i believe that we have jurisdiction at the partnership level only over penalties that relate directly to numerical adjustments to partnership items see petaluma iii t c pincite more specifically the penalty must relate to a partnership-item adjustment that seems capable of being summarily assessed as a computational adjustment see 137_tc_220 holmes j dissenting explaining which com- putational adjustments i believe are subject_to deficiency procedures and which ones aren’t in conclusion i believe that we shouldn’t challenge the d c circuit on the issue of our partnership-level jurisdiction over penalties any more than we should challenge it on the judge halpern’s concurring opinion incorrectly compares this case to 136_tc_67 ltd involved a nonliquidating_distribution from a partnership and a different variety of son-of-boss-one where the partnership itself rather than the con- tributing partner incorrectly valued the paired options that were contributed-taking the value of the long position but ignoring the offsetting short position-which as a consequence caused the partnership to grossly overstate the capital contributions and distributions it reported see halpern op pp verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila united_states tax_court reports issue of outside_basis as a partnership_item of all the rou- tines in judicial gymnastics few have a higher degree of dif- ficulty than the reverse benchslap and we’re trying for a combination double with our opinion today i’ll stand a safe distance off to one side and respectfully thornton and kroupa jj agree with part i of this dis- dissent sent f i’ll reiterate what i noted in thompson the secretary should not view our opinion as fore- closing the possibility that he could clear this area up much more efficiently through regulation than the commissioner has been able to do through litigation thompson v commissioner t c pincite holmes j dissenting verdate 0ct jun jkt po frm fmt sfmt v files tigers sheila
